      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 1 of 284



                    THE UNITED STATES DISTRICT COURT
                         DISTRICT OF MARYLAND

FIDELITY & GUARANTY LIFE
INSURANCE COMPANY,                             Case No. 17-cv-01508-RDB
       Plaintiff,

vs.

NETWORK PARTNERS INT’L., LLC;
DAVID MEYER; DAVID A. COHEN;
M&M BROKERAGE SERVICES, INC.;
ESTATE OF MARVIN MEYER; JASON
MANDEL; TOWER STRATEGIC
GROUP, LLC; TOWER STRATEGIC
PARTNERS, LLC; SOUNDVIEW
STRATEGIC PARTNERS, LLC;
SOUNDVIEW STRATEGIC
MANAGEMENT, L.P.; SOUNDVIEW                    [PROPOSED] SECOND
STRATEGIC FUND, L.P.;                          AMENDED COMPLAINT
MOUNTAINVIEW FINANCE, LLC;
GRAND SKY 2011 IRREVOCABLE
                                               JURY TRIAL DEMANDED ON
TRUST; HOLMDEL FINANCIAL
                                               ALL COUNTS EXCEPT
SERVICES, INC.; MARK LAGAMBINA,
                                               COUNTS 7 AND 8, WHICH ARE
INDIVIDUALLY AND D/B/A MESA
                                               PLEAD IN EQUITY AND IN
CONSUMER FINANCE, LLC, AND
                                               THE ALTERNATIVE, WITH
CROSSRIDGE PARTNERS, INC.; MSL
                                               THE JURY TO RENDER AN
INSURANCE ADVISORS, LLC;
                                               ADVISORY OPINION TO THE
ABHINAV SHARMA; REQUITELIFE,
                                               COURT AS TO FACTS ONLY
INC.; GREGG KIRSCHNER; MRM
                                               ON THOSE COUNTS
ADVISORS, LLC; JOSHUA MANDEL;
RUBICON ADVISORY PARTNERS,
INC.; REBECCA NADLER; DAVID R.
COHEN; DAROCO & ASSOCIATES,
LLC; JAMES KAPLAN; STEVEN
KAPLAN; KERRY PROPPER; AARON
AFTERGOOD; SETTLING TRUSTEE 1;
PETER BILFIELD; SETTLING TRUSTEE
2; SETTLING TRUSTEE 3; DAVID
HARKHAM; HOWARD JAHRE;
SETTLING TRUSTEE 4; SETTLING
TRUSTEE 5; DANA MANDEL;
SETTLING TRUSTEE 6; SETTLING
TRUSTEE 7; CESAR PEREZ; SETTLING
TRUSTEE 8; SETTLING TRUSTEE 9;


                                      1
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 2 of 284



 ROBERT SWETNICK; SETTLING
 TRUSTEE 10; DAVID VYNERIB;
 SETTLING TRUSTEE 11; BROKERAGE
 INSURANCE PARTNERS, INC.;
 ANDREW MORAFATES; DEMETRIOS
 VELISSARIOS; VELCO
 DEVELOPMENT LLC; RICHARD
 WHITBECK; MICHAEL GOLDMAN,
 INDIVIDUALLY AND D/B/A HAREI AT
 INC., INSURED ON TIME, 107 OLD
 NYACK LLC, AND CNM SERVICES,
 LLC; RONIN COLLINS,
 INDIVIDUALLY AND D/B/A OCELOT
 ADVISORY PARTNERS; COFFEY
 ANDERSON; JOHN BIVONA; DANA
 BALLESTO; DAVID BREIN; STANLEY
 CHESED; DAVID CRISPEL; BRUCE
 DILWORTH; JACOB EISENBERG;
 PHILIP HON; GERALD HUGHES;
 TRENT JAMES; ROCK ISLAND
 INSURANCE GROUP; TATANISHA
 LEER; TZVIE LEIFER; HBM LIFE INC.;
 LEON LOWENTHAL; EVAN
 PESCATORE; CHESKY WEBER;
 SHLOIME WOSNER; AGENT DOES 1-
 10; FUNDING DOES 1-10; TRUSTEE
 DOES 1-10; AND OTHER PERSON
 DOES 1-10,

        Defendants.


       Pursuant to Fed. R. Civ. P. 8 and 9, Plaintiff Fidelity & Guaranty Life Insurance Company

(“FGLIC”) states and alleges that the Defendants identified in Exhibit 1, attached hereto, conspired

to defraud FGLIC of $62 million by, among other things:

       (i)     Selling so-called “free” life insurance policies to insureds;

       (ii)    Submitting fraudulent life insurance applications to FGLIC through the mail and

               wire, upon which fraudulent applications FGLIC relied in issuing the policies;

       (iii)   Funding the life insurance premiums through co-conspirator investors;




                                                 2
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 3 of 284



       (iv)    Inducing FGLIC and other insurance companies to pay commissions and bonuses

               on the policies obtained through the conspiracy’s fraudulent actions;

       (v)     Rebating (“kicking back”) the commissions and bonuses to perpetuate the

               conspiracy; and

       (vi)    Pocketing the difference between the commissions and bonuses, on the one hand,

               and the premiums, on the other, as the profits from the conspiracy.

The above actions violated applicable insurance laws, as set forth in the body of this Second

Amended Complaint. This fraudulent scheme has wreaked significant harm on the consuming

public and damaged the insurance industry as a whole.

                                 NATURE OF THE ACTION 1

                                             Overview

       1.      Defendants perpetrated a wide-ranging fraudulent conspiracy against FGLIC and

other insurers, over the mail and wire, founded upon the fraudulent sale of “free” life insurance

and the illegal rebating of commissions and bonuses from the sale of life insurance policies.

       2.      The scheme involved systematically and fraudulently inducing the sale of life

insurance policies and funding the first-year premiums through loans or other payments by co-

conspirators at no cost to the insureds (thereby offering the insureds “free insurance”), in order to

fraudulently obtain commissions and bonuses from FGLIC and other insurance companies in

excess of the first-year premiums.




1
  FGLIC shall refer to this action as the “Network Partners Litigation,” and the action pending in
this Court captioned as Brokerage Insurance Partners v. Fidelity & Guaranty Life Insurance
Company, Fidelity & Guaranty Life, FS Holdco II Ltd, and John Doe, and docketed at Case No.
17-cv-1815 as the “BIP Litigation.”



                                                 3
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 4 of 284



       3.      The policies lapsed after a single year (or, in a few instances, two years), leaving

FGLIC and the other insurers holding the bag.

       4.      FGLIC alone was victimized in the amount of approximately $62 million in

fraudulently obtained commissions and bonuses.

       5.      Defendants’ conspiracy consists of three categories of wrongdoers, each complicit

in the other’s actions:

       (i)     The Agent Defendants are insurance agents of FGLIC, who fraudulently obtained

               FGLIC insurance policies for insureds by making false representations on life

               insurance applications and supporting documents and by fraudulently concealing

               material facts from FGLIC;

       (ii)    The Funding Defendants are investors and their business associates who established

               and utilized a web of financing vehicles to fund first-year insurance premiums at

               no cost to the insureds, providing the insureds with “free” insurance; and

       (iii)   The Trustee Defendants executed sham agreements and wired funds to facilitate the

               fraudulent transfer of funds from the Funding Defendants to FGLIC, to obtain

               commissions and bonuses from FGLIC.

See Exh. 1 (identifying Defendants by category). 2 This Second Amended Complaint organizes

Defendants by these three categories to explain how the conspiracy was perpetrated; specific

allegations about each Defendant’s misconduct are set forth throughout this pleading.




2
 The exhibits to this Second Amended Complaint are listed and described in Appendix A, attached
hereto.



                                                4
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 5 of 284



       6.      The Defendants received, and paid themselves out of, the ill-gotten commissions

and bonuses, and rebated most of the funds to the Funding Defendants, in order to continue funding

premiums and perpetuate the scam.

       7.      In other words, the fraudulently obtained commissions and bonuses from one sham

policy were rebated and funneled back into the system to finance premiums for future sham

policies and ill-gotten profits for the co-conspirators.

       8.      Defendants exploited the customary hierarchy of the insurance industry in which

individual agents and their alter-ego “d/b/a companies” serve as insurance agents through a

General Agent, which is charged with validating individual agents’ submissions before forwarding

them on to the insurance company.

       9.      The Agent Defendants, in furtherance of the conspiracy, submitted life insurance

applications through the “hierarchies” of three General Agents: Defendants Network Partners, 3

MSL Insurance Advisors, 4 and BIP. 5

       10.     In the Network Partners and MSL Insurance Advisors hierarchies, the amount of

fraudulently acquired commissions and bonuses paid by FGLIC over some fifteen months totals

over $21.8 million:




3
 General Agent Network Partners worked closely with another General Agent, M&M Brokerage
Services (“M&M”). Network Partners is the alter ego of David Meyer; M&M is the alter ego of
David Meyer’s late father, Marvin Meyer.
4
  MSL Insurance Advisors is the alter ego of Defendant Mark LaGambina, who also controlled
two of the entities that funded the scheme: Mesa Consumer Finance, LLC, and Crossridge Partners,
Inc.
5
 BIP is an acronym for Brokerage Insurance Partners, which is controlled by Defendants
Demetrios Velissarios, Andrew Morafates, and Richard Whitbeck.



                                                   5
           Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 6 of 284



             Policy                               Individual                                         Total
 Policy                 Individual   General                       General Agent     General
            Effective                               Agent                                         Commissions
Number 6                  Agent       Agent                         Commission     Agent Bonus
              Date                               Commission                                       and Bonuses
                         Mandel,     Network
  658       2/1/2015
                          Jason      Partners      $460,570.00        $83,740.00    $125,610.00     $669,920.00
                         Mandel,     Network
  070       3/6/2015
                          Jason      Partners      $298,001.00        $56,765.50     $62,805.00     $417,571.50

                         Sharma,     Network
  516       3/18/2015
                         Abhinav     Partners
                                                      $19,574.20      $24,916.40     $10,674.00      $55,164.60
                         Sharma,     Network
  194       3/25/2015
                         Abhinav     Partners      $185,647.00       $236,278.00    $101,262.00     $523,187.00
                        Kirschner,   Network
  188       5/1/2015
                          Gregg      Partners      $441,000.00        $84,000.00     $37,800.00     $562,800.00
                         Mandel,     Network
  956       5/1/2015
                          Joshua     Partners      $119,780.00        $22,840.00     $34,200.00     $176,820.00
                         Sharma,     Network
  383       5/6/2015
                         Abhinav     Partners         $32,857.86      $41,847.70     $10,081.00      $84,786.56
                         Sharma,     Network
  777       5/20/2015
                         Abhinav     Partners         $79,995.40     $101,814.80     $31,734.00     $213,544.20
                         Mandel,     Network
  475       6/2/2015
                           Jason     Partners      $108,801.00        $20,724.00     $31,086.00     $160,611.00
                         Mandel,     Network
  269       6/4/2015
                           Jason     Partners      $363,919.50        $69,318.00    $103,977.00     $537,214.50
                         Sharma,     Network
  844       6/6/2015
                         Abhinav     Partners      $305,230.00       $390,520.00    $166,080.00     $861,830.00
                        Kirschner,   Network
  639       6/8/2015
                          Gregg      Partners      $189,892.50        $36,170.00     $54,255.00     $280,317.50
                         Sharma,     Network
  704       6/10/2015
                         Abhinav     Partners      $225,148.00       $286,552.00    $122,808.00     $634,508.00
                        Kirschner,   Network
  465       7/1/2015
                          Gregg      Partners      $520,915.50        $99,222.00     $44,649.90     $664,787.40
                         Mandel,     Network
  707       7/2/2015
                           Jason     Partners      $117,033.00        $22,292.00     $33,438.00     $172,763.00
                         Sharma,     Network
  914       7/21/2015
                         Abhinav     Partners      $156,406.25       $199,062.50     $43,312.00     $398,780.75
                         Sharma,     Network
  097       7/23/2015
                         Abhinav     Partners         $91,091.00     $115,934.00     $49,686.00     $256,711.00
                         Sharma,     Network
  957       8/3/2015
                         Abhinav     Partners      $260,997.00       $332,178.00    $142,362.00     $735,537.00
                        Kirschner,   Network
  153       9/22/2015
                          Gregg      Partners      $459,795.00        $87,580.00     $29,511.00     $576,886.00
                         Mandel,     Network
  440       9/24/2015
                          Joshua     Partners         $49,455.00       $9,420.00     $14,130.00      $73,005.00
                         Sharma,     Network
  499       9/28/2015
                         Abhinav     Partners      $142,175.00       $180,950.00     $77,550.00     $400,675.00
                         Mandel,     Network
  145       10/1/2015
                           Jason     Partners      $202,177.50        $38,510.00     $57,765.00     $298,452.50

  6
   For privacy and security purposes, FGLIC is excluding all but the last three digits of the policy
  numbers.



                                                  6
           Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 7 of 284



             Policy                                 Individual                                          Total
 Policy                  Individual     General                     General Agent      General
            Effective                                 Agent                                          Commissions
Number 6                   Agent         Agent                       Commission      Agent Bonus
              Date                                 Commission                                        and Bonuses
                           Sharma,      Network
  883       10/12/2015
                           Abhinav      Partners       $49,214.00      $62,636.00      $26,844.00      $138,694.00
                          Kirschner,    Network
  683       10/24/2015
                            Gregg       Partners    $585,900.00       $111,600.00      $37,476.00      $734,976.00
                           Mandel,      Network
  473       11/2/2015
                             Jason      Partners    $241,920.00        $46,080.00     $230,400.00      $518,400.00
                         LaGambina,
  649 7     11/3/2015                      -
                             Mark                      $87,288.00       $3,637.00      $21,816.00      $112,741.00
                         LaGambina,
  522       11/6/2015                      -
                             Mark                  $1,644,584.50       $68,529.50     $411,120.00     $2,124,234.00
                           Cohen,
  968       11/12/2015                     -
                          David R.                  $207,360.00         $8,640.00      $51,840.00      $267,840.00
                           Mandel,      Network
  362       11/13/2015
                            Joshua      Partners       $73,488.00      $14,492.00      $20,700.00      $108,680.00
                           Sharma,      Network
  392       1/28/2016
                           Abhinav      Partners       $99,000.00     $126,000.00      $54,000.00      $279,000.00
                                         MSL
                         LaGambina,
  170       1/29/2016                  Insurance
                           Mark
                                       Advisors            $-        $1,915,312.50    $459,675.00     $2,374,987.50
                                         MSL
                           Cohen,
  704        2/3/2016                  Insurance
                          David R.
                                       Advisors     $ 185,480.80      $200,945.60      $92,736.00      $479,162.40
                          Nadler,       Network
  690        2/9/2016
                          Rebecca       Partners    $165,000.00       $210,000.00      $90,000.00      $465,000.00
                          Mandel,       Network
  829       2/23/2016
                           Jason        Partners    $238,392.00        $45,408.00      $20,433.60      $304,233.60
                          Mandel,       Network
  113        3/1/2016
                           Jason        Partners    $181,440.00        $34,560.00      $15,552.00      $231,552.00
                                         MSL
                           Cohen,
  082       3/28/2016                  Insurance
                          David R.
                                       Advisors     $426,960.00       $462,540.00     $213,480.00     $1,102,980.00
                          Sharma,       Network
  419       4/12/2016
                          Abhinav       Partners    $402,600.00       $512,400.00     $219,600.00     $1,134,600.00
                          Sharma,       Network
  145       4/25/2016
                          Abhinav       Partners    $312,180.00       $397,320.00     $170,280.00      $879,780.00
                                         MSL
                         LaGambina,
  025       5/11/2016                  Insurance
                           Mark
                                       Advisors             $-        $711,600.00     $170,784.00      $882,384.00
                                         MSL
                         LaGambina,
  911       7/13/2016                  Insurance
                           Mark
                                       Advisors             $-        $747,000.00     $179,280.00      $926,280.00

                                       Totals      $9,731,269.01     $8,219,335.50   $3,870,792.50   $21,821,397.01




   7
    LaGambina placed the policies ending in 649 and 522, and David R. Cohen placed the policy
   ending in 968, through a non-party General Agent.



                                                   7
        Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 8 of 284



         11.        Once the fraudulent conspiracy moved to the Agent Defendants in the BIP

hierarchy, it exploded in size.

         12.        Agent Defendants in the BIP hierarchy sold 108 life insurance policies 8 and

swindled commissions and bonus payments from FGLIC of over $40 million:

                                                                                                      Total
                          General   Individual Agent       General Agent       General Agent
    Individual Agent                                                                               Commissions
                           Agent      Commission            Commission            Bonus
                                                                                                   and Bonuses
            -              BIP            $48,222.00          $5,414,634.09        $7,649,098.80   $13,111,954.89
    Anderson, Coffey       BIP           $668,192.48   $-                     $-                     $668,192.48
      Bivona, John         BIP         $1,353,039.04   $-                     $-                    $1,353,039.04
     Ballesto, Dana        BIP         $1,233,092.50   $-                     $-                    $1,233,092.50
      Brein, David         BIP         $1,166,972.18   $-                     $-                    $1,166,972.18
    Chesed, Stanley        BIP           $226,896.05   $-                     $-                     $226,896.05
     Crispel, David        BIP         $2,150,014.75   $-                     $-                    $2,150,014.75
    Eisenberg, Jacob       BIP         $1,945,912.50   $-                     $-                    $1,945,912.50
      Hon, Philip          BIP           $929,383.10   $-                     $-                     $929,383.10
     Hughes, Gerald        BIP           $477,748.75   $-                     $-                     $477,748.75
      James, Trent         BIP           $473,003.19   $-                     $-                     $473,003.19
     Leer, Tatanisha       BIP           $402,223.92   $-                     $-                     $402,223.92
      Leifer, Tzvie        BIP         $4,693,855.60   $-                     $-                    $4,693,855.60
    Lowenthal, Leon        BIP         $4,485,110.70   $-                     $-                    $4,485,110.70
    Pescatore, Evan        BIP           $250,614.00   $-                     $-                     $250,614.00
      Velissarios,
                           BIP         $1,515,938.03   $-                     $-                    $1,515,938.03
      Demetrios
    Weber, Chesky          BIP         $4,238,851.50   $-                     $-                    $4,238,851.50
    Wosner, Shloime        BIP           $998,583.60   $-                     $-                     $998,583.60
                          Totals      $27,257,653.89          $5,414,634.09        $7,649,098.80   $40,321,386.78




8
  Due to the large number of fraudulent policies placed through the BIP hierarchy, the chart
following Paragraph 12 summarizes the commissions and bonuses received by BIP and each Agent
Defendant in the BIP hierarchy, rather than list each policy number and effective date individually.



                                                       8
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 9 of 284



       13.       Between the Agent Defendants in the three hierarchies—Network Partners, MSL

Insurance Advisors, and BIP—FGLIC was defrauded out of $62,142,783.79 in commissions and

bonuses. 9

       14.       In addition to the fraudulently obtained commissions and bonuses, Defendants’

conspiracy cost FGLIC tens of millions more in unpaid premiums, as well as ultimately harming

the public in the form of higher premiums for life insurance.

                                 The Fraudulent Rebating Scheme

       15.       When an agent pays back all or part of an insured’s premium to the source of the

premium, the agent is “rebating” the premium.

       16.       “Rebating” premiums is prohibited by law in most states.

       17.       In fact, “rebating” is prohibited by statute in the following states in which the Agent

Defendants sold insurance policies:

             State                    Statute
             Connecticut              Conn. Gen. Stat. § 38a-465i
             Florida                  Fla. Stat. Ann. § 626.572
             New Jersey               N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14;
                                      17B:30-13
             Utah                     Utah Code Ann. 31A-23a-402.5(5)(a)(i)
             Virginia                 Va. Code Ann. § 38.2-509

       18.       In issuing these policies, FGLIC reasonably believed that the Agent Defendants

would not violate anti-rebating laws and reasonably relied upon representations made by the Agent

Defendants that they were acting in compliance with applicable statutes, rules, and regulations.

       19.       But, in fact, the Agent Defendants, and each of them, knowingly and with scienter

violated applicable state law by engaging in a wide-ranging fraudulent rebating scheme.


9
 It is more likely than not that the conspiracy swindled the insurance industry out of more than
$100 million.



                                                   9
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 10 of 284



         20.     Upon the sale of a life insurance policy, FGLIC paid the Agent Defendants up to

155% of a policy’s first-year premium in commission and bonus payments.

         21.     Payment of commissions and bonuses in excess of first-year premiums is common

in the insurance industry.

         22.     FGLIC and other insurers pay commissions and bonuses in excess of first-year

premiums in reliance upon the expectation that the life insurance policies will remain in effect for

years.

         23.     FGLIC and other insurers do this because it does not make economic sense for an

insured to pay a large first-year premium and then allow the policy to lapse worthless after the first

year, thereby losing the premium.

         24.     As a general matter, large policies such as the ones at issue here are typically kept

in force for many years.

         25.     Accordingly, FGLIC historically would not “charge back” (i.e. demand the return

of) the commission and bonus payments so long as the policy remained in force for one year.

         26.     From early 2015 through 2016, Defendants conspired to:

         (i)     Sell FGLIC life insurance policies for a single year, with no intention or expectation

                 that such policies would be renewed;

         (ii)    Fund the premium payments with sham loans or payments provided by the Funding

                 Defendants, thereby offering the insureds “free insurance”;

         (iii)   Fraudulently conceal from FGLIC the fact that the policies were funded by loans

                 or payments from co-conspirators;

         (iv)    Use Agent Defendants’ commission and bonus payments to illegally rebate the

                 insurance premiums back to the Funding Defendants; and




                                                  10
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 11 of 284



       (v)     Pocket the difference between the commission/bonuses and the first year’s

               premium as the profit from the scheme.

       27.     Defendants conspired to sell life insurance policies by representing to insureds that

the policy amounted to “free life insurance” for a year, and that the insureds could decide after the

“free” period if they wanted to keep the policies and pay the premiums themselves.

       28.     This offer of “free” life insurance also violates applicable state insurance laws,

rules, and regulations. See, e.g., Conn. Gen. Stat. § 38a-816(1); Fla. Stat. Ann. § 626.9541; N.J.

Stat. Ann. § 17:29A-15.

       29.     In furtherance of the conspiracy, the Agent Defendants falsely represented to

FGLIC that such policies were legitimate insurance policies and that they were acting lawfully.

       30.     Specifically, the Agent Defendants, in violation of their contractual and fiduciary

obligations to FGLIC, intentionally falsified applications and intentionally concealed material

facts on the applications submitted to FGLIC, including committing one or more of the following

specific fraudulent acts:

       (i)     Falsely representing on life insurance applications that the premiums for each

               policy submitted by each Agent Defendant to FGLIC were not funded by money

               from third parties, when in fact all of the policies submitted by the Agent

               Defendants were paid through loans or payments from the Funding Defendants;

       (ii)    Falsely certifying that the Agent Defendant witnessed signatures on documents

               submitted to FGLIC which the Agent Defendant did not, in fact, witness;

       (iii)   Submitting applications and other materials with signatures that were forged;

       (iv)    Falsely representing that the Agent Defendant knew the insured when, in fact, the

               Agent Defendant did not know the insured or, indeed, had never met the insured;




                                                 11
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 12 of 284



         (v)   Falsely representing the insured’s financial condition to convince FGLIC that the

               insured had the financial ability to pay the policy premiums.

         31.   Making false statements to an insurance company or obtaining insurance under

false pretenses constitutes insurance fraud, a criminal offense in the states in which the Agent

Defendants did business. See, e.g., Cal. Ins. Code § 1871.4(a)(1), (3); Cal. Penal Code §§ 549,

550; Conn. Gen. Stat. § 38a-816(8); Conn. Gen. Stat. § 53a-215; Fla. Stat. Ann. § 817.234(3); N.J.

Stat. Ann. § 2C:21-4.6(a); Utah Code Ann. § 76-6-521, § 31A-31-103, 31A-23a-402(1); Va. Code.

Ann. § 18.2-178, § 38.2-512.

         32.   The Agent Defendants concealed from FGLIC that they were acting as “surrogates”

for their co-conspirators, including Settling Party 1, who were not appointed by FGLIC to serve

as insurance producers, while their co-conspirators, including Settling Party 1, took charge of

identifying the insureds, selecting the insurance carriers, selecting the policy to purchase,

completing the application, and performing similar tasks reserved for a licensed and appointed life

agent.

         33.   Acting as a “surrogate” for an unappointed producer is a violation of the Agent

Defendants’ contract with FGLIC.

         34.   The Agent Defendants then paid or “split” their commissions and bonuses with co-

conspirators who were not licensed insurance producers, including Settling Party 2.

         35.   Splitting commissions with an unlicensed person is yet another violation of

insurance laws, rules, and regulations. See, e.g., Cal. Ins. Code § 1633-1635; Conn. Gen. Stat.

§ 38a-702l(a); Fla. Stat. Ann. § 626.753; N.J. Stat. Ann. § 17:22A-41d; Utah Code Ann. § 31A-

23a-504; Va. Code Ann. § 38.2-1812.




                                                12
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 13 of 284



       36.     Defendants in the Network Partners and MSL Insurance Advisors hierarchies

concealed the fraudulent transfer of money from the Funding Defendants to FGLIC by conspiring

to establish “shell” irrevocable life-insurance trusts (“ILITs”) and limited liability companies

(“LLCs”) in the name of the insureds.

       37.     Defendants in these hierarchies conspired to channel money through wire transfers

from the Funding Defendants through the ILITs and then on to FGLIC as premium payments,

fraudulently concealing that the Funding Defendants were the source of the premiums.

       38.     Defendants in the BIP hierarchy streamlined the conspiracy, and instead the

Funding Defendants primarily transferred the money for the premiums directly to the insureds or

their companies, for payment to FGLIC.

       39.     The Funding Defendants can be organized into two categories: those who funded

premiums of policies sold within the Network Partners and MSL Insurance Advisors hierarchies

(collectively, the “Network Partners Funding Defendants”); and those who funded premiums of

policies sold within the BIP hierarchy (collectively, the “BIP Funding Defendants”).

       40.     The following Defendants are Network Partners Funding Defendants: Jason

Mandel, Soundview Partners, Soundview Management, Soundview Fund, Mountainview Finance,

Grand Sky 2011 Irrevocable Trust, Holmdel Financial Services, Mark LaGambina, Crossridge,

Mesa, James Kaplan, Steven Kaplan, Kerry Propper, and the Funding Does.

       41.     The following Defendants are BIP Funding Defendants: Michael Goldman, Harei

At Inc., Insured On Time, 107 Old Nyack, CNM Services, Ronin Collins and his alter ego Ocelot

Advisory Partners, and the Funding Does.

       42.     Defendants also covered their fraudulent scheme by (i) falsely representing to

insureds and others that their financing mechanism was lawful; (ii) falsely representing that FGLIC




                                                13
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 14 of 284



had approved the scheme; and (iii) falsely representing that the scheme had been “blessed” by

legal opinions from prominent law firms.

       43.        For example, Trustee Defendant Howard Jahre testified that Settling Party 1 told

him that FGLIC had approved the scheme. Exh. 2 (Jahre Exam. Tr. 45:25-47:20; 90:20-22). 10

       44.        Funding Defendant Mark LaGambina testified that Settling Party 1 told him that

Network Partners had communicated with FGLIC about the scheme, and that FGLIC “liked the

structure.” Exh. 3 (LaGambina Exam. Tr. 95:24-96:15). 11

       45.        The statements in Paragraphs 44 and 45 above are false—FGLIC did not know

about the scheme until the Defendants’ fraudulent acts were discovered, well after the harm

occurred.

       46.        FGLIC never approved the scheme.

       47.        In fact, Defendants fraudulently concealed the scheme from FGLIC.

       48.        Further, the Defendants who created and orchestrated the fraudulent scheme

retained prominent law firms to render advisory opinions regarding the Defendants’ planned

actions, in order to lend an air of legitimacy to their scheme.

       49.        These Defendants circulated their lawyers’ opinions widely to certain Trustee

Defendants, Agent Defendants, and Funding Defendants, as well as prospective insureds.

       50.        Upon information and belief, many of the Defendants were provided with these

legal opinions.



10
   FGLIC took the Examination of Trustee Defendant Howard Jahre on November 5, 2018
(hereinafter “Jahre Exam. Tr. ___”).
11
  FGLIC took the Examination of Funding Defendants Mark LaGambina, Mesa, and Crossridge
on November 14, 15, and 30, 2018, and December 4, 2018 (hereinafter “LaGambina Exam. Tr.
___”).



                                                 14
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 15 of 284



       51.      However, the Defendants then knowingly and intentionally disregarded the legal

advice set forth in their lawyers’ opinions, thereby destroying the “cover” the legal opinions were

ostensibly designed to provide.

       52.      In other words, the Defendants’ lawyers told them what they were not allowed to

do, and they and their fellow co-conspirator Defendants rejected the legal advice and did it anyway.

       53.      This fact is evidence of Defendants’ fraudulent intent.

       54.      The Defendants never advised FGLIC about the legal opinions.

       55.      The Defendants also attempted to “polish” their scheme by retaining lawyers and

accountants to serve as trustees.

       56.      Defendants’ conduct constitutes breach of contract, fraud, conspiracy, and tortious

interference with FGLIC’s prospective business relations; is inequitable and against the interests

of FGLIC, other insurance companies, and the public; violates the Racketeer Influenced and

Corrupt Organizations Act; and has caused FGLIC to suffer damages.

       57.      The Defendants in the Network Partners and MSL Insurance Advisors hierarchies

utilized the mail and wire to perpetrate their fraudulent scheme, specifically by: (i) sending

fraudulent life insurance applications to FGLIC through the mail and wire; (ii) sending sham

agreements such as loan agreements and assignments through the mail and wire; (iii) wiring funds

from the Funding Defendants to the insured’s ILIT; (iv) wiring funds from the ILIT to FGLIC;

and (v) wiring commissions and bonuses back to the Funding Defendants and to fellow co-

conspirators.

       58.      The Defendants in the BIP hierarchy also utilized the mail and wire to perpetrate

their fraudulent scheme, specifically by: (i) sending fraudulent life insurance applications to

FGLIC through the mail and wire; (ii) wiring funds from the Funding Defendants to other bank




                                                 15
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 16 of 284



accounts to be used to pay the premiums; (iii) wiring funds from the bank accounts to FGLIC; and

(iv) wiring commissions and bonuses back to the Funding Defendants and to fellow co-

conspirators.

       59.      Executing a fraudulent scheme by sending, transmitting, or causing to be sent or

transmitted funds, documents, or items by the mail and/or wire is a violation of federal law. 18

U.S.C. § 1341 (mail fraud); 18 U.S.C. § 1343 (wire fraud).

                           The Fraudulent Conspiracy Is Discovered

       60.      FGLIC first became aware of Defendants’ scheme when it discovered that Large

Policies (policies for which $25,000 or more was paid in annual premiums) sold by the Agent

Defendants were lapsing between the first and second anniversaries of each respective policy’s

issuance at a suspiciously high rate, all without any insured contacting FGLIC to complain.

       61.      It is unusual that a FGLIC customer would purchase a Large Policy and then, after

paying an initial premium in excess of $25,000, allow the policy to lapse worthless after one year,

causing the FGLIC customer to lose the premium.

       62.      It is especially unusual that a FGLIC customer would pay a premium in excess of

$25,000 and then allow the policy to lapse worthless without ever contacting FGLIC.

       63.      FGLIC reached out to insureds to investigate and learned that the Agent Defendants

had promised the insureds “free life insurance” for a year—a false and unlawful representation

that establishes Defendants’ fraudulent intent.

       64.      After learning about the offers of “free insurance,” FGLIC commenced the instant

action against Abhinav Sharma and his d/b/a RequiteLife on June 2, 2017. See Network Partners

Litigation, ECF 1.




                                                  16
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 17 of 284



       65.      FGLIC interviewed additional insureds and others as the fraudulent scheme began

to unravel.

       66.      In an effort to cover their tracks, at least two of the Defendants, Abhinav Sharma

and Jason Mandel, contacted the insureds to attempt to influence their testimony.

       67.      For example, insured Stanley Byck met his supposed “agent” Sharma for the first

time when Sharma tried to persuade Mr. Byck to tell FGLIC that Defendants had not offered him

“free insurance” after all. See Exh. 4 (Sharma Exam. Tr. 193:3-24) 12; Exh. 5 (D. Byck Exam. Tr.

99:18-21). 13

       68.      State regulators similarly have taken action to investigate and address some of the

Defendants’ unlawful, fraudulent, and tortious actions in furtherance of the conspiracy.

       69.      For example, Agent Defendants Joshua Mandel’s and Rubicon’s license as an

insurance producer is currently suspended, pursuant to a Stipulation and Consent Order from the

Connecticut Insurance Department (“CID”) dated March 22, 2017, in which the CID accused

Joshua Mandel of making false representations on three insurance applications. Exh. 6 (In the

Matter of Joshua Mandel and Rubicon Advisory Partners, Inc., Stipulation and Consent Order

dated March 22, 2017).

       70.      In addition, in recognition of Defendants’ bad-faith exploitation of FGLIC’s one-

year chargeback policy, FGLIC was forced to change its policy in or about January of 2017, so




12
  FGLIC took the Examination of Agent Defendants Sharma and RequiteLife on October 17,
2018, and December 11, 2018 (hereinafter “Sharma Exam. Tr. ___”).
13
  FGLIC took the Examination of David Byck on October 22, 2018 (hereinafter “D. Byck Exam.
Tr. ___”).



                                                17
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 18 of 284



that FGLIC began to “charge back” (i.e. demand the return of) commission and bonus payments

on a policy that lapsed before two years, rather than one year.

         71.   This change, necessitated by Defendants’ fraudulent conduct, has harmed FGLIC

in the marketplace.

         72.   In fact, Defendant BIP sued FGLIC in this Court in the summer of 2017, claiming

FGLIC’s change to its chargeback policies constituted a breach of contract. See BIP Litigation,

ECF 1.

         73.   In that matter, FGLIC asserted counterclaims based upon BIP’s participation in the

fraudulent conspiracy that is the subject of this action. See BIP Litigation, ECF 33.

         74.   On March 28, 2018, Defendants Sharma and RequiteLife filed voluntary petitions

for relief under Chapter 7 of Title 11 of the United States Bankruptcy Code. See In re Abhinav

Sharma, Case No. 18-B-08949, and In re RequiteLife, Inc., Case No. 18-B-08950 (collectively,

the “Sharma/RequiteLife Bankruptcies”). 14

         75.   FGLIC filed motions for leave in the Sharma/RequiteLife Bankruptcies to conduct

Rule 2004 Examinations and Rule 30(b)(6) Depositions (collectively, “Examinations”) of

numerous persons with knowledge of Defendants’ misconduct, which motions were granted.




14
   FGLIC believes the timing of Sharma’s and RequiteLife’s filing of their bankruptcy petitions
was an act of gamesmanship to avoid their discovery obligations in the Network Partners
Litigation. Sharma and his counsel failed repeatedly to produce documents in the Network
Partners Litigation within Court-ordered timeframes. See ECF 25, 48. Magistrate Judge Stephanie
Gallagher ordered Sharma to produce all outstanding responsive documents by March 29, 2018.
Id. ECF 48. Sharma filed for bankruptcy on March 28, 2018, the day before this production was
due. FGLIC learned from Sharma during his Examination that he gave his lawyers almost all of
the documents produced here—some 20,000 pages’ worth—in August 2017. Exh. 4 (Sharma
Exam. Tr. 27:21-28:24). No answer has been made by Sharma or his counsel to excuse the delay
in forwarding these same documents to FGLIC.



                                                18
        Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 19 of 284



          76.    FGLIC has conducted 10 Examinations 15 and has issued over 20 Subpoenas Duces

Tecum.

          77.    Over 91,000 pages of documents have been produced pursuant to these subpoenas

and other discovery efforts. 16

          78.    The Honorable Janet Baer of the United States Bankruptcy Court for the Northern

District of Illinois reasoned that the evidence and testimony adduced in the Sharma/RequiteLife

Bankruptcies may be used in the Network Partners Litigation. In re Sharma, ECF 77 at ¶ 3.

          79.    Judge Baer authorized the Defendants named in the First Amended Complaint in

the Network Partners Litigation and the Counterclaim Defendants in the BIP Litigation to appear

at the Examinations and take testimony.

          80.    Accordingly, FGLIC gave notice of the Examinations to counsel and the parties

then-named in the Network Partners Litigation and the BIP Litigation, and provided them an

opportunity to appear and cross-examine the witnesses.

          81.    Certain Defendants in fact appeared at the Examinations and examined witnesses.

          82.    These Examinations and the documents produced conclusively establish the

existence of the fraudulent and unlawful conspiracy.




15
     Attached as Exhibit 7 is a chart of the Examinations taken to date.
16
  This Second Amended Complaint sometimes cites to documents according to their Bates stamp
prefixes, such as “FGLIC_RL,” “GS,” “FP_,” “PUB,” “SHARMA-BK,” FGLIC-BK,” “REQ,” or
“BOA-SDT.”



                                                  19
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 20 of 284



                                           PARTIES

         83.   FGLIC was incorporated in Maryland.

         84.   FGLIC is now incorporated in Iowa, and does business at 1001 Fleet Street,

Baltimore, Maryland 21202.

         85.   FGLIC’s corporate headquarters are located at 601 Locust Street, Des Moines, Iowa

50309.

         86.   Jason Mandel is an individual who, upon information and belief, resides or works

at 6 Twin Circle Drive, Westport, Connecticut 06880.

         87.   Jason Mandel is both a Network Partners Funding Defendant and an Agent

Defendant in the Network Partners hierarchy.

         88.   Jason Mandel is the architect of this scheme.

         89.   Jason Mandel led the efforts to develop and maintain the conspiracy to fraudulently

obtain commissions and bonuses from FGLIC and other insurance companies.

         90.   Jason Mandel treated the conspiracy like a “fund” under his management and

control, as, for example, when Jason Mandel reported to Settling Party 1: “[T]he decision has been

made for me on the fund. Kerry [Propper, a Funding Defendant] wants his money back.” 17




17
   Upon information and belief, Kerry Propper wanted his money because his broker/dealer
Chardan Capital Markets LLC (“Chardan Capital”) was subject to numerous fines in the
securities industry. See Chardan Capital FINRA BrokerCheck Report, available at
https://files.brokercheck.finra.org/firm/firm_120128.pdf. Specifically, SEC Admin Release 34-
83251, dated May 16, 2018, states that the United States Securities Exchange Commission
(“SEC”) alleged that Chardan Capital failed to file Suspicious Activity Reports from at least
October 2013 through June 2014, and Chardan Capital paid a $1,000,000 fine. Id.



                                               20
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 21 of 284



         91.    Jason Mandel also admitted to the conspiracy in August 2018, when he expressed

concern to Settling Party 1 about discovery in the Sharma/RequiteLife Bankruptcies: “That’s

gonna tie up all these people together.”

         92.    Jason Mandel was concerned about being identified as the leader of the conspiracy:

“I’m holding personalities together and Abhinav [Sharma] can screw it up for me through

discovery . . . he could just destroy all the work I’m doing here.”

         93.    Jason Mandel added that other co-conspirators “want to go to the carrier [FGLIC]

and explain exactly what was done which is not in my interest.”

         94.    Network Partners Int’l., LLC, is a New York corporation which, upon information

and belief, has its principal place of business at 535 Fifth Avenue, Suite 1012, New York, New

York 10017 (“Network Partners”).

         95.    Network Partners is an Agent Defendant in the Network Partners hierarchy.

         96.    David Meyer is an individual who, upon information and belief, resides or works

at 4 Flamingo Road, Roslyn, New York 06880.

         97.    David Meyer is an Agent Defendant in the Network Partners hierarchy.

         98.    Defendant David Meyer is a control person and alter ego of Network Partners.

         99.    Upon information and belief, Network Partners did not observe corporate

formalities and was controlled exclusively by David Meyer.

         100.   David Meyer dominated not only Network Partners’ finances but its policies and

business practices.

         101.   Upon information and belief, Network Partners commingled funds with David

Meyer.




                                                 21
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 22 of 284



       102.    David Meyer exerted control over Network Partners (1) to commit fraud by

submitting insurance applications containing false representations; (2) to violate state insurance

laws and regulations, as well as Network Partners’ contractual and fiduciary duties owed to

FGLIC, by rebating premiums back to Funding Defendants and unlawfully splitting insurance

commissions with unlicensed insurance producers; and (3) to perpetrate an unlawful, dishonest,

and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       103.    David A. Cohen is an individual who, upon information and belief, resides or works

at 535 Fifth Avenue, Suite 1012, New York, New York 10017.

       104.    David A. Cohen is an Agent Defendant in the Network Partners hierarchy.

       105.    M&M Brokerage Services, Inc., f/k/a NFP Resources I Insurance Agency, is a

California corporation authorized to do business in the State of New York which, upon information

and belief, has its principal place of business at 555 Madison Avenue, 21st Floor, New York, New

York 10022 (“M&M”).

       106.    M&M is an Agent Defendant in the Network Partners hierarchy.

       107.    Marvin Meyer was the father of David Meyer.

       108.    Marvin Meyer was the control person and alter ego of M&M.

       109.    Upon information and belief, M&M did not observe corporate formalities and was

controlled exclusively by Marvin Meyer.

       110.    Marvin Meyer dominated not only M&M’s finances but its policies and business

practices.

       111.    Marvin Meyer exerted control over M&M to perpetrate an unlawful, dishonest, and

unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.




                                               22
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 23 of 284



       112.    Marvin Meyer died in August 2017, and his estate is in probate in the State of New

Jersey, Monmouth County. Exh. 8 (probate record).

       113.    The Estate of Marvin Meyer is liable for damages incurred by FGLIC as a result of

the conduct of Marvin Meyer and M&M.

       114.    The Estate of Marvin Meyer is categorized in this litigation as an Agent Defendant

in the Network Partners hierarchy.

       115.    Tower Strategic Group, LLC, is a Connecticut limited liability company which,

upon information and belief, has its principal place of business at 1266 East Main Street, Suite

700R, Stamford, Connecticut 06902 (“Tower Group”).

       116.    Tower Group is an Agent Defendant in the Network Partners hierarchy.

       117.    Jason Mandel is the alter ego of Tower Group.

       118.    Tower Group was merely a pass-through entity by which Jason Mandel received

commission payments for the sale of insurance policies.

       119.    Tower Group was undercapitalized.

       120.    Upon information and belief, Tower Group did not observe corporate formalities

and was controlled exclusively by Jason Mandel.

       121.    Jason Mandel dominated not only Tower Group’s finances but its policies and

business practices.

       122.    Jason Mandel exerted control over Tower Group (1) to commit fraud by submitting

insurance applications containing false representations; (2) to violate state insurance laws and

regulations, as well as Tower Group’s contractual and fiduciary duties owed to FGLIC, by rebating

premiums back to Funding Defendants and unlawfully splitting insurance commissions with




                                               23
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 24 of 284



unlicensed insurance producers; and (3) to perpetrate an unlawful, dishonest, and unjust conspiracy

to fraudulently obtain commissions and bonuses from FGLIC.

       123.    Tower Strategic Partners, LLC, is a Delaware limited liability company which,

upon information and belief, has its principal place of business at 1266 East Main Street, Suite

700R, Stamford, Connecticut 06902 (“Tower Partners”).

       124.    Tower Partners is an Agent Defendant in the Network Partners hierarchy.

       125.    Jason Mandel is the alter ego of Tower Partners.

       126.    Upon information and belief, Tower Partners did not observe corporate formalities

and was controlled exclusively by Jason Mandel.

       127.    Jason Mandel dominated not only Tower Partners’ finances but its policies and

business practices.

       128.    Upon information and belief, Tower Partners commingled funds with Jason

Mandel.

       129.    Jason Mandel exerted control over Tower Partners to perpetrate an unlawful,

dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       130.    Soundview Strategic Partners, LLC, is a Delaware limited liability company which,

upon information and belief, has its principal place of business at 1266 East Main Street, Suite

700R, Stamford, Connecticut 06902 (“Soundview Partners”).

       131.    Soundview Partners is a Network Partners Funding Defendant.

       132.    Jason Mandel is the alter ego of Soundview Partners.

       133.    Upon information and belief, Soundview Partners did not observe corporate

formalities and was controlled exclusively by Jason Mandel.




                                                24
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 25 of 284



       134.     Jason Mandel dominated not only Soundview Partners’ finances but its policies and

business practices.

       135.     Upon information and belief, Soundview Partners commingled funds with Jason

Mandel.

       136.     Jason Mandel exerted control over Soundview Partners to perpetrate an unlawful,

dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       137.     Soundview Management, L.P., is a Delaware limited partnership which, upon

information and belief, has its principal place of business at 1266 East Main Street, Suite 700R,

Stamford, Connecticut 06902 (“Soundview Management”).

       138.     Soundview Management is a Network Partners Funding Defendant.

       139.     Jason Mandel is the alter ego of Soundview Management.

       140.     Upon information and belief, Soundview Management did not observe corporate

formalities and was controlled exclusively by Jason Mandel.

       141.     Jason Mandel dominated not only Soundview Management’s finances but its

policies and business practices.

       142.     Upon information and belief, Soundview Management commingled funds with

Jason Mandel.

       143.     Jason Mandel exerted control over Soundview Management to perpetrate an

unlawful, dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses from

FGLIC.

       144.     Soundview Strategic Fund, L.P., is a Delaware limited partnership which, upon

information and belief, has its principal place of business at 1266 East Main Street, Suite 700R,

Stamford, Connecticut 06902 (“Soundview Fund”).




                                               25
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 26 of 284



       145.    Soundview Fund is a Network Partners Funding Defendant.

       146.    Jason Mandel is the alter ego of Soundview Fund.

       147.    Upon information and belief, Soundview Fund did not observe corporate

formalities and was controlled exclusively by Jason Mandel.

       148.    Jason Mandel dominated not only Soundview Fund’s finances but its policies and

business practices.

       149.    Upon information and belief, Soundview Fund commingled funds with Jason

Mandel.

       150.    Jason Mandel exerted control over Soundview Fund to perpetrate an unlawful,

dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       151.    Mountainview Finance, LLC, is a South Dakota limited liability company which,

upon information and belief, is c/o the Delta Trust Company, 330 South Poplar, Suite 103J, Pierre,

South Dakota 57501 (“Mountainview Finance”).

       152.    Mountainview Finance is a Network Partners Funding Defendant.

       153.    Jason Mandel is the alter ego of Mountainview Finance.

       154.    Upon information and belief, Mountainview Finance did not observe corporate

formalities and was controlled exclusively by Jason Mandel.

       155.    Jason Mandel dominated not only Mountainview Finance’s finances but its policies

and business practices.

       156.    Upon information and belief, Mountainview Finance commingled funds with Jason

Mandel.




                                               26
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 27 of 284



       157.    Jason Mandel exerted control over Mountainview Finance to perpetrate an

unlawful, dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses from

FGLIC.

       158.    Grand Sky 2011 Irrevocable Trust is a trust domiciled at 606 Post Road East, Suite

516, Westport, Connecticut 06880 (“Grand Sky Trust”).

       159.    Grand Sky Trust is a Network Partners Funding Defendant.

       160.    Holmdel Financial Services, Inc., is a corporation which, upon information and

belief, has its principal place of business at 670 North Beers Street, No. 2, Holmdel, New Jersey

07733 (“Holmdel”).

       161.    Holmdel is a Network Partners Funding Defendant.

       162.    Jason Mandel is a control person of Mesa, Crossridge, Settling Party 3, Settling

Party 2, Grand Sky Trust, and Holmdel.

       163.    Settling Party 1 is an individual who, upon information and belief, resides in New

York, New York.

       164.    Settling Party 1 was classified as a Network Partners Funding Defendant prior to

reaching a settlement with FGLIC; Settling Party 1 is no longer a Defendant in this action.

       165.    Settling Party 2 is a Puerto Rico limited liability company.

       166.    Settling Party 2 was classified as a Network Partners Funding Defendant prior to

reaching a settlement with FGLIC; Settling Party 2 is no longer a Defendant in this action.

       167.    Settling Party 1 is the alter ego of Settling Party 2.

       168.    Upon information and belief, Settling Party 2 did not observe corporate formalities

and was controlled exclusively by Settling Party 1.




                                                 27
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 28 of 284



       169.    Settling Party 1 dominated not only Settling Party 2’s finances but its policies and

business practices.

       170.    Upon information and belief, Settling Party 2 commingled funds with Settling

Party 1.

       171.    Settling Party 1 exerted control over Settling Party 2 (1) to violate state insurance

laws and regulations by rebating premiums back to Funding Defendants like Settling Party 2 and

unlawfully split insurance commissions with unlicensed insurance producers; and (2) to perpetrate

an unlawful, dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses

from FGLIC.

       172.    Settling Party 3 is a Delaware limited liability company.

       173.    Settling Party 3 was classified as a Network Partners Funding Defendant prior to

reaching a settlement with FGLIC; Settling Party 3 is no longer a Defendant in this action.

       174.    Settling Party 1 is the alter ego of Settling Party 3.

       175.    Upon information and belief, Settling Party 3 did not observe corporate formalities

and was controlled exclusively by Settling Party 1.

       176.    Settling Party 1 dominated not only Settling Party 3’s finances but its policies and

business practices.

       177.    Upon information and belief, Settling Party 3 commingled funds with Settling

Party 1.

       178.    Settling Party 1 exerted control over Settling Party 3 to perpetrate an unlawful,

dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.




                                                 28
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 29 of 284



       179.    Mark LaGambina is an individual who resides at 12 Grove Street, Apartment A,

Ridgefield, Connecticut 06877, and who works at 83 Wooster Heights, Suite 125, Danbury,

Connecticut 06810 (“LaGambina”).

       180.    LaGambina is both a Network Partners Funding Defendant and an Agent Defendant

in the MSL Insurance Advisors hierarchy.

       181.    Mesa Consumer Finance, LLC, is a South Dakota limited liability company which

has its principal place of business at 40 Richards Avenue, 3rd Floor, Norwalk, Connecticut 06854

(“Mesa”).

       182.    Mesa is a Network Partners Funding Defendant.

       183.    LaGambina is the alter ego of Mesa.

       184.    Upon information and belief, Mesa did not observe corporate formalities; for

example, LaGambina identified himself on Mesa’s incorporating documents as its sole control

person, but all of Mesa’s funding was controlled by Settling Party 1.

       185.    LaGambina dominated not only Mesa’s finances but its policies and business

practices.

       186.    Upon information and belief, Mesa commingled funds with LaGambina.

       187.    LaGambina exerted control over Mesa (1) to violate state insurance laws and

regulations by rebating premiums back to Funding Defendants like Mesa and unlawfully split

insurance commissions with unlicensed insurance producers; and (2) to perpetrate an unlawful,

dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       188.    Crossridge Partners, Inc., is a Delaware corporation which has its principal place

of business at 40 Richards Avenue, 3rd Floor, Norwalk, Connecticut 06854 (“Crossridge”).

       189.    Crossridge is a Network Partners Funding Defendant.




                                               29
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 30 of 284



       190.    LaGambina is the alter ego of Crossridge.

       191.    Upon information and belief, Crossridge did not observe corporate formalities; for

example, LaGambina identified himself on Crossridge’s incorporating documents as its sole

control person, but all of Crossridge’s funding was controlled by Settling Party 1.

       192.    LaGambina dominated not only Crossridge’s finances but its policies and business

practices.

       193.    Upon information and belief, Crossridge commingled funds with LaGambina.

       194.    LaGambina exerted control over Crossridge (1) to violate state insurance laws and

regulations by rebating premiums back to Funding Defendants like Crossridge and unlawfully split

insurance commissions with unlicensed insurance producers; and (2) to perpetrate an unlawful,

dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       195.    MSL Insurance Advisors, LLC, is a Connecticut limited liability company which,

upon information and belief, has its principal place of business at 40 Richards Avenue, 3rd Floor,

Norwalk, Connecticut 06854 (“MSL Insurance Advisors”).

       196.    MSL Insurance Advisors is an Agent Defendant in the MSL Insurance Advisors

hierarchy.

       197.    LaGambina is the alter ego of MSL Insurance Advisors.

       198.    MSL Insurance Advisors was merely a pass-through entity by which LaGambina

received commission payments for the sale of insurance policies.

       199.    MSL Insurance Advisors was undercapitalized.

       200.    Upon information and belief, MSL Insurance Advisors did not observe corporate

formalities and was controlled exclusively by LaGambina.




                                                30
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 31 of 284



       201.    LaGambina dominated not only MSL Insurance Advisors’ finances but its policies

and business practices.

       202.    LaGambina exerted control over MSL Insurance Advisors (1) to commit fraud by

submitting insurance applications containing false representations; (2) to violate state insurance

laws and regulations, and MSL Insurance Advisors’ contractual and fiduciary duties owed to

FGLIC, by rebating premiums back to Funding Defendants and unlawfully splitting insurance

commissions with unlicensed insurance producers; and (3) to perpetrate an unlawful, dishonest,

and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       203.    Abhinav Sharma is an individual who now resides at 2129 Ammer Ridge Court,

Unit 301, Glenview, Illinois 60025 (“Sharma”).

       204.    Sharma is an Agent Defendant in the Network Partners hierarchy.

       205.    During the time period that Defendants were perpetrating the conspiracy, Sharma

was a New York resident.

       206.    RequiteLife, Inc., is a New York corporation which has or had its principal place

of business at 53 West Jackson Boulevard, Suite 1115, Chicago, Illinois 60604, and its registered

agent is Northwest Registered Agent, LLC, 90 State Street, Suite 700, Office 40, Albany, New

York 12207 (“RequiteLife”).

       207.    RequiteLife is an Agent Defendant in the Network Partners hierarchy.

       208.    Sharma is the alter ego of RequiteLife.

       209.    RequiteLife is merely a pass-through entity by which Sharma has received

commission payments for the sale of insurance policies.




                                               31
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 32 of 284



       210.    RequiteLife was undercapitalized—indeed, RequiteLife had no independent assets

except for the commission payments that flowed through RequiteLife for a brief period of time on

the way to Sharma.

       211.    Upon information and belief, RequiteLife did not observe corporate formalities and

was controlled exclusively by Sharma.

       212.    Sharma dominated not only RequiteLife’s finances but its policies and business

practices.

       213.    Sharma exerted control over RequiteLife (1) to commit fraud by submitting

insurance applications containing false representations; (2) to violate state insurance laws and

regulations, and RequiteLife’s contractual and fiduciary duties owed to FGLIC, by rebating

premiums back to Funding Defendants and unlawfully splitting insurance commissions with

unlicensed insurance producers; and (3) to perpetrate an unlawful, dishonest, and unjust conspiracy

to fraudulently obtain commissions and bonuses from FGLIC.

       214.    Gregg Kirschner is an individual who, upon information and belief, resides or

works at 5 Whistler Way, Marlboro, New Jersey 07746 (“Kirschner”).

       215.    Kirschner is an Agent Defendant in the Network Partners hierarchy.

       216.    MRM Advisors, LLC, is a New Jersey limited liability company which, upon

information and belief, has its principal place of business at 2 Tower Center Boulevard, 19th Floor,

East Brunswick, New Jersey 08816 (“MRM”).

       217.    MRM is an Agent Defendant in the Network Partners hierarchy.

       218.    Kirschner is the alter ego of MRM.

       219.    MRM is merely a pass-through entity by which Kirschner has received commission

payments for the sale of insurance policies.




                                                32
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 33 of 284



       220.    MRM was undercapitalized—indeed, MRM had no independent assets except for

the commission payments that flowed through MRM for a brief period of time on the way to

Kirschner.

       221.    Upon information and belief, MRM did not observe corporate formalities and was

controlled exclusively by Kirschner.

       222.    Kirschner dominated not only MRM’s finances but its policies and business

practices.

       223.    Kirschner exerted control over MRM (1) to commit fraud by submitting insurance

applications containing false representations; (2) to violate state insurance laws and regulations,

and MRM’s contractual and fiduciary duties owed to FGLIC, by rebating premiums back to

Funding Defendants and unlawfully splitting insurance commissions with unlicensed insurance

producers; and (3) to perpetrate an unlawful, dishonest, and unjust conspiracy to fraudulently

obtain commissions and bonuses from FGLIC.

       224.    Joshua Mandel is an individual who, upon information and belief, resides or works

at 229 West 60th Street, No. 22P, New York, New York 10023.

       225.    Joshua Mandel is an Agent Defendant in the Network Partners hierarchy.

       226.    Rubicon Advisory Partners, Inc., is a New York corporation which, upon

information and belief, has its principal place of business at 229 West 60th Street, No. 22P, New

York, New York 10023 (“Rubicon”).

       227.    Rubicon is an Agent Defendant in the Network Partners hierarchy.

       228.    Joshua Mandel is the alter ego of Rubicon.

       229.    Rubicon is merely a pass-through entity by which Joshua Mandel has received

commission payments for the sale of insurance policies.




                                                33
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 34 of 284



       230.   Rubicon was undercapitalized—indeed, Rubicon had no independent assets except

for the commission payments that flowed through Rubicon for a brief period of time on the way

to Joshua Mandel.

       231.   Upon information and belief, Rubicon did not observe corporate formalities and

was controlled exclusively by Joshua Mandel.

       232.   Joshua Mandel dominated not only Rubicon’s finances but its policies and business

practices.

       233.   Joshua Mandel exerted control over Rubicon (1) to commit fraud by submitting

insurance applications containing false representations; (2) to violate state insurance laws and

regulations, and Rubicon’s contractual and fiduciary duties owed to FGLIC, by rebating premiums

back to Funding Defendants and unlawfully splitting insurance commissions with unlicensed

insurance producers; and (3) to perpetrate an unlawful, dishonest, and unjust conspiracy to

fraudulently obtain commissions and bonuses from FGLIC.

       234.   Rebecca Nadler is an individual who, upon information and belief, resides or works

at 4 Durham Drive, Clark, New Jersey 07066 (“Nadler”).

       235.   Nadler is an Agent Defendant in the Network Partners hierarchy.

       236.   David R. Cohen is an individual who, upon information and belief, resides or works

at 46 North Street, Easton, Connecticut 06612.

       237.   David R. Cohen is an Agent Defendant in the MSL Insurance Advisors hierarchy.

       238.   Daroco & Associates, LLC, is a Connecticut limited liability company which, upon

information and belief, has its principal place of business at 1286 Kossuth Street, Bridgeport,

Connecticut 06608 (“Daroco”).

       239.   Daroco is an Agent Defendant in the MSL Insurance Advisors hierarchy.




                                                 34
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 35 of 284



       240.   David R. Cohen is the alter ego of Daroco.

       241.   Daroco is merely a pass-through entity by which David R. Cohen has received

commission payments for the sale of insurance policies.

       242.   Daroco was undercapitalized—indeed, Daroco had no independent assets except

for the commission payments that flowed through Daroco for a brief period of time on the way to

David R. Cohen.

       243.   Upon information and belief, Daroco did not observe corporate formalities and was

controlled exclusively by David R. Cohen.

       244.   David R. Cohen dominated not only Daroco’s finances but its policies and business

practices.

       245.   David R. Cohen exerted control over Daroco (1) to commit fraud by submitting

insurance applications containing false representations; (2) to violate state insurance laws and

regulations, and Daroco’s contractual and fiduciary duties owed to FGLIC, by rebating premiums

back to Funding Defendants and unlawfully splitting insurance commissions with unlicensed

insurance producers; and (3) to perpetrate an unlawful, dishonest, and unjust conspiracy to

fraudulently obtain commissions and bonuses from FGLIC.

       246.   James Kaplan is an individual who, upon information and belief, resides or works

at 103 Bay Drive, Massapequa Park, NY 11762.

       247.   James Kaplan is a Network Partners Funding Defendant.

       248.   Steven Kaplan is an individual who, upon information and belief, resides or works

at 39 Eagle Chase, Woodbury, NY 11797.

       249.   Steven Kaplan is a Network Partners Funding Defendant.




                                              35
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 36 of 284



       250.    Kerry Propper is an individual who, upon information and belief, resides or works

at resides at 17 State Street, #1600, New York, New York 10004.

       251.    Kerry Propper is a Network Partners Funding Defendant.

       252.    Aaron Aftergood is an individual who, upon information and belief, resides or

works at 2049 Fox Hills Drive, Los Angeles, California 90025 (“Aftergood”).

       253.    Aftergood is a Trustee Defendant.

       254.    Settling Trustee 1 is an individual who resides at 12276 West Sample Road, Coral

Springs, Florida 33065. 18

       255.    Peter Bilfield is an individual who, upon information and belief, resides or works

at 10 Pond Road, Westport, Connecticut 06880 (“Bilfield”).

       256.    Bilfield is a Trustee Defendant.

       257.    Settling Trustee 2 is an individual who resides or works at 11245 Mainsail Court,

Wellington, Florida 33449.

       258.    Settling Trustee 3 is an individual who, upon information and belief, either resides

or works at 5333 Oak Park Avenue, Encino, California 91316.

       259.    David Harkham is an individual who, upon information and belief, resides or works

at 9401 Alcott Street, Apt 303, Los Angeles, California 90035.

       260.    David Harkham is a Trustee Defendant.

       261.    Howard Jahre is an individual who resides or works at 85 Adams Street, Apartment

2A, Brooklyn, New York 11201 (“Jahre”).


18
  FGLIC has entered into Memoranda of Understanding with Settling Trustees 1 through 11, who
were previously classified as Trustee Defendants. The Settling Trustees have agreed that, if the
settlements are not finalized, FGLIC may substitute the names of the Settling Trustees through an
amendment by interlineation.



                                                  36
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 37 of 284



         262.   Jahre is a Trustee Defendant.

         263.   Settling Trustee 4 is an individual who, upon information and belief, either resides

or works at 500 West Putnam Avenue, Greenwich, Connecticut 06880.

         264.   Settling Trustee 5 is an individual who, upon information and belief, resides or

works at 17879 Monte Vista Drive, Boca Raton, Florida 33496.

         265.   Dana Mandel is an individual who, upon information and belief, resides or works

at 606 Post Road East, No. 516, Westport, Connecticut 06880.

         266.   Dana Mandel is a Trustee Defendant.

         267.   Settling Trustee 6 is an individual who, upon information and belief, either resides

or works at 30 Old Kings Highway South, Darien, Connecticut 06820, and Settling Trustee 4’s

d/b/a company, of which he is the control person, is a limited liability company which, upon

information and belief, has its principal place of business at 1451 West Cypress Creek Road, Fort

Lauderdale, Florida 33309.

         268.   Settling Trustee 7 is an individual who, upon information and belief, either resides

or works at 200 Centennial Avenue, Suite 200, Piscataway, NJ 08854.

         269.   Cesar Perez is an individual who, upon information and belief, resides or works at

100 Pearl Street, 14th Floor, Hartford, Connecticut 06103 (“Perez”).

         270.   Perez is a Trustee Defendant.

         271.   Settling Trustee 8 is an individual who, upon information and belief, either resides

or works at 68 Southfield Avenue, Two Stamford Landing, Suite 100, Stamford, Connecticut

06902.

         272.   Settling Trustee 9 is an individual who, upon information and belief, either resides

or works at 29310 Laro Drive, Agoura Hills, California 91301.




                                                 37
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 38 of 284



         273.    Robert Swetnick is a New York lawyer who works at 250 Park Avenue, New York,

New York 10177 (“Swetnick”).

         274.    Swetnick is a Trustee Defendant.

         275.    Settling Trustee 10 is an individual who, upon information and belief, either resides

or works at 25 Stony Hill Road, Ridgefield, Connecticut 06880.

         276.    David Vynerib is an individual who, upon information and belief, resides or works

at 24 Sterling Drive, Westport, Connecticut 06880 (“Vynerib”).

         277.    Vynerib is a Trustee Defendant.

         278.    Settling Trustee 11 is an individual who, upon information and belief, either resides

or works at One Reservoir Corporate Center, 4 Research Drive, Suite 402, Shelton, Connecticut

06484.

         279.    Brokerage Insurance Partners, Inc. (“BIP”) is a Florida corporation which, upon

information and belief, has its principal place of business at 20283 State Road 7, Boca Raton,

Florida 33498.

         280.    BIP is an Agent Defendant in the BIP hierarchy.

         281.    Andrew Morafates is an individual who, upon information and belief, resides or

works at 20283 State Road 7, Boca Raton, Florida 33498 (“Morafates”).

         282.    Morafates is an Agent Defendant in the BIP hierarchy.

         283.    Demetrios Velissarios is an individual who, upon information and belief, resides or

works at 20283 State Road 7, Boca Raton Florida 33498, and is a resident of the State of Florida

(“Velissarios”).

         284.    Velissarios is an Agent Defendant in the BIP hierarchy.




                                                   38
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 39 of 284



          285.   Velco Development, LLC, is a Florida limited liability company which, upon

information and belief, has its principal place of business at 2161 Fairway Villas Lane, South

Atlantic Beach, Florida 32233 (“Velco”).

          286.   Velco is an Agent Defendant in the BIP hierarchy.

          287.   Velissarios is the alter ego of Velco.

          288.   Upon information and belief, Velco is merely a pass-through entity by which

Velissarios has received commission payments for the sale of insurance policies.

          289.   Upon information and belief, Velco was undercapitalized.

          290.   Upon information and belief, Velco did not observe corporate formalities and was

controlled exclusively by Velissarios.

          291.   Upon information and belief, Velissarios dominated not only Velco’s finances but

its policies and business practices.

          292.   Velissarios exerted control over Velco (1) to commit fraud by submitting insurance

applications containing false representations; (2) to violate state insurance laws and regulations,

and Velco’s contractual and fiduciary duties owed to FGLIC, by rebating premiums back to

Funding Defendants and unlawfully splitting insurance commissions with unlicensed insurance

producers; and (3) to perpetrate an unlawful, dishonest, and unjust conspiracy to fraudulently

obtain commissions and bonuses from FGLIC.

          293.   Richard Whitbeck is an individual who, upon information and belief, resides or

works at 2330 Wellington Green Drive, No. 202, Wellington, Florida 33414 (“Whitbeck”).

          294.   Whitbeck is an Agent Defendant in the BIP hierarchy.

          295.   Upon information and belief, Morafates, Velissarios, and Whitbeck are alter egos

of BIP.




                                                   39
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 40 of 284



       296.    Upon information and belief, BIP was undercapitalized.

       297.    Upon information and belief, BIP did not observe corporate formalities and was

controlled exclusively by Morafates, Velissarios, and Whitbeck.

       298.    Morafates, Velissarios, and Whitbeck dominated not only BIP’s finances but its

policies and business practices.

       299.    Morafates, Velissarios, and Whitbeck exerted control over BIP (1) to commit fraud

by submitting insurance applications containing false representations; (2) to violate state insurance

laws and regulations, and BIP’s contractual and fiduciary duties owed to FGLIC, by rebating

premiums back to Funding Defendants and unlawfully splitting insurance commissions with

unlicensed insurance producers; and (3) to perpetrate an unlawful, dishonest, and unjust conspiracy

to fraudulently obtain commissions and bonuses from FGLIC.

       300.    Michael Goldman (“Goldman”) is an individual who, upon information and belief,

is the control person and alter ego of Defendants Harei At Inc., Insured on Time Services, Inc.,

107 Old Nyack LLC, and CNM Services LLC.

       301.    Goldman is a BIP Funding Defendant.

       302.    Harei At Inc. is a New York corporation which, upon information and belief, has

its principal place of business at 756 Myrtle Avenue, Suite 5N, Brooklyn, New York 11206.

       303.    Harei At Inc. is a BIP Funding Defendant.

       304.    Goldman is the alter ego of Harei At Inc.

       305.    Upon information and belief, Harei At Inc. did not observe corporate formalities

and was controlled exclusively by Goldman.

       306.    Upon information and belief, Goldman dominated not only Harei At Inc.’s finances

but its policies and business practices.




                                                 40
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 41 of 284



       307.    Goldman exerted control over Harei At Inc. to perpetrate an unlawful, dishonest,

and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       308.    Insured On Time Services, Inc., is a New York corporation which, upon

information and belief, has its principal place of business at 22 South Madison Avenue, Spring

Valley, New York 10977 (“Insured On Time”).

       309.    Insured On Time is a BIP Funding Defendant.

       310.    Goldman is the alter ego of Insured On Time.

       311.    Upon information and belief, Insured On Time did not observe corporate

formalities and was controlled exclusively by Goldman.

       312.    Upon information and belief, Goldman dominated not only Insured On Time’s

finances but its policies and business practices.

       313.    Goldman exerted control over Insured On Time to perpetrate an unlawful,

dishonest, and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       314.    107 Old Nyack LLC is a New York limited liability company which, upon

information and belief, has its principal place of business at 825 McDonald Avenue, Brooklyn,

New York 11218 (“107 Old Nyack”).

       315.    107 Old Nyack is a BIP Funding Defendant.

       316.    Goldman is the alter ego of 107 Old Nyack.

       317.    Upon information and belief, 107 Old Nyack did not observe corporate formalities

and was controlled exclusively by Goldman.

       318.    Upon information and belief, Goldman dominated not only 107 Old Nyack’s

finances but its policies and business practices.




                                                    41
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 42 of 284



       319.    Goldman exerted control over 107 Old Nyack to perpetrate an unlawful, dishonest,

and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       320.    CNM Services LLC is a New York limited liability company which, upon

information and belief, has its principal place of business at 6 Truman Avenue, Spring Valley,

New York 10977 (“CNM Services”)

       321.    CNM Services is a BIP Funding Defendant.

       322.    Goldman is the alter ego of CNM Services.

       323.    Upon information and belief, CNM Services did not observe corporate formalities

and was controlled exclusively by Goldman.

       324.    Upon information and belief, Goldman dominated not only CNM Services’

finances but its policies and business practices.

       325.    Goldman exerted control over CNM Services to perpetrate an unlawful, dishonest,

and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.

       326.    Ronin Collins is an individual who, upon information and belief, is the alter ego of

Ocelot Advisory Partners (“Collins”).

       327.    Collins is a BIP Funding Defendant.

       328.    Coffey Anderson is an individual who, upon information and belief, resides or

works at 1222 North Niagara Street, Burbank, California 91505 (“Anderson”).

       329.    Anderson is an Agent Defendant in the BIP hierarchy.

       330.    John Bivona is an individual who, upon information and belief, resides or works at

4 Thrush Court, East Northport, New York 11731 (“Bivona”).

       331.    Bivona is an Agent Defendant in the BIP hierarchy.




                                                    42
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 43 of 284



       332.   Dana Ballesto is an individual who, upon information and belief, resides or works

at 132 John Henry Circle, Folsom, California 95630 (“Ballesto”).

       333.   Ballesto is an Agent Defendant in the BIP hierarchy.

       334.   David Brein is an individual who, upon information and belief, resides or works at

6203 Variel Avenue, No. 303, Woodland Hills, California 90048 (“Brein”).

       335.   Brein is an Agent Defendant in the BIP hierarchy.

       336.   Stanley Chesed is an individual who, upon information and belief, resides or works

at 6501 Orange Street, No. 105, Los Angeles, California 90048 (“Chesed”).

       337.   Chesed is an Agent Defendant in the BIP hierarchy.

       338.   David Crispel is an individual who, upon information and belief, resides or works

at 5564 Modena Place, Agoura Hills, California 91301 (“Crispel”).

       339.   Crispel is an Agent Defendant in the BIP hierarchy.

       340.   Bruce Dilworth is an individual who, upon information and belief, resides or works

at 2103 Canyon Creek Drive, Stockton, California 95207.

       341.   Bruce Dilworth is an Agent Defendant in the BIP hierarchy.

       342.   Jacob Eisenberg is an individual who, upon information and belief, resides or works

at 20283 State Road 7, Boca Raton, Florida 33498 (“Eisenberg”).

       343.   Eisenberg is an Agent Defendant in the BIP hierarchy.

       344.   Philip Hon is an individual who, upon information and belief, resides or works at

15 MacArthur Place, No. 609, Santa Ana, California 92707 (“Hon”).

       345.   Hon is an Agent Defendant in the BIP hierarchy.

       346.   Gerald Hughes is an individual who, upon information and belief, resides or works

at 902 Mills Avenue, Modesto, California 65350 (“Hughes”).




                                              43
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 44 of 284



       347.    Hughes is an Agent Defendant in the BIP hierarchy.

       348.    Trent James is an individual who, upon information and belief, resides or works at

3764 Madison Avenue, Tulsa, Oklahoma 74105.

       349.    Trent James is an Agent Defendant in the BIP hierarchy.

       350.    Rock Island Insurance Group, upon information and belief, is an Oklahoma

corporation that has its principal place of business at 3764 Madison Avenue, Tulsa, Oklahoma

74105 (“Rock Island”).

       351.    Rock Island is an Agent Defendant in the BIP hierarchy.

       352.    Trent James is the alter ego of Rock Island.

       353.    Rock Island is merely a pass-through entity by which Trent James has received

commission payments for the sale of insurance policies.

       354.    Upon information and belief, Rock Island was undercapitalized.

       355.    Upon information and belief, Rock Island did not observe corporate formalities and

was controlled exclusively by Trent James.

       356.    Upon information and belief, Trent James dominated not only Rock Island’s

finances but its policies and business practices.

       357.    Upon information and belief, Trent James exerted control over Rock Island (1) to

commit fraud by submitting insurance applications containing false representations; (2) to violate

state insurance laws and regulations, and Rock Island’s contractual and fiduciary duties owed to

FGLIC, by rebating premiums back to Funding Defendants and unlawfully splitting insurance

commissions with unlicensed insurance producers; and (3) to perpetrate an unlawful, dishonest,

and unjust conspiracy to fraudulently obtain commissions and bonuses from FGLIC.




                                                    44
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 45 of 284



       358.    Tatanisha Leer is an individual who, upon information and belief, resides or works

at 4573 Greenview Drive, El Dorado Hills, California 95762 (“Leer”).

       359.    Leer is an Agent Defendant in the BIP hierarchy.

       360.    Tzvie Leifer is an individual who, upon information and belief, resides or works at

6 Laurie Lane, Monsey, New York 10952 (“Leifer”).

       361.    Leifer is an Agent Defendant in the BIP hierarchy.

       362.    HBM Life Inc. is a corporation which, upon information and belief, has its principal

place of business at 6 Laurie Lane, Monsey, New York 10952 (“HBM Life”).

       363.    HBM Life is an Agent Defendant in the BIP hierarchy.

       364.    Leifer is the alter ego of HBM Life.

       365.    HBM Life is merely a pass-through entity by which Leifer has received commission

payments for the sale of insurance policies.

       366.    Upon information and belief, HBM Life was undercapitalized.

       367.    Upon information and belief, HBM Life did not observe corporate formalities and

was controlled exclusively by Leifer.

       368.    Upon information and belief, Leifer dominated not only HBM Life’s finances but

its policies and business practices.

       369.    Leifer exerted control over HBM Life (1) to commit fraud by submitting insurance

applications containing false representations; (2) to violate state insurance laws and regulations,

and HBM Life’s contractual and fiduciary duties owed to FGLIC, by rebating premiums back to

Funding Defendants and unlawfully splitting insurance commissions with unlicensed insurance

producers; and (3) to perpetrate an unlawful, dishonest, and unjust conspiracy to fraudulently

obtain commissions and bonuses from FGLIC.




                                                45
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 46 of 284



       370.   Leon Lowenthal is an individual who, upon information and belief, resides or works

at 5 Hopal Lane, Monsey, New York 10952 (“Lowenthal”).

       371.   Lowenthal is an Agent Defendant in the BIP hierarchy.

       372.   Evan Pescatore is an individual who, upon information and belief, resides or works

at 1501 Ocean Avenue, Unit 1814, Asbury Park, New Jersey 07712 (“Pescatore”).

       373.   Pescatore is an Agent Defendant in the BIP hierarchy.

       374.   Chesky Weber is an individual who, upon information and belief, resides or works

at 20283 State Road 7, Boca Raton Florida 33498 (“Weber”).

       375.   Weber is an Agent Defendant in the BIP hierarchy.

       376.   Shloime Wosner is an individual who, upon information and belief, resides or

works at 20283 State Road 7, Boca Raton Florida 33498 (“Wosner”).

       377.   Wosner is an Agent Defendant in the BIP hierarchy.

       378.   There are other individuals and entities involved in this conspiracy and scheme.

       379.   FGLIC reserves the right to amend this Second Amended Complaint, as discovery

progresses, to add Defendants including the Agent Does, Funding Does, Trustee Does, and the

Other Person Does; allege additional facts about their respective actions and roles in the

conspiracy; and allege additional claims against them.

                               JURISDICTION AND VENUE

       380.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

because there is complete diversity of citizenship between FGLIC, on the one hand, and all of the

named Defendants, on the other hand, and the amount in controversy exceeds $75,000.00.

       381.   This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.




                                               46
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 47 of 284



       382.    This Court has personal jurisdiction over the parties pursuant to one or more

grounds set forth in Md. Code Ann., Cts. & Jud. Proc. §§ 6-102 and/or 6-103.

       383.    In addition, this Court has personal jurisdiction over the parties under the

conspiracy theory of personal jurisdiction, as recognized in Maryland. See e.g., Wings to Go, Inc.

v. Reynolds, No. CCB-15-2556, 2016 WL 97833 (D. Md. Jan. 8, 2016).

       384.    Network Partners, M&M, MSL Insurance Advisors, and BIP each executed an

Agency Agreement with FGLIC, and all the other Agent Defendants executed an Insurance

Producer Agreement with FGLIC, in order to sell life insurance policies on behalf of FGLIC. See

Exh. 9 (Agency Agreement between FGLIC and Network Partners, dated October 16, 2014

(“Network Partners Agency Agreement”)); Exh. 10 (Agency Agreement between FGLIC and

MSL Insurance Advisors, dated September 4, 2015 (“MSL Insurance Advisors Agency

Agreement”)); Exh. 11 (Agency Agreement between FGLIC and BIP, dated January 27, 2015

(“BIP Agency Agreement”)); see, e.g., Exh. 12 (Insurance Producer Agreement between FGLIC

and Sharma and his d/b/a RequiteLife, dated November 6, 2014 ( “Sharma/RequiteLife Insurance

Producer Agreement”)).

       385.    The Agent Defendants expressly agreed that the Agency Agreement and Insurance

Producer Agreement are “made and entered into in the State of Maryland.” See Exh. 9 (Network

Partners Agency Agreement § 30); Exh. 10 (MSL Insurance Advisors Agency Agreement § 30);

Exh. 11 (BIP Agency Agreement § 30); Exh. 12 (Sharma/RequiteLife Insurance Producer

Agreement § 27).

       386.    The Agent Defendants further expressly agreed, in either the Agency Agreement or

the Insurance Producer Agreement, that:

       [A]ll suits and special proceedings brought with respect to this Agreement, any
       other agreement or document received or delivered in connection with this



                                               47
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 48 of 284



          Agreement or with respect to any aspect of our relationship shall be brought only
          in the courts of the State of Maryland located in the City of Baltimore and of the
          United States District Court for the District of Maryland - Northern Division
          (collectively, the ‘Courts’), and not in any other court(s).”

See Exh. 9 (Network Partners Agency Agreement § 31); Exh. 10 (MSL Insurance Advisors

Agency Agreement § 31); Exh. 11 (BIP Agency Agreement § 31); Exh. 12 (Sharma/RequiteLife

Insurance Producer Agreement § 29).

          387.   The Agent Defendants knowingly and deliberately committed numerous overt acts

that violated the Agency Agreement or Insurance Producer Agreement, respectively, in order to

perpetrate and further the unlawful and fraudulent rebating conspiracy that is the subject of this

action.

          388.   The Agent Defendants abused FGLIC by, among other things, offering insureds

“free” life insurance and submitting life insurance policies to FGLIC that were intended to lapse

after one year but were presented as legitimate.

          389.   The Agent Defendants, using their status as FGLIC agents, fraudulently concealed

the true purpose of the life insurance policies, which was solely to generate fees and commissions

for the co-conspirators.

          390.   This allowed the conspiracy to rob FGLIC of $62 million through ill-gotten

commissions and bonuses paid to the Agent Defendants.

          391.   These overt acts subjected the Agent Defendants to personal jurisdiction in the State

and District of Maryland, under the Agency Agreement and/or the Insurance Producer Agreement,

and furthered the conspiracy.

          392.   The Funding Defendants and the Trustee Defendants had a reasonable expectation

that the overt acts undertaken by the Agent Defendants subjected the Agent Defendants to personal

jurisdiction in Maryland.



                                                   48
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 49 of 284



        393.    The Funding Defendants and the Trustee Defendants participated in a conspiracy

that relied on the Agent Defendants’ apparent legitimacy as well as the Agent Defendants’

intentional violation of their corresponding duties as set forth in FGLIC’s Agency Agreement and

Insurance Producer Agreement.

        394.    All Defendants had a reasonable expectation that their fraudulent conduct would

result in legal action.

        395.    Consequently, all Defendants had a reasonable expectation at the time they entered

the conspiracy that their overt acts in fraudulently obtaining life insurance policies from FGLIC

would subject each of the Defendants to personal jurisdiction in Maryland, the forum agreed to in

the Agency and Insurance Producer Agreements.

        396.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

        397.    FGLIC reserves the right, following discovery, to amend this Second Amended

Complaint to allege additional facts to support their allegations that jurisdiction and venue are

proper with respect to the Agent Does, the Funding Does, the Trustee Does, and the Other Person

Does.

                                              FACTS

A.      CHRONOLOGY OF THE REBATING CONSPIRACY: MASTERMINDING A
        FRAUDULENT PREMIUM FINANCING SCHEME.

        398.    Defendant Jason Mandel, individually and through his various entities, is the

architect and control person of the fraud and conspiracy at issue in this lawsuit.

        399.    For at least the past 15 years, Jason Mandel has pursued various schemes to finance

premiums for the purchase of life insurance policies on the lives of others.




                                                 49
        Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 50 of 284



         400.   Until recently, Jason Mandel’s cousin Settling Party 1 (who is 17 years younger

than Jason Mandel) worked side-by-side with Jason Mandel beginning when Settling Party 1 was

14 years old.

         401.   At Jason Mandel’s direction, Settling Party 1 created and operated many of the

business entities that perpetuated the conspiracy.

         402.   Instrumental to the conspiracy were father and son Marvin Meyer 19 and David

Meyer, who worked in the insurance industry for decades.

         403.   Marvin Meyer and David Meyer, together with their respective General Agencies

M&M and Network Partners, lent the scheme a veneer of legitimacy that allowed the conspiracy

to flourish.

         1.     JASON MANDEL’S EARLY ATTEMPT TO PROFIT FROM FINANCING
                INSURANCE PREMIUMS.

         404.   In the early 2000s, Jason Mandel and a former business associate operated a hedge

fund sponsor called Himelsein Mandel Fund Management, LLC (“Himelsein”) see Exh. 13

(Certificate of Formation of Himelsein), raising funds from investors to purchase life insurance

policies on the lives of others—in other words, to finance the premiums charged for the placement

of life insurance policies on the lives of others.

         405.   One of the funds sponsored by Himelsein was called HM Ruby Fund, L.P. (“HM

Ruby”), which invested in life insurance by inducing an insured to obtain a policy, with financing

arranged by HM Ruby.




19
     Marvin Meyer is deceased, and the Estate of Marvin Meyer has been named as a Defendant.



                                                     50
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 51 of 284



         406.   Two years after the policy was issued, HM Ruby acquired the policy and made

premium payments until the time of the insured’s death, upon which event HM Ruby collected the

insurance proceeds.

         407.   In 2007, Jason Mandel hired his cousin Settling Party 1—then just 14 years old and

the son of a single parent employed as a social worker in Queens, New York—to provide

administrative and office support for Himelsein and HM Ruby.

         408.   On the surface, Jason Mandel was mentoring his young cousin in the business of

insurance sales.

         409.   In reality, Jason Mandel was training Settling Party 1 to transact business in an

improper manner, in furtherance of Jason Mandel’s nefarious purposes.

         410.   At age 14, Settling Party 1 did not have the maturity or experience to know that his

cousin Jason Mandel was exploiting him.

         411.   In 2011, HM Ruby was the subject of a derivative lawsuit in New York Supreme

Court.

         412.   The lawsuit alleged that HM Ruby overvalued the insurance policies in which it

invested, to the peril of the fund overall.

         413.   The litigation brought against HM Ruby was dismissed for lack of subject matter

jurisdiction, because HM Ruby was organized under the laws of the Cayman Islands, and the

Cayman Islands do not recognize a derivative shareholder action such as that alleged in the

Complaint. Exh. 14 (Shenwick v. HM Ruby Fund L.P., Index No. 652082/2011 (Supreme Court

of New York, New York County), ECF 64 (Order, dated June 5, 2012)).

         414.   Turning away from Himelsein and HM Ruby, Jason Mandel formed a number of

business entities to broaden his pecuniary interest in ill-gotten gains from the insurance industry.




                                                 51
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 52 of 284



       2.      IN 2011, JASON MANDEL TEAMED UP WITH FELLOW CO-
               CONSPIRATORS DAVID MEYER, HIS FATHER THE LATE MARVIN
               MEYER, AND MARK LAGAMBINA.

       415.    Upon information and belief, Jason Mandel established a relationship with Marvin

Meyer, his son David Meyer, and their respective companies M&M and Network Partners, no later

than 2011.

       416.    M&M was Marvin Meyer’s alter ego, and Marvin Meyer served as Chief Executive

Officer of M&M.

       417.    David Meyer, in turn, controlled Network Partners, and Network Partners is David

Meyer’s alter ego.

       418.    Network Partners and M&M, as General Agents, are responsible for, among other

things, validating a prospective insured’s life insurance application prior to sending the application

to FGLIC.

       419.    On May 2, 2011, Jason Mandel formed a life insurance agency called Tower

Strategic Partners, LLC (“Tower Partners”), a Delaware limited liability company with a principal

place of business in Connecticut. Exh. 15 (Certificate of Formation of Tower Partners).

       420.    Jason Mandel’s first employee at Tower Partners was co-conspirator LaGambina,

who was hired in December 2011 to serve as in-house legal counsel.

       421.    Jason Mandel recruited LaGambina from LaGambina’s Craigslist advertisement.

Exh. 3 (LaGambina Exam. Tr. 251:2-12).

       422.    LaGambina obtained his license to practice law in 2004, yet he practiced law for

only about one year, in 2005. Id. (LaGambina Exam. Tr. 249:10-20).

       423.    LaGambina spent most of the intervening years working as a bartender and helping

his mother with odd jobs. Id. (LaGambina Exam. Tr. 249:21-250:16).




                                                 52
       Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 53 of 284



        3.      IN 2012, JASON MANDEL HIRED SETTLING PARTY 1 AND CREATED
                PREMIUM FINANCE COMPANIES SOUNDVIEW PARTNERS,
                SOUNDVIEW MANAGEMENT, AND SOUNDVIEW FUND.

        424.    In early 2012, LaGambina, Jason Mandel, and an administrative employee of

Tower Group participated in an hour-long training meeting with Marvin Meyer and his son David

Meyer at the Manhattan offices of Marvin Meyer’s company M&M. Id. (LaGambina Exam. Tr.

961:24-965:25).

        425.    The purpose of the meeting with Marvin Meyer and David Meyer was to educate

LaGambina and the administrative employee, who were new to the insurance industry, on the sale

of life insurance policies. Id. (LaGambina Exam. Tr. 255:2-9, 693:18-694:13, 962:9-16, 963:12-

23).

        426.    On March 29, 2012, Jason Mandel formed Tower Strategic Group, LLC (“Tower

Group”), a Connecticut limited liability company with a principal place of business in Connecticut.

Exh. 16 (Certificate of Formation of Tower Group).

        427.    Tower Group, like Tower Partners, was ostensibly dedicated to the sale of life

insurance products.

        428.    Tower Partners and Tower Group were undercapitalized.

        429.    Tower Partners and Tower Group were controlled by, and were the alter egos of,

Jason Mandel.

        430.    In the spring or summer of 2012, Jason Mandel hired his cousin Settling Party 1,

recently graduated from college, to work for Tower Group and Tower Partners.               Exh. 3

(LaGambina Exam. Tr. 256:17-19).

        431.    Settling Party 1 provided administrative and office support to Tower Group and

Tower Partners.




                                                53
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 54 of 284



       432.    Settling Party 1 was licensed as an insurance producer from 2012 through 2015

(although he was never appointed to serve as an insurance producer for FGLIC).

       433.    Jason Mandel introduced Settling Party 1 to Marvin Meyer and David Meyer

sometime in 2012. Id. (LaGambina Exam. Tr. 111:6-7).

       434.    Settling Party 1, in turn, recruited Agent Defendant Sharma to participate in the

conspiracy. Exh. 4 (Sharma Exam. Tr. 45:5-23, 47:9-11).

       435.    Settling Party 1 and Sharma are brothers-in-law, and have known each other for

many years through family and social connections. Id. (Sharma Exam. Tr. 33:6-23, 46:4-19).

       436.    Sharma began meeting with Settling Party 1 in 2012 to discuss the pursuit of

business in the insurance industry. Id. (Sharma Exam. Tr. 45:5-23, 47:9-11).

       437.    Settling Party 1 introduced Sharma to Jason Mandel, and when Sharma became an

insurance agent in 2014, he sold his first policy to Jason Mandel’s mother, Ronnie Mandel. Id.

(Sharma Exam. Tr. 45:1-2; 48:8-19).

       4.      IN 2013, JASON MANDEL AND MARVIN MEYER SECURED $1.25
               MILLION IN PREMIUM-FINANCE FUNDING, WHILE SETTLING
               PARTY 1 AND LAGAMBINA DEVELOPED BUSINESS MODELS TO
               FINANCE PREMIUMS DIRECTLY TO INSUREDS.

       438.    Early in 2013, the co-conspirators Jason Mandel, Settling Party 1, and Marvin

Meyer formed new business entities—Settling Party 3, Soundview Partners, Soundview

Management, and Soundview Fund—which would serve as investment vehicles in Jason Mandel’s

premium finance program.

       439.    On January 9, 2013, Settling Party 3 was organized and created under the laws of

the State of Delaware, with a principal place of business in Connecticut. Exh. 17.

       440.    Settling Party 3 was formed by Settling Party 1, at the direction of Jason Mandel.




                                               54
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 55 of 284



       441.   Settling Party 3 was capitalized by Jason Mandel and Funding Defendants (and

brothers) James Kaplan and Steven Kaplan in the amount of $150,000.

       442.   On February 22, 2013, at the direction of Jason Mandel and Marvin Meyer,

Soundview Strategic Partners, LLC, (“Soundview Partners”) was organized and created under the

laws of the State of Delaware, with a principal place of business in Connecticut. Exh. 18

(Certificate of Formation of Soundview Partners).

       443.   Soundview Partners is the general partner of Soundview Strategic Management,

L.P. (“Soundview Management”), a Delaware limited partnership created on February 27, 2013,

at the direction of Jason Mandel and Marvin Meyer, with a principal place of business in

Connecticut. Exh. 19 (Certificate of Formation of Soundview Management).

       444.   Soundview Management, in turn, is the general partner of Soundview Strategic

Fund, L.P. (“Soundview Fund”), a Delaware limited partnership created on February 27, 2013,

at the direction of Jason Mandel and Marvin Meyer, with a principal place of business in

Connecticut. Exh. 20 (Certificate of Formation of Soundview Fund).

       445.   Jason Mandel and Marvin Meyer secured $1.25 million in capital contributions to

Soundview Fund from Kerry Propper, James Kaplan, Steven Kaplan, Jason Mandel, and Jason

Mandel’s mother, Ronnie Mandel.

       446.   Jason Mandel, Marvin Meyer, Settling Party 1, and LaGambina spent the remainder

of 2013 in a “flurry of activity,” to borrow a phrase from LaGambina, strategizing and planning

business models dedicated to life insurance premium financing. Exh. 3 (LaGambina Exam. Tr.

835:24-25).

       447.   On April 26, 2013, Jason Mandel directed the creation of Mountainview Finance,

LLC (“Mountainview Finance”), which was organized under the laws of the State of South Dakota,




                                              55
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 56 of 284



with a principal place of business in Connecticut.        Exh. 21 (Certificate of Formation of

Mountainview Finance).

       448.    Soundview Fund was the managing member of Mountainview Finance.

       449.    Mountainview Finance was licensed as a money lender in South Dakota and as a

premium finance lender in New Jersey.

       450.    On May 9, 2013, Mesa Consumer Finance, LLC, (“Mesa”) was organized and

created under the laws of the State of South Dakota. Exh. 22 (Certificate of Formation of Mesa).

       451.    Mesa was formed by LaGambina, at the direction of Settling Party 1. Id.

       452.    Mesa’s incorporating documents, filed by or at the direction of LaGambina, identify

LaGambina as the sole member and manager of Mesa. Id.

       453.    On May 10, 2013, LaGambina filed various documents with the State of South

Dakota to obtain a money-lending license from that state for Mesa.

       454.    Mesa is a participant in the conspiracy by lending money for the purchase of

policies on the lives of Roberta Gaines and Stanley Byck. See infra Predicate Acts 1 and 2.

       455.    LaGambina admitted under oath that he made misrepresentations to the State of

South Dakota in submitting the documentation to obtain a lending license application for Mesa.

Exh. 3 (LaGambina Exam. Tr. 794:22-797:10).

       456.    LaGambina concealed that Settling Party 1 and Settling Party 2 were directing the

activities of Mesa, in order to protect the identify of his co-conspirators. Id. (LaGambina Exam.

Tr. 782:7-784:2).

       457.    LaGambina falsely represented that he had served as a Chief Compliance Officer

for an insurance brokerage, in order to induce the State of South Dakota into issuing the license to

Mesa. Id. (LaGambina Exam. Tr. 794:22-797:10).




                                                56
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 57 of 284



       458.      This was a lie, as LaGambina admitted under oath. Id. (LaGambina Exam. Tr.

794:22-795:1).

       459.      LaGambina committed mail and wire fraud by submitting false statements to a state

governmental entity to obtain a money-lending license for Mesa, which loaned money to fund the

purchase of at least two policies.

       460.      In or about June 2013, Jason Mandel, Settling Party 1, and LaGambina pursued a

premium finance business model under the name Access Consumer Finance, LLC. Id. (LaGambina

Exam. Tr. 831:17-832:20); Exh. 23 (Access Consumer Finance Business Plan).

       461.      Access Consumer Finance was intended to offer consumer finance loans to fund

life insurance premiums. Id. (Access Consumer Finance Business Plan, at GS00020687-90).

       462.      Settling Party 1 and LaGambina prepared a business plan for Access Consumer

Finance. Exh. 3 (LaGambina Exam. Tr. 830:17-20).

       463.      The Access Consumer Finance business plan prepared by LaGambina and Settling

Party 1 states, “Compliance with the appropriate laws is extraordinarily important.” Exh. 23

(Access Consumer Finance Business Plan, GS00020692) (emphasis added).

       464.      According to LaGambina, the business “didn’t pan out . . . . Access strikes me as

something that never happened.” Exh. 3 (LaGambina Exam. Tr. 830:17-20).

       465.      In or about August 2013, Jason Mandel, Settling Party 1, and LaGambina

organized a third investment vehicle, which utilized a concept called a “put option.” Exh. 3

(LaGambina Exam. Tr. 837:8-839:12); Exh. 24 (Put Summary).

       466.      The lender Soundview Fund would finance an insured’s premium by extending a

loan to an ILIT established by the insured. Id. (Put Summary, GS00020712-16).




                                                57
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 58 of 284



       467.    Then the insured would enter into a contract called “[a] Put Option [which] if

exercised by the Insured will allow the Trust, if it chooses, to transfer and assign the Policy to” the

lender. Id. (Put Summary, GS00020716).

       468.    Otherwise stated, “Essentially, the Put is exercisable at the end of the 27 month

loan period. Pursuant to the Put Option the Irrevocable Life Insurance Trust has the right but not

the obligation, to transfer and assign the Policy to Mountainview Capital,” a subsidiary of

Soundview Fund. Id.

       469.    Jason Mandel sought legal advice from the law firm of Edwards Wildman about

financing premiums through the Put Option approach, which premiums would be funded by

Soundview Fund and another entity called Genesis Capital Advisors, LLC. Exh. 25 (Edwards

Wildman letter dated September 16, 2013).

       470.    Edwards Wildman issued a letter on the Put Option approach under Connecticut

law on September 16, 2013. Id.

       471.    LaGambina acknowledged he was uncertain whether a business entity called

Genesis Capital Advisors was formally organized or created. Exh. 3 (LaGambina Exam. Tr.

850:3-4, 851:6-10).

       5.      IN 2014, JASON MANDEL WAS DENIED A PREMIUM-FINANCE
               LICENSE BY CONNECTICUT INSURANCE REGULATORS, WHICH
               LED THE CO-CONSPIRATORS TO DEVELOP A SCHEME TO
               DEFRAUD LIFE INSURANCE COMPANIES.

       472.    Jason Mandel sought to control each step of the process of selling a life insurance

policy to an insured and then financing the premium for the policy with invested funds.

       473.    The last step in the process, before a carrier like FGLIC receives life insurance

application, is validation of the application by a General Agent like Network Partners.




                                                  58
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 59 of 284



       474.     Jason Mandel had strong relationships with General Agents M&M and Network

Partners, through their respective principals Marvin Meyer and his son David Meyer.

       475.     But Jason Mandel did not control a General Agent outright—so he directed his co-

conspirator Mark LaGambina to form a General Agent.

       476.     On February 21, 2014, LaGambina directed that MSL Insurance Advisors, LLC

(“MSL Insurance Advisors”), be organized and created under the laws of the State of Connecticut.

Exh. 26 (Certificate of Formation of MSL Insurance Advisors).

       477.     LaGambina named MSL after himself; “M.S.L.” are his initials.

       478.     MSL Insurance Advisors initially served as LaGambina’s d/b/a while LaGambina

submitted applications for life insurance through a non-party General Agent.

       479.     LaGambina, at the direction of Jason Mandel and Settling Party 1, later sought to

have MSL Insurance Advisors appointed as a General Agent to FGLIC.

       480.     Settling Party 1 directed the creation of Settling Party 2, which was established on

March 12, 2014 under the laws of the Commonwealth of Puerto Rico, with a principal place of

business in Puerto Rico. Exh. 27 (Certificate of Formation).

       481.     Settling Party 1 created Settling Party 2 in Puerto Rico because he moved there to

minimize his taxes.

       482.     Settling Party 2 became the linchpin in the conspiracy to covertly fund life

insurance premiums with fraudulently obtained commissions and bonuses.

       483.     Settling Party 1 was in charge of Settling Party 2’s operations, at the direction of

Jason Mandel.

       484.     On March 14, 2014, Jason Mandel, through his legal counsel, applied to the

Connecticut Insurance Department (“CID”) to obtain a license for Mountainview Finance to




                                                 59
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 60 of 284



operate a premium finance company. Exh. 28 (Email dated March 14, 2014, from Edwards

Wildman to the CID).

       485.    Jason Mandel proposed that Mountainview Finance would fund premiums by

making loans to ILITs established by insureds.

       486.    On April 2, 2014, the Connecticut insurance regulators rejected Mountainview

Finance’s license request, citing eight reasons why Mountainview Finance’s proposed lending

activity “does not fall within the definition of business that can be conducted by a premium finance

company.” Exh. 29 (Letter dated April 2, 2014, from the CID to Jason Mandel).

       487.    Among other reasons, the Connecticut regulators advised Mountainview Finance

and Jason Mandel that “[a] premium finance company cannot lend the money directly to a

borrower, rather it must advance the premium to an insurer or an insurance producer.” Id.

       488.    The Connecticut insurance regulators suggested that Mountainview Finance

contact Connecticut’s banking regulators, because Mountainview Finance’s proposal appeared to

involve more general lending activity. Id.

       489.    This letter from the CID placed Jason Mandel and his fellow co-conspirators on

notice as early as April 2014 that making loans to ILITs for the purpose of funding life insurance

policies violated Connecticut law.

       490.    Jason Mandel and his fellow co-conspirators ignored this mandate from the

regulators.

       491.    They proceeded with their premium finance business, and instead pursued another

approach to loan money directly to insureds.




                                                 60
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 61 of 284



       492.    Jason Mandel again solicited advice from the law firm of Edwards Wildman

regarding a proposed premium finance program involving Settling Party 3, Mountainview, Settling

Party 2, and Mesa.

       493.    The program (referenced herein as the “Settling Party 2/Mesa scheme”) involved a

three-step structure: first, Settling Party 2 would make a loan to Mesa; second, Mesa would enter

into a “non-recourse” loan agreement with an insured, under which the insured was not required

either to use the loaned funds for any stated purpose or to repay the funds to Mesa; and third,

Settling Party 2 and the insured would agree independently that the insured would use the loan

from Mesa to pay the premium for the life insurance policy.

       494.    On May 16, 2014, Edwards Wildman rendered a legal opinion outlining the

proposal’s legal implications, including the risks of violating Connecticut laws on premium

finance, anti-rebating, and stranger-originated life insurance (“STOLI”). Exh. 30 (Edwards

Wildman letter dated May 16, 2014).

       495.    The opinion contemplates that Settling Party 2 was allowed to receive consulting

fees from life insurance producers “so long as [Settling Party 2] does not sell, solicit or negotiate

insurance in Connecticut.” Id. at p. 5 (emphasis in original).

       496.    However, Settling Party 2 did sell, solicit, and negotiate insurance in Connecticut.

       6.      THE CO-CONSPIRATORS TARGETED FGLIC AS A VICTIM OF THE
               SCHEME.

       497.    With the Settling Party 2/Mesa scheme in place, the co-conspirators selected their

victims of the scheme: FGLIC and other life insurance companies.

       498.    In October 2014, David Meyer solicited FGLIC to appoint his company Network

Partners as a General Agent of FGLIC.




                                                 61
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 62 of 284



       499.    On or about October 16, 2014, Network Partners entered into an Agency

Agreement with FGLIC, whereby Network Partners was appointed as, and agreed to act as, a

producer and agent for FGLIC for the purpose of selling insurance policies issued by FGLIC, in

accordance with the terms of the Agency Agreement.              Exh. 9 (Network Partners Agency

Agreement).

       500.    Likewise, upon information and belief, M&M, at the direction of Marvin Meyer,

entered into an Agency Agreement with FGLIC, whereby M&M was appointed as, and agreed to

act as, producer and agent for FGLIC life insurance policies.

       501.    LaGambina caused MSL Insurance Advisors to enter into an Agency Agreement

with FGLIC, on September 4, 2015, by which Agreement MSL Insurance Advisors was appointed

as, and agreed to act as, producer and agent for FGLIC life insurance policies. Exh. 10 (MSL

Insurance Advisors Agency Agreement).

       502.    FGLIC entered into an Insurance Producer Agreement with each of the Agent

Defendants under the Network Partners hierarchy and the MSL Insurance Advisors hierarchy, 20

whereby these Agent Defendants were appointed as, and agreed to act as, agents for FGLIC for

the purpose of selling insurance policies issued by FGLIC, in accordance with the terms of the

Insurance Producer Agreements. See, e.g., Exh. 12 (Sharma/RequiteLife Insurance Producer

Agreement).

       503.    In signing the Agency Agreement and the Insurance Producer Agreement, all Agent

Defendants agreed to and represented that they would comply with all applicable laws and

regulations and with FGLIC’s internal policies and procedures in procuring prospective insureds,


20
  The Agent Defendants are identified and categorized by hierarchy in Exhibit 1, which is attached
hereto and incorporated herein by reference.



                                               62
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 63 of 284



completing and submitting applications, and making accurate representations. See, e.g., Exh. 9

(Network Partners Agency Agreement §§ 8, 10); Exh. 12 (Sharma/RequiteLife Insurance Producer

Agreement at SHARMA-BK012053).

       504.    The Agent Defendants agreed to and represented that they would comply with

FGLIC’s Market Conduct Guide and Code of Ethical Conduct. See, e.g., Exh. 9 (Network Partners

Agency Agreement §§ 8); Exh. 12 (Sharma/RequiteLife Insurance Producer Agreement at

SHARMA-BK012046, SHARMA-BK012076).

       505.    The Agency Agreement, Insurance Producer Agreement, Code of Ethical Conduct,

and the Market Conduct Guide set forth certain duties of the Agent Defendants, including duties

with respect to applications. See, e.g., Exh. 9 (Network Partners Agency Agreement §§ 8, 10);

Exh. 12 (Sharma/RequiteLife Insurance Producer Agreement at SHARMA-BK012054,

SHARMA-BK012063).

       506.    In selling insurance policies, the Agent Defendants were obligated to, inter alia, (i)

disclose to FGLIC honestly and completely the financial, medical, and other pertinent facts upon

which FGLIC would rely in considering, pricing, and issuing policies; and (ii) disclose honestly

and completely the terms of FGLIC’s insurance policies to prospective insureds. See, e.g., Exh. 9

(Network Partners Agency Agreement §§ 8, 10); Exh. 12 (Sharma/RequiteLife Insurance Producer

Agreement at SHARMA-BK012053, SHARMA-BK012061).

       507.    Further, the Market Conduct Guide specifically prohibits a Producer from acting as

a “surrogate” for an insurance producer who is either not licensed or not appointed to serve FGLIC:

       Under no circumstance should a Producer act as a “surrogate” for a non-licensed or
       non-appointed Producer. That means that if a Producer appointed by the Company signs
       the application as the Producer, he or she must have been the Producer who met with the
       customer or solicited the application. Deliberately circumventing such rules will jeopardize
       the Producer’s appointment with the Company and likely subject the Producer to fines,
       penalties and possibly the loss of their insurance license.



                                                63
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 64 of 284




Exh. 31 (FGLIC Market Conduct Guide Rev. 12-2014, at p. 24).

       508.    FGLIC relied on the Agent Defendants to honestly and accurately disclose all

pertinent information to FGLIC regarding the insured and the life insurance application, so that

FGLIC could fairly assess whether to issue life insurance policies worth millions of dollars. Exh.

32 (FGLIC Code of Ethical Conduct).

       509.    As such, the Agent Defendants owed FGLIC fiduciary duties of care and loyalty.

       7.      THE CO-CONSPIRATORS IMPLEMENTED THE FRAUDULENT
               SCHEME FUNDED THROUGH SETTLING PARTY 2 AND MESA:
               PREDICATE ACTS ONE AND TWO.

       510.    Soundview Fund made a loan to Settling Party 2 in the amount of $1.25 million, at

an interest rate of approximately 24% per year.

       511.    This loan from Soundview Fund to Settling Party 2 provided sufficient funds to

commence the conspiracy involving Settling Party 2 and Mesa.

       512.    On February 9, 2015, Settling Party 1 wired $644,000 to Mesa, to fund the first

premium on a policy obtained fraudulently pursuant to the Settling Party 2/Mesa scheme. Exh. 33

(FP_009097).

                    Predicate Act One: The ROBERTA GAINES Policies

       513.    The first insurance policy funded under Defendants’ fraudulent scheme was issued

to Roberta Gaines and was sold by Jason Mandel as agent.

       514.    The co-conspirators sold insured Roberta Gaines two life insurance policies issued

in the State of Connecticut, one for $10 million (the “Gaines 658 Policy”) and one for $5 million

(the “Gaines 070 Policy”), which policies were procured by fraud and breach of fiduciary duty.




                                                  64
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 65 of 284



       515.    On December 17, 2014, Jason Mandel, Settling Party 1, and Settling Trustee 6

caused the creation of the Gaines ILIT, pursuant to a trust agreement executed by Gaines as settlor,

Settling Trustee 6 as trustee, and Jason Mandel as witness. Exh. 34 (GS00017595).

       516.    In December 2014, Jason Mandel, in his capacity as an insurance agent, sought to

obtain a FGLIC life insurance policy in Gaines’ name, in the amount of $10 million.

       517.    Jason Mandel relied on Settling Party 1 to complete Gaines’ life insurance

application.

       518.    The FGLIC life insurance policy application contains a “Statement of Intent,”

which all applicants for life insurance must complete. Exh. 35 (FGLIC_RL00000856).

       519.    The Statement of Intent provides: “It is the Company’s policy that life insurance

should only be purchased to provide protection to those with an insurable interest in the life (lives)

of the insured(s). The Company will not knowingly participate in life insurance sales motivated

by a possible sale of life insurance contracts to a secondary market or participation of investors in

life insurance death benefits.” Id.

       520.    Question 2 in the Statement of Intent asks: “Will you borrow money to pay the

premium for the life insurance being applied for or have someone else pay these premiums for you

in return for you assigning part or all of the policy values to someone else?” Id.

       521.    Settling Party 1 falsely answered “no” to Question 2 in this Statement of Intent. Id.

       522.    Settling Party 1 knew this representation was false because he knew Gaines was

financing the premium with a loan from Mesa.

       523.    Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).




                                                 65
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 66 of 284



       524.    Jason Mandel executed Gaines’ application on December 22, 2014, certifying

falsely that Gaines was not borrowing funds to finance the premium.

       525.    Jason Mandel knew this representation about borrowing funds was false because

he created the conspiracy, and he knew Gaines was financing the premium with a loan from Mesa.

       526.    Jason Mandel concealed from FGLIC the fact that Gaines was obtaining a loan

from Mesa in order to induce FGLIC to issue the policy to Gaines.

       527.    Jason Mandel’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       528.    Jason Mandel also knew Settling Party 1 completed the life insurance application

on Gaines’ behalf.

       529.    Jason Mandel knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       530.    Jason Mandel knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Jason Mandel’s contract with FGLIC prohibiting an appointed

insurance producer from “act[ing] as a ‘surrogate’ for a non-licensed or non-appointed Producer.”

See Exh. 31 (Market Conduct Guide Rev. 12-2014, at p. 24).

       531.    On or about December 22, 2014, Jason Mandel and his d/b/a Tower Group sent

Gaines’ application materials by the mail or wire to Network Partners.

       532.    Network Partners, in its role as General Agent, was responsible for validating

Gaines’ application materials prior to submitting them to FGLIC.

       533.    Network Partners knew that the statement about not borrowing funds to finance the

premium was false, because Network Partners knew that Gaines was financing the premium with




                                               66
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 67 of 284



a loan from a co-conspirator, and Network Partners intended for FGLIC to rely on that false

statement.

       534.    Network Partners did not correct the false representations in Gaines’ application.

       535.    On or about December 24, 2014, Network Partners sent Gaines’ application

materials by facsimile transmission over the wires to FGLIC with the false representations

included in the materials.

       536.    Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       537.    In reliance on Jason Mandel and Network Partners’ misrepresentations, FGLIC

issued a life insurance policy to Gaines (policy number ending in 658) with a value of $10 million

on February 1, 2015 (the “Gaines 658 Policy”). Exh. 36 (GS00054262).

       538.    The annual premium payment on the Gaines 658 Policy was $418,700. Id.

       539.    LaGambina caused Mesa and the Gaines ILIT to enter into a sham Loan Agreement

for the amount of $421,300, to pay the first-year premium on the Gaines 658 Policy.

       540.    On February 9, 2015, Settling Party 1 wired $644,000 to Mesa.              Exh. 33

(FP_009097).

       541.    On February 10, 2015, LaGambina caused Mesa to wire $421,300 to the bank

account for the Gaines ILIT. Exh. 37 (FCITB00000017).

       542.    On February 11, 2015, Settling Trustee 6 wired $418,700 from the Gaines ILIT to

FGLIC for payment of the Gaines 658 Policy premium. Exh. 38 (FGLIC_RL00001131).

       543.    Settling Trustee 6 wired additional funds (approximately $2500) to himself, as

payment for his role as “trustee” in service to the conspiracy.




                                                 67
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 68 of 284



       544.    In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Jason Mandel, Settling Party 1, LaGambina, Settling Party 2, Mesa, and Settling

Trustee 6, FGLIC paid Jason Mandel, Tower Group, and Network Partners commissions and

bonuses totaling $669,920 for the fraudulent sale of the Gaines 658 Policy.

       545.    Network Partners, Jason Mandel, and Tower Group paid Settling Party 2

approximately 95% of the commissions and bonuses they received from FGLIC, thereby

(i) unlawfully splitting commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-

702l(a); and (ii) unlawfully rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

       546.    Specifically, on February 23, 2015, Tower Group wired $526,000 to Settling Party

2 for “Payment Roberta and Brian Gaines.” Exh. 39 (FP_009113).

       547.    In February 2015, Jason Mandel sought a second FGLIC life insurance policy for

Gaines, this time in the amount of $5 million.

       548.    Jason Mandel again relied on Settling Party 1 to prepare the life insurance

application on Gaines’ behalf.

       549.    Settling Party 1 once again made a false representation that Gaines was not

borrowing funds to pay the premium on the applied-for policy, and Settling Party 1 knew the

representation was false because he knew Gaines was intending to finance the premium with a

loan from Mesa. Exh. 40 (FGLIC_RL00002164).

       550.    Jason Mandel executed the second Gaines application on February 23, 2015,

certifying falsely again that Gaines was not borrowing funds to finance the premium.

       551.    Jason Mandel knew this representation in this second Gaines application was false,

because he knew that Gaines was once again financing the premium with a loan from a co-

conspirator.




                                                 68
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 69 of 284



       552.    On February 23, 2015, Jason Mandel and his d/b/a Tower Group sent Gaines’

second application materials by the mail or wire to Network Partners.

       553.    Network Partners, in its role as General Agent, was responsible for validating

Gaines’ second application materials prior to submitting them to FGLIC.

       554.    Network Partners knew the representation in the second Gaines application about

not borrowing funds to finance the premium was false, because he knew that Gaines was once

again financing the premium with a loan from a co-conspirator, and Network Partners intended for

FGLIC to rely on that false statement.

       555.    Network Partners did not correct the false representations in Gaines’ second

application.

       556.    On February 23, 2015, Network Partners sent Gaines’ second application

materials by facsimile transmission over the wire to FGLIC, with the false representations included

in the materials.

       557.    In reliance on the co-conspirators’ misrepresentations, FGLIC issued a second life

insurance policy to Gaines (policy number ending in 070) in the amount of $5 million on March

6, 2015 (the “Gaines 070 Policy”). Ex. 41.

       558.    The annual premium payment on the Gaines 070 Policy was $209,350. Id.

       559.    Settling Party 1 caused Settling Party 2 to wire sufficient funds to Mesa to fund

Gaines’ premium.

       560.    LaGambina caused Mesa and the Gaines ILIT to enter into a sham Loan Agreement

for the amount of $213,000, to pay the first-year premium on the Gaines 070 Policy.

       561.    On March 18, 2015, LaGambina caused Mesa to wire $213,000 to the bank

account for the Gaines ILIT. Exh. 42 (FCITB00000019).




                                                69
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 70 of 284



          562.   On March 19, 2015, Settling Trustee 6 wired $209,350 to FGLIC for payment of

the Gaines 070 Policy premium. Id.

          563.   Settling Trustee 6 wired additional funds (approximately $3500) to himself, as

payment for his role as “trustee” in service to the conspiracy.

          564.   In reliance on the fraudulent misrepresentations perpetrated by the co-conspirators,

FGLIC issued the second Gaines policy and paid Jason Mandel, Tower Group, and Network

Partners commissions and bonuses totaling $417,571.50 for the fraudulent sale of the Gaines 070

Policy.

          565.   Network Partners, Jason Mandel, and Tower Group paid Settling Party 2

approximately 95% of the commissions and bonuses they received from FGLIC for the fraudulent

sale of the Gaines 070 Policy, thereby (i) unlawfully splitting commissions with an unlicensed

person, see Conn. Gen. Stat. § 38a-702l(a); and (ii) unlawfully rebating premium payments, see

Conn. Gen. Stat. § 38a-465i.

          566.   On March 31, 2015, Tower Group wired $208,826 to Settling Party 2 for a matter

“Regarding Roberta Gaines,” thereby rebating the premium payment from the Gaines 070 Policy

back to Settling Party 2. Exh. 43 (FP_009116).

          567.   The second-year premium on the Gaines 658 Policy was not paid.

          568.   Accordingly, the Gaines 658 Policy lapsed worthless on February 1, 2016. Exh.

44 (FGLIC_RL00001181).

          569.   The second year premium on the Gaines 070 Policy was not paid.

          570.   Accordingly, the Gaines 070 Policy lapsed worthless on September 6, 2016.




                                                  70
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 71 of 284



                      Predicate Act Two: The STANLEY BYCK Policy

       571.    Jason Mandel solicited Stanley Byck to sell him a policy under the Settling Party

2/Mesa scheme because Jason Mandel had known both Stanley Byck and his son, David Byck, for

many years. Exh. 5 (D. Byck. Exam. Tr. 19:4-9).

       572.    Stanley Byck is an accountant, and Jason Mandel had hired him to provide some

accounting services years ago. Exh. 45 (S. Byck Exam. Tr. 9:10-12; 19:21-25). 21

       573.    In 2014, Jason Mandel introduced David Byck to Settling Party 1 by telephone, and

Settling Party 1 spoke with David Byck regarding a life insurance policy for David Byck’s father,

Stanley Byck. Exh. 5 (D. Byck Exam. Tr. 18:21-19:3, 20:6-12).

       574.    Settling Party 1 told David Byck that his father could obtain a life insurance policy

and fund the premium with “a non-recourse loan,” meaning Stanley Byck was not personally liable

to repay the loan. Id. (D. Byck Exam. Tr. 21:9-25).

       575.    Settling Party 2 and David Byck entered into a non-disclosure agreement on

May 19, 2014. Exh. 46 (BYCK00000023-28).

       576.    Settling Party 1 sent David Byck the Edwards Wildman Opinion. Exh. 5 (D. Byck.

Exam. Tr. 31:19-32:9).

       577.    David Byck acknowledged that, although he read the Edwards Wildman Opinion,

he did not understand it. Id. (D. Byck. Exam. Tr. 34:4-11; 36:20-37:6).

       578.    Settling Party 1 then directed Sharma to sell a FGLIC policy to Stanley Byck to be

issued in the State of Florida. Exh. 4 (Sharma Exam. Tr. 110:18-24).




21
  FGLIC took the Examination of insured Stanley Byck on November 20, 2018 (hereinafter “S.
Byck Exam. Tr. ___”).



                                                71
       Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 72 of 284



        579.     Sharma contacted Stanley Byck by phone in about November 2014, and told

Stanley Byck that he could qualify for a life insurance “senior program.” Exh. 45 (S. Byck Exam.

Tr. 31:10-21).

        580.     Sharma promised Byck he could obtain free life insurance for a year.

        581.     This offer of “free insurance” violates state insurance laws, rules, and regulations.

See Fla. Stat. Ann. § 626.9541.

        582.     Stanley Byck completed by hand an application for a life insurance policy with

FGLIC. Exh. 45 (S. Byck Exam. Tr. 22:11-19).

        583.     Stanley Byck testified that, when he filled out the application by hand, he truthfully

answered Question 2 regarding whether the policy was funded by a loan, and checked the box

marked “yes” to report that the premium was financed through a loan. Id. (S. Byck Exam. Tr. 46:3-

12).

        584.     Stanley Byck then mailed the application to Sharma. Id. (S. Byck Exam. Tr. 50:1).

        585.     Sharma inputted the information provided by Stanley Byck into the computer-

generated application, and intentionally falsified material facts on the application.

        586.     First, Sharma changed Stanley Byck’s answer to the question about borrowing

money to finance the premium, from “yes” to “no.” Exh. 47 (FGLIC_RL00006993-7019); see also

Exh. 45 (S. Byck Exam. Tr. 46:8-16).

        587.     Sharma knew this representation was false when made because he knew Stanley

Byck was financing the premium with a loan from a co-conspirator. Ex. 4 (Sharma Exam. Tr.

367:7-19).

        588.     Second, Sharma represented falsely that he “witnessed the signatures on this

application” for Stanley Byck. Exh. 47 (FGLIC_RL00006993-7019).




                                                  72
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 73 of 284



       589.    Sharma knew this representation was false when made because he did not witness

Stanley Byck’s signature on the application, and had never even met Stanley Byck at the time the

application was submitted.

       590.    Stanley Byck testified that Sharma did not witness his signature. Exh. 45 (S. Byck

Exam. Tr. 48:9-12; 50:8-9).

       591.    Sharma himself admitted that he did not witness Stanley Byck’s signature, and that

the certification he signed on the application representing that he witnessed the signature was false.

Exh. 4 (Sharma Exam. Tr. 180:1-11).

       592.    In fact, Stanley Byck denied that the signature on his application was his own. Exh.

45 (S. Byck Exam. Tr. 46:17-47:9, 48:13-49:10).

       593.    Third, Sharma falsely represented to FGLIC that he was familiar with Stanley Byck

in the letter covering Stanley Byck’s application, in which Sharma claimed he “had the pleasure

of knowing Mr. Byck for several years” and that “my experience and personal history with Stanley

have endowed me with the utmost respect and esteem for him as a person and as a professional.”

Exh. 47 (FGLIC_RL00006996).

       594.    Sharma’s representation in his letter to FGLIC was false because Sharma did not,

in fact, know Byck personally.

       595.    Stanley Byck explicitly testified that Sharma’s representation to FGLIC in the cover

letter was false. Exh. 45 (S. Byck Exam. Tr. 39:12-40:3).

       596.    Stanley Byck testified that he did not know Sharma, had never met Sharma in

person, and that the only contact Sharma had with Byck was sending him the life insurance policy

to fill out. Id. (S. Byck Exam. Tr. 39:12-40:3).




                                                   73
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 74 of 284



       597.    Sharma also admitted that his statements in the introductory letter regarding Stanley

Byck were false. Exh. 4 (Sharma Exam. Tr. 173:19-23).

       598.    Fourth, in the same introductory letter Sharma misrepresented Byck’s assets,

specifically his net worth, cash, and notes. Exh. 45 (S. Byck Exam. Tr. 55:14-24; 57:5-9).

       599.    Sharma admitted that he certified misstatements of fact in the policy applications

to be submitted to FGLIC with the misrepresentations contained therein. Exh. 4 (Sharma Exam.

Tr. 367:7-368:8).

       600.    Sharma intended for FGLIC to rely on these false statement in order to issue a

policy to Stanley Byck.

       601.    Sharma’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Fla. Stat. Ann. § 817.234(3).

       602.    On or about January 14, 2015, Sharma and his d/b/a RequiteLife sent Stanley

Byck’s application materials over the wire to Network Partners.

       603.    Network Partners, in its role as General Agent, was responsible for validating

Byck’s application materials prior to submitting them to FGLIC.

       604.    Network Partners knew that the statement about not borrowing funds to finance the

premium was false, because Network Partners knew that Stanley Byck was financing the premium

with a loan from a co-conspirator, and Network Partners intended for FGLIC to rely on that false

statement.

       605.    Network Partners did not correct the false representations in Byck’s application.

       606.    On January 21, 2015, Network Partners sent the application by facsimile

transmission over the wire to FGLIC with the false representations.




                                                74
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 75 of 284



       607.    Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Fla. Stat. Ann. § 817.234(3).

       608.    On March 2, 2015, David Byck caused the creation of the Stanley Byck ILIT,

executed by Stanley Byck as settlor, David Byck as trustee, and Sharma as a witness. Exh. 48

(REQ000016-34).

       609.    Sharma never witnessed the signatures on the Stanley Byck ILIT.

       610.    In his capacity as trustee, David Byck established a bank account for the Stanley

Byck ILIT.

       611.    Settling Party 1 and Sharma caused a second life insurance application to be

prepared on Stanley Byck’s behalf, naming the Byck ILIT as the “owner” of the policy. Exh. 49

(FGLIC_RL00007091-110).

       612.    None of the above-described false statements were corrected on the subsequent

application.

       613.    Sharma executed the application on March 5, 2015, and Sharma and RequiteLife

sent Stanley Byck’s second life insurance application materials to Network Partners.

       614.    Network Partners, in its role as General Agent, was responsible for validating

Stanley Byck’s application materials prior to submitting them to FGLIC.

       615.    Network Partners knew that the statement about not borrowing funds to finance the

premium was false, because Network Partners knew that Stanley Byck was financing the premium

with a loan from a co-conspirator, and Network Partners intended for FGLIC to rely on that false

statement.

       616.    Network Partners did not correct the false representations in Stanley Byck’s second

application.




                                                75
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 76 of 284



       617.     On March 6, 2015, Network Partners sent Stanley Byck’s application by the mail

and wire to FGLIC with the false representations included in the materials.

       618.     In reliance on the co-conspirators’ misrepresentations, FGLIC issued an insurance

policy to Stanley Byck in the State of Florida valued at $500,000 (the “Byck Policy”) on March

18, 2015. Exh. 50 (S. Byck Policy dated March 18, 2015).

       619.     The annual premium payment for the Byck Policy was $36,100. Id.

       620.     Using funds rebated from the Gaines policy and the Soundview Fund investments,

Settling Party 2 paid the first-year premium on the Byck Policy by covertly channeling the funds

through Mesa, David Byck, and the Stanley Byck ILIT pursuant to a pair of sham loan agreements.

       621.     Next, in about April 2015, LaGambina caused Mesa to make a sham loan of

$36,100 to David Byck pursuant to a Loan Agreement. Exh. 51 (GS00017050-54).

       622.     The Loan Agreement states, “This is a non-recourse loan,” on the first and second

pages of the four-page document. Id.

       623.     The Loan Agreement identifies Mesa as the Lender, and David Byck as the

Borrower. Id.

       624.     An unexecuted version of the Loan Agreement sets forth signature lines for

LaGambina, on behalf of Mesa, and David Byck. Id.

       625.     Next, in about April 2015, David Byck made a sham loan of $36,100 to the Stanley

Byck ILIT, pursuant to a second Loan Agreement. Exh. 52 (GS00014150).

       626.     The second Loan Agreement identifies the loan as a “non-recourse” loan on the

first and second pages of the four-page document. Id.

       627.     An unexecuted version of the second Loan Agreement sets forth two signature lines

for David Byck, both in his individual capacity and as trustee of the Stanley Byck ILIT. Id.




                                                76
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 77 of 284



       628.    Upon information and belief, LaGambina caused these sham loan agreements to be

prepared.

       629.    Upon information and belief, Settling Party 1 sent these sham loan agreements to

David Byck through the mail or wire.

       630.    On April 21, 2015, Settling Party 1 wired $36,400 to Mesa. Exh. 33 (FP_009097).

       631.    The next day, on April 22, 2015, LaGambina on behalf of Mesa wired $36,300 to

the bank account of the Byck ILIT. Exh. 53 (BOA-SDT000018).

       632.    The day after that, April 23, 2015, David Byck wired $36,100 from the ILIT to

FGLIC. Id.

       633.    In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Sharma, Settling Party 1, LaGambina, Settling Party 2, Mesa, and David Byck,

FGLIC paid Defendants Sharma, RequiteLife, and Network Partners commissions and bonuses

totaling $55,164.60, which equates to 152.8 percent of the first-year premium of $36,100.

       634.    Network Partners, Sharma, and RequiteLife paid Settling Party 2 approximately

95% of the commissions and bonuses they received from FGLIC for the fraudulent sale of the

Byck Policy, thereby (i) unlawfully splitting commissions with an unlicensed person, see Fla. Stat.

Ann. § 626.753; and (ii) unlawfully rebating premium payments, see Fla. Stat. Ann. § 626.572.

       635.    On April 27, 2015, Settling Party 2 sent Sharma and RequiteLife an invoice in the

amount of $19,200 for “services rendered” to “client” Stanley Byck.                      Exh. 54

(SHARMA_BK011234).

       636.    On May 5, 2015, David Byck sent Settling Party 1 a letter seeking “payment for all

consulting services” in the amount of $1800. Exh. 55 (BYCK00000126).




                                                77
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 78 of 284



       637.      David Byck testified that Settling Party 1 paid this invoice. Exh. 5 (D. Byck Exam.

Tr. 47:20-21).

       638.      On May 8, 2015, Sharma, on behalf of RequiteLife, wired $19,200 to Settling Party

2, thereby rebating the premium payment back to Settling Party 2.            Exh. 56 (SHARMA-

BK011234).

       639.      The second-year premium on the S. Byck Policy was not paid.

       640.      Accordingly, the Byck Policy lapsed worthless on April 18, 2016. Exh. 57

(FGLIC_RL00007352-57).

       641.      Stanley Byck never paid back the $36,400 loan from Mesa. Exh. 5 (D. Byck Exam.

Tr. 40:16-41:2).

       642.      Neither Mesa nor any other individual or entity has requested that Stanley Byck,

David Byck, or the Stanley Byck ILIT repay the $36,400 loan from Mesa. Id. (D. Byck Exam. Tr.

40:16-41:4).

       8.        IN 2015, THE CO-CONSPIRATORS ABANDONED THE SETTLING
                 PARTY 2/MESA SCHEME AND BEGAN TO OPERATE UNDER A
                 SCHEME INVOLVING SETTLING PARTY 2 AND A NEW BUSINESS,
                 CROSSRIDGE.

       643.      Co-conspirators Jason Mandel, Marvin Meyer, David Meyer, Settling Party 1, and

LaGambina lost confidence in the Settling Party 2/Mesa scheme, because the Settling Party 2/Mesa

scheme did not provide assurance to the co-conspirators that the insured would use the Mesa loan

to purchase an insurance policy. Exh. 3 (LaGambina Exam. Tr. 976:25-978:15).

       644.      Accordingly, in late 2014, Jason Mandel, Settling Party 1, LaGambina, and their

co-conspirators strategized a modification to the Settling Party 2/Mesa scheme.

       645.      This “improved” scheme involved the creation of a new entity, Crossridge Partners,

Inc., (“Crossridge”).



                                                 78
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 79 of 284



          646.   On January 13, 2015, Crossridge was organized at the direction of Jason Mandel,

Settling Party 1, and LaGambina, and created under the laws of the State of Delaware, with a

principal place of business in Connecticut.

          647.   The co-conspirators utilized Crossridge instead of Mesa as a vehicle for covertly

financing insurance premiums through ILITs.

          648.   After Edwards Wildman merged to become Locke Lord Edwards (“Locke Lord”),

Jason Mandel and Settling Party 1 sought advice regarding the new Settling Party 2/Crossridge

finance program.

          649.   Locke Lord issued an opinion letter to Settling Party 2 dated February 12, 2015.

Exh. 58 (the “Locke Lord Opinion”).

          650.   The Locke Lord Opinion advised the co-conspirators on the proposed financing

structure, setting forth a roadmap for obtaining policies and financing insurance premiums

properly and in compliance with Connecticut law. 22

          651.   The Locke Lord Opinion anticipated that Crossridge would act as an "investor" and

would provide loans to finance the insurance premiums. Id. at p. 1.

          652.   First, the insured would form an ILIT, which would own the insurance policy. Id.

at p. 2

          653.   Next, the insured’s ILIT and Crossridge would form an LLC together. Id.

          654.   Then, Crossridge would loan funds to the LLC, the LLC would loan funds to the

ILIT, and the ILIT would pay the premium. Id. at pp. 2-3




22
  The co-conspirators did not obtain a legal opinion on the implications of their scheme under any
other state law.



                                                79
       Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 80 of 284



        655.   The insured’s ILIT could assign the life insurance policy, provided that the

assignment did not occur within two years of the policy’s issuance. Id. at p. 4.

        656.   The Locke Lord Opinion attached sample forms as exhibits, including a Loan

Agreement, an Assignment of Life Insurance Policy, and a Limited Liability Company Agreement.

        657.   The Locke Lord Opinion identified many other conditions on the lawful execution

of the premium finance structure.

        658.   Jason Mandel and Settling Party 1 circulated the Locke Lord Opinion widely, to

certain Agent Defendants, Trustee Defendants, Funding Defendants, and prospective insureds.

        659.   The co-conspirators failed to follow the Locke Lord Opinion in many material

respects.

        660.   As demonstrated above, the co-conspirators tried numerous approaches and

schemes to finance insurance premiums as an investment vehicle—first, Mesa, then Access

Consumer Finance, then the Put Option contract through Soundview Fund, then Mountainview.

Exh. 3 (LaGambina Exam. Tr. 829:11-839:12; 850:3-851:10).

        661.   When each of those efforts failed, they obtained opinion letters from prominent law

firms that described how the financing mechanism might be used within the bounds of Connecticut

law.

        662.   Instead of following that advice, the co-conspirators intentionally disregarded the

requirements set forth in the opinion letters, and knowingly and intentionally operated outside the

bounds of the law.

        663.   The co-conspirators were told how to do it right.

        664.   They intentionally chose to do it wrong.




                                                80
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 81 of 284



       665.    The co-conspirators’ repeated and intentional disregard of the legal advice in the

Locke Lord Opinion is evidence of the fraudulent intent of the co-conspirators, who nevertheless

tried to cover their illicit actions by touting the Opinion to insureds.

       9.      THE CO-CONSPIRATORS IMPLEMENTED THE FRAUDULENT
               SCHEME FUNDED THROUGH SETTLING PARTY 2 AND
               CROSSRIDGE: PREDICATE ACTS THREE THROUGH EIGHTEEN.

       666.    The co-conspirators began selling policies and funding premiums under the Settling

Party 2/Crossridge scheme in 2015.

       667.    On February 17, 2015, Settling Party 1 wired $322,000 to Crossridge to facilitate

the fraudulent scheme. Exh. 33 (FP_009097).

                    Predicate Act Three: The ROBERT SWETNICK Policy

       668.    Jason Mandel or Settling Party 1 contacted Robert Swetnick, a New York resident,

about selling Swetnick a life insurance policy that, in Swetnick’s words, “wasn’t going to,

basically, . . . cost anything” because Swetnick could take out a loan to cover the premium. Exh.

60 (Swetnick Exam. Tr. 17:22-18:21; 22:6-21). 23

       669.    In other words, Jason Mandel or Settling Party 1 offered Swetnick “free insurance.”

       670.    Swetnick admitted under oath that he obtained “free life insurance,” as he did not

pay any money for the insurance policy; rather, it was funded through a loan that he never had to

repay. Id. (Swetnick Exam. Tr. 79:4-20).

       671.    This offer of “free insurance” violates state insurance laws, rules, and regulations

in Connecticut, the state in which the policy was issued. See Conn. Gen. Stat. § 38a-816(1).




23
   FGLIC took the Examination of Trustee Defendant Robert Swetnick on December 3, 2018
(hereinafter “Swetnick Exam. Tr. ___”).



                                                  81
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 82 of 284



       672.    On January 20, 2015, Sharma, Settling Party 1, and Settling Trustee 4 caused the

creation of an ILIT in Swetnick’s name (the “Swetnick ILIT”), pursuant to a trust agreement

executed by Robert Swetnick as settlor, Settling Trustee 4 as trustee, Swetnick’s administrative

assistant as “Witness #1,” and Sharma as “Witness #2.” Exh. 61 (SHARMA-BK003209-32); see

also Exh. 60 Swetnick Exam. Tr. 48:6-14.

       673.    Upon information and belief, Jason Mandel solicited Settling Trustee 4, an attorney,

to serve as a trustee under the Settling Party 2/Crossridge scheme.

       674.    Upon information and belief, Settling Trustee 4 has performed legal work for Jason

Mandel for many years.

       675.    The co-conspirators—notably Jason Mandel and Settling Party 1—wanted to solicit

professionals, such as accountants and attorneys, to serve as trustees to the ILITs formed under the

Settling Party 2/Crossridge scheme. Exh. 3 (LaGambina Exam. Tr. 145:10-19).

       676.    Jason Mandel and Settling Party 1 wanted to exhibit “professionalism” to the

insurance agents and brokers to whom they marketed the scheme, by referring trustees who held

professional or fiduciary roles. Id. (LaGambina Exam. Tr. 146:7-14).

       677.    In his capacity as trustee, Settling Trustee 4 established a bank account for the

Swetnick ILIT.

       678.    In early 2015, Sharma sought to obtain a FGLIC life insurance policy in Swetnick’s

name, in the amount of $7 million.

       679.    At Sharma’s request, Settling Party 1 completed Swetnick’s life insurance

application utilizing information that Swetnick provided to Settling Party 1 in a questionnaire.

Exh. 60 (Swetnick Exam. Tr. 19:11-14).




                                                82
        Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 83 of 284



         680.   Sharma admitted that Settling Party 1 “assisted [Sharma] with the application” for

Swetnick. Exh. 4 (Sharma Exam. Tr. 248:23-24).

         681.   Sharma knew Settling Party 1 had not been appointed to serve as an insurance

producer for FGLIC.

         682.   Sharma thereby acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Sharma’s contract with FGLIC prohibiting an appointed

insurance producer from “act[ing] as a “surrogate” for a non-licensed or non-appointed Producer.”

See Exh. 31 (Market Conduct Guide Rev. 12-2014, at p. 24).

         683.   The Swetnick application asks: “Will you borrow money to pay the premium for

the life insurance being applied for or have someone else pay these premiums for you in return for

you assigning part or all of the policy values to someone else?” Exh. 62 (FGLIC_RL00007380-

418).

         684.   Settling Party 1 and Swetnick falsely answered “no” to this question in the Swetnick

application. Id.

         685.   Settling Party 1 and Swetnick knew this representation was false because they knew

Swetnick was financing the premium with a loan from a co-conspirator.

         686.   Settling Party 1’s and Swetnick’s false statements in connection with the

application violated applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat.

§ 38a-816(8).

         687.   Sharma executed Swetnick’s application on February 3, 2015, certifying to

numerous material representations in the application that Sharma knew at the time were false. Exh.

62 (FGLIC_RL00007380-418).




                                                 83
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 84 of 284



       688.    Sharma admitted that he certified misstatements of fact in the policy applications

to be submitted to FGLIC. Exh. 4 (Sharma Exam. Tr. 367:7-368:8).

       689.    Sharma’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       690.    First, Sharma certified that the insured was not borrowing funds to finance the

premium, a representation that Sharma knew to be false because he knew Swetnick was financing

the premium with a loan from Crossridge.

       691.    Sharma concealed from FGLIC the fact that Swetnick was obtaining a loan from

Crossridge to induce FGLIC to issue the policy to Swetnick.

       692.    Second, Sharma represented that he had “witnessed the signatures on this

application” for Swetnick. Exh. 62 (FGLIC_RL00007380-418).

       693.    Sharma knew this representation was false when made because he did not witness

Swetnick’s signature on the application.

       694.    Third, Sharma falsely assured FGLIC that he was familiar with Swetnick, in a letter

Sharma sent along with Swetnick’s application in which Sharma claimed he “had the pleasure of

knowing [Swetnick] as we were introduced through mutual business associates. In my time

knowing Robert I have seen that he leads an active lifestyle with strong ties to the community.”

Id. (FGLIC_RL00007380-418).

       695.    Sharma’s representation in his letter to FGLIC was false because Sharma did not,

in fact, know Swetnick personally.

       696.    Swetnick testified that, when Sharma wrote that letter, Swetnick had met Sharma

in person “at the most… two times” and spoke to him on the phone “[p]erhaps two other times.”

Exh. 60 (Swetnick Exam. Tr. 29:3-10).




                                                84
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 85 of 284



       697.    Sharma also admitted that Settling Party 1 “helped [Sharma] in writing” the letter

to FGLIC about Swetnick. Exh. 4 (Sharma Exam. Tr. 251:21-252:13).

       698.    Sharma intended for FGLIC to rely on the false representations he made in

connection with Swetnick’s application.

       699.    The Locke Lord Opinion explicitly advised Sharma, Settling Party 1, Swetnick, and

their co-conspirators to answer all questions and items on the application “truthfully and

accurately,” yet the co-conspirators disregarded this basic requirement and submitted applications

containing false representations. See Exh. 58, at p. 2.

       700.    On or about February 3, 2015, Sharma and his d/b/a RequiteLife sent Swetnick’s

application materials by wire to Network Partners.

       701.    Network Partners, in its role as General Agent, was responsible for validating

Swetnick’s application materials prior to submitting them to FGLIC.

       702.    Network Partners knew that the statement about not borrowing funds to finance the

premium was false, because Network Partners knew that Swetnick was financing the premium

with a loan from a co-conspirator, and Network Partners intended for FGLIC to rely on that false

statement.

       703.    Network Partners did not correct the false representations in Swetnick’s

application.

       704.    On February 4, 2015, Network Partners sent the application by facsimile

transmission over the wire to FGLIC with the false representations included in the materials.

       705.    Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).




                                                85
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 86 of 284



       706.    In reliance on the false representations by Sharma, Settling Party 1, Swetnick, and

Network Partners, FGLIC issued a policy to Swetnick with a value of $7 million (the "Swetnick

Policy") on March 25, 2015, in the State of Connecticut. Exh. 63 (GS0008238-8291).

       707.    The premium for the Swetnick Policy was $337,540. Id.

       708.    Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       709.    On April 8, 2015, LaGambina caused Crossridge to wire $339,700 to the bank

account of the Swetnick ILIT. Exh. 64 (GS00013603-06).

       710.    The Locke Lord Opinion specifically advised the co-conspirators that, in order to

remain compliant with Connecticut law, Crossridge must make a “cash capital contribution to an

LLC,” then the LLC would fund a loan to the ILIT. Exh. 58 at pp. 2-3.

       711.    LaGambina, Crossridge, and Settling Trustee 4 deliberately violated this

requirement by wiring money directly from Crossridge to Swetnick’s ILIT.

       712.    On April 9, 2015, Settling Trustee 4 wired $337,540 from the ILIT to FGLIC, as

payment of the premium on the Swetnick Policy. Exh. 65 (FGLIC_RL00007999).

       713.    Settling Trustee 4 withdrew an additional amount (approximately $2000) for

himself, as payment for his service as trustee. Exh. 66.

       714.    In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Sharma, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and Settling

Trustee 4, FGLIC paid Defendants Sharma, RequiteLife, and Network Partners commissions and

bonuses totaling $523,187 for the fraudulent sale of the Swetnick Policy.

       715.    Network Partners, Sharma, and RequiteLife paid Settling Party 2 approximately

95% of the commissions and bonuses they received from FGLIC, thereby (i) unlawfully splitting




                                                86
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 87 of 284



commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-702l(a); and (ii) unlawfully

rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

       716.    Specifically, on April 15, 2015, Sharma, on behalf of RequiteLife, wired over

$182,000 to Settling Party 2 for services rendered on the Swetnick Policy and other policies,

thereby rebating the premium payment back to Settling Party 2. Exh. 67 (FP_000088-90).

       717.    On April 25, 2015, LaGambina established a business entity called Swetnick

Partners, LLC. Exh. 68 (GS00008199-230).

       718.    A Limited Liability Company Agreement for Swetnick Partners was executed by

Settling Trustee 4, as trustee of the Swetnick ILIT, and LaGambina, as President of Crossridge.

Id.

       719.    The LLC Agreement named the Swetnick ILIT and Crossridge as the sole members

of Swetnick Partners, with the Swetnick ILIT owning the majority of membership interests. Id.

       720.    Also on April 25, 2015, LaGambina and Settling Trustee 4 caused Swetnick

Partners and the Swetnick ILIT to enter into a sham Loan Agreement for the amount of $339,540.

Exh. 69 (GS00008231-37).

       721.    The Loan Agreement falsely identifies Swetnick Partners as the Lender, and the

ILIT as the Borrower. Id.

       722.    Settling Trustee 4 executed the Loan Agreement twice: first on behalf of the

Lender, Swetnick Partners, in his capacity as trustee of the majority shareholder; and second, on

behalf of the Borrower, in his capacity as trustee of the trust. Id.




                                                  87
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 88 of 284



       723.    In fact, the so-called “loan” was a sham:

               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       724.    The Defendants referenced in this Predicate Act knew the loan was a sham.

       725.    On April 25, 2015, LaGambina and Settling Trustee 4 caused the Swetnick ILIT to

assign the Swetnick Policy to Swetnick Partners, pursuant to an Assignment of Life Insurance

Policy. Exh. 70 (GS0008187-98).

       726.    Settling Trustee 4 executed the Assignment twice: first, as trustee of the assignor,

the Swetnick ILIT; and second, as trustee of the majority shareholder of the assignee, Swetnick

Partners.

       727.    Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

       728.    The Locke Lord Opinion advised the co-conspirators that, in order to remain

compliant with Connecticut law, a life insurance policy shall not be assigned within two years of

issuance. Exh. 58, at p. 4.

       729.    In fact, the co-conspirators assigned the Swetnick Policy to Swetnick Partners

exactly one month after FGLIC issued the Policy.

       730.    By first obtaining the Locke Lord Opinion and then deliberately disregarding its

contents with respect to the Swetnick Policy and other policies, the co-conspirators acted with a

clear intent to defraud FGLIC.




                                                 88
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 89 of 284



       731.    Sharma, RequiteLife, David Meyer, Network Partners, Settling Party 1, Settling

Party 2, LaGambina, Crossridge, and Settling Trustee 4 caused the life insurance application and

all of the fraudulent agreements to be sent or transmitted by the mail and/or by wire.

       732.    On May 13, 2015, Sharma, on behalf of RequiteLife, wired $19,200 to Settling

Party 2 for services rendered on the Swetnick Policy, once again rebating the premium payment

back to Settling Party 2. Exh. 71 (FP_000093-95).

       733.    The second-year premium on the Swetnick Policy was not paid.

       734.    Accordingly, the Swetnick Policy lapsed worthless on March 25, 2016. Exh. 72

(FGLIC_RL00008043).

       735.    Settling Trustee 4, together with his fellow co-conspirators, utilized the same

pattern of fraudulent and unlawful activity described above for three other policies issued by

FGLIC: Joel Plasco (policy ending in 298); Yoav Sisley (policy ending in 097), and Kyle Solomon

(policy ending in 383).

       736.    The events and facts associated with the issuance of the Plasco, Sisley, and

Solomon policies are all Predicate Acts.

       737.    Insured Yoav Sisley is a client of Swetnick, a practicing attorney. Exh. 60

(Swetnick Exam. Tr. 14:1-5; 23:7-22).

       738.    Swetnick acknowledged that he obtained “free insurance” from FGLIC. Id.

(Swetnick Exam. Tr. 79:16-20).

       739.    Swetnick also acknowledged reading the Locke Lord Opinion, which he received

from Jason Mandel or Settling Party 1. Id. (Swetnick Exam. Tr. 19:3-7).

       740.    Swetnick nevertheless took actions in violation and deliberate disregard of the legal

advice set forth in the Locke Lord Opinion, as discussed above.




                                                89
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 90 of 284



       741.     Swetnick perpetuated the fraud of “free insurance” offered by the co-conspirators

by referring one of his own clients to the conspiracy and also serving as trustee to the scheme. Id.

(Swetnick Exam. Tr. 81:9-21).

       742.     Swetnick’s fellow co-conspirators sold Swetnick’s client a $10 million life

insurance policy through another insurer. Id. (Swetnick Exam. Tr. 82:8-83:24).

       743.     The premium on the policy was financed using the same Settling Party 2/Crossridge

scheme that was used in connection with Swetnick’s FGLIC policy. Id. (Swetnick Exam. Tr.

97:15-98:15).

       744.     Swetnick and his fellow co-conspirators caused the creation of an ILIT in his

client’s name, for which he served as the trustee.

       745.     As trustee of his client’s ILIT, Swetnick signed the life insurance policy

application; signed sham agreements with Crossridge (including an LLC agreement, a loan

agreement, and an assignment); and wired the premium from his client’s ILIT to the insurer. Id.

(Swetnick Exam. Tr. 89:17-95:19).

                   Predicate Act Four: The ISRAEL WEINSTOCK Policy

       746.     The co-conspirators sold insured Israel Weinstock (“Weinstock”) two life

insurance policies, issued in the State of Connecticut, which policies were procured by fraud and

breach of fiduciary duty.

       747.     On February 11, 2015, Agent Defendant Gregg Kirschner, Settling Party 1, and

Settling Trustee 10 caused the creation of an ILIT in Weinstock’s name (the “Weinstock ILIT”),

pursuant to a trust agreement executed by Weinstock as settlor and Settling Trustee 10 as trustee.

Exh. 73 (FGLIC_RL00002483).




                                                90
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 91 of 284



       748.    In his capacity as trustee, Settling Trustee 10 established a bank account for the

Weinstock ILIT.

       749.    In February 2014, Kirschner sought to obtain a FGLIC life insurance policy in

Weinstock’s name, in the amount of $5 million.

       750.    Kirschner relied on Settling Party 1 to complete Weinstock’s life insurance

application.

       751.    The application lists the primary insured as Weinstock, and the owner of the policy

as the Weinstock ILIT. Exh. 74 (FGLIC_RL00002455).

       752.    The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       753.    Settling Party 1 falsely answered this question, “no.” Id.

       754.    Settling Party 1 knew this representation was false because he knew Weinstock was

financing the premium with a loan from Crossridge.

       755.    Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       756.    Kirschner executed Weinstock’s application on February 24, 2015, certifying

falsely that Weinstock was not borrowing funds to finance the premium. Id.

       757.    Kirschner knew this representation about borrowing funds was false because he

knew Weinstock was financing the premium with a loan from a co-conspirator.

       758.    Kirschner concealed from FGLIC the fact that Weinstock was obtaining a loan in

order to induce FGLIC to issue the policy to Weinstock.




                                                91
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 92 of 284



       759.    Kirschner’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       760.    Kirschner also knew Settling Party 1 completed the life insurance application on

Weinstock’s behalf.

       761.    Kirschner knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       762.    Kirschner knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Kirschner’s contract with FGLIC prohibiting an appointed

insurance producer from “act[ing] as a ‘surrogate’ for a non-licensed or non-appointed Producer.”

See Exh. 31 (Market Conduct Guide Rev. 12-2014, at p. 24).

       763.    On or about February 24, 2015, Kirschner and his d/b/a MRM Advisors sent

Weinstock’s application materials by wire to Network Partners.

       764.    Network Partners, in its role as General Agent, was responsible for validating

Weinstock’s application materials prior to submitting them to FGLIC.

       765.    Network Partners knew that the statement in Weinstock’s application that the

insured would not borrow funds to finance the premium was false, because Network Partners knew

the premium was to be financed by a loan from a co-conspirator, and Network Partners intended

for FGLIC to rely on that false statement.

       766.    Network Partners did not correct the false representations in Weinstock’s

application.

       767.    On or about February 24, 2015, Network Partners sent the application materials

by facsimile transmission over the wire to FGLIC.




                                                92
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 93 of 284



       768.    Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       769.    In reliance on Kirschner’s and Network Partners’ misrepresentations, FGLIC

issued a life insurance policy to Weinstock in the State of Connecticut with a value of $5 million

on May 1, 2015. Exh. 75 (FGLIC_RL00002586).

       770.    The annual premium payment on the Weinstock Policy was $420,000. Id.

       771.    Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       772.    On May 13, 2015, LaGambina caused Crossridge to wire $424,000 to the bank

account of the Weinstock ILIT. Exh. 76 (JPMORGAN-SDT 000016).

       773.    On May 15, 2015, Settling Trustee 10 wired $420,000 from the ILIT to FGLIC, as

payment of the premium on the Weinstock Policy. Exh. 77 (FGLIC_RL00002719).

       774.    Settling Trustee 10 withdrew an additional amount (approximately $4,000) for

himself, as payment for his role as “trustee” in service to the conspiracy.

       775.    In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Kirschner, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and

Settling Trustee 10, FGLIC paid Kirschner, MRM Advisors, and Network Partners commissions

and bonuses totaling $562,800 for the fraudulent sale of the Weinstock Policy.

       776.    Network Partners, Kirschner, and MRM Advisors paid Settling Party 2

approximately 95% of the commissions and bonuses they received from FGLIC, thereby

(i) unlawfully splitting commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-

702l(a); and (ii) unlawfully rebating premium payments, see Conn. Gen. Stat. § 38a-465i.




                                                 93
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 94 of 284



        777.   At Settling Party 1’s direction, LaGambina obtained power of attorney over the

bank account of MRM, Kirschner’s d/b/a. Exh. 3 (LaGambina Exam. Tr. 39:1-20).

        778.   Kirschner agreed to grant LaGambina this access to MRM. Id. (LaGambina Exam.

Tr. 40:6-7).

        779.   Settling Party 1 wanted LaGambina to have control over MRM’s account as a form

of security for the scheme, to ensure Kirschner and MRM would pay their commissions back to

Settling Party 2. Id. (LaGambina Exam. Tr. 39:21-40:5).

        780.   On June 1, 2015, LaGambina established a business entity called Weinstock

Partners, LLC. Exh. 78 (GS0008784).

        781.   A Limited Liability Company Agreement for Weinstock Partners was executed by

Settling Trustee 10, as trustee of the Weinstock ILIT, and LaGambina, as President of Crossridge.

        782.   The LLC Agreement named the Weinstock ILIT and Crossridge as the sole

members of Weinstock Partners, with the Weinstock ILIT owning the majority of membership

interests.

        783.   Also on June 1, 2015, LaGambina and Settling Trustee 10 caused Weinstock

Partners and the Weinstock ILIT to enter into a sham Loan Agreement for the amount of $422,000.

Exh. 79 (GS0008680).

        784.   The Loan Agreement falsely identifies Weinstock Partners as the Lender, and the

Weinstock ILIT as the Borrower.

        785.   Settling Trustee 10 executed the Loan Agreement twice: first on behalf of the

Lender, Weinstock Partners, in his capacity as trustee of the majority shareholder; and second, on

behalf of the Borrower, in his capacity as trustee of the trust.




                                                  94
        Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 95 of 284



         786.   In fact, the so-called “loan” was a sham:

                (i)    The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

                (ii)   Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

         787.   The Defendants referenced in this Predicate Act knew the loan was a sham.

         788.   Finally on June 1, 2015, LaGambina and Settling Trustee 10 caused the Weinstock

ILIT to assign the Weinstock Policy to Weinstock Partners, pursuant to an Assignment of Life

Insurance Policy. Exh. 80 (GS0008772).

         789.   Settling Trustee 10 executed the Assignment twice: first, as trustee of the assignor,

the Weinstock ILIT; and second, as trustee of the majority shareholder of the assignee, Weinstock

Partners.

         790.   Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

         791.   The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

         792.   Kirschner, MRM Advisors, David Meyer, Network Partners, Settling Party 1,

Settling Party 2, LaGambina, Crossridge, and Settling Trustee 10 caused the life insurance

application and all of the fraudulent agreements to be sent or transmitted by the mail and/or by

wire.

         793.   The second-year premium on the Weinstock Policy was not paid.




                                                 95
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 96 of 284



       794.       Accordingly, the Weinstock Policy lapsed worthless on May 1, 2016. Exh. 81

(FGLIC_RL00002762).

       795.       Settling Trustee 10, together with his fellow co-conspirators, utilized the same

pattern of fraudulent and unlawful activity described above for four other policies issued by

FGLIC: Max Frankel (policy ending in 465), Benjamin Greenfeld (policy ending in 153), Phillip

Martin (policy ending in 639), and Bernard Schnitzler (policy ending in 683).

       796.       The events and facts associated with the issuance of the Frankel, Greenfeld, Martin,

and Schnitzler Policies are all Predicate Acts.

                       Predicate Act Five: The RICHARD PROPPER Policy

       797.       The co-conspirators sold insured Richard Propper a life insurance policy, issued in

the State of Connecticut and valued at $8 million, which was procured by fraud and breach of

fiduciary duty.

       798.       Richard Propper testified his son Kerry Propper introduced him to Jason Mandel,

who in turn introduced Richard Propper to Settling Party 1. Exh. 82 (Propper Exam. Tr. 23:10-15;

24:12-25:3). 24

       799.       Jason Mandel proposed to Richard Propper that he purchase a life-insurance policy.

Jason Mandel described the prospective policy, to use Propper’s word, as a “windfall.” Id.

(Propper Exam. Tr. 25:15-22).

       800.       Propper elaborated that Jason Mandel told him, “Sign up for a policy. And then the

following year you had a choice of even continuing the policy or not. But the payments, in effect,

were set to begin the following year.” Id. (Propper Exam. Tr. 26:15-25).


24
  FGLIC took the Examination of insured Richard Propper on November 29, 2018 (hereinafter
“Propper Exam. Tr. ___”).



                                                   96
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 97 of 284



         801.    In other words, Jason Mandel told Richard Propper that he would have free life

insurance for a year.

         802.    This offer of “free insurance” violates state insurance laws, rules, and regulations

in the state in which the policy was issued. See Conn. Gen. Stat. § 38a-816(1).

         803.    According to Richard Propper, Jason Mandel represented that the insurance product

on offer “has been vetted by a law firm, and he [Mandel] mentioned Locke Lord.” Id. (Propper

Exam. Tr. 26:15-28).

         804.    Propper received a copy of the Locke Lord opinion but did not read it. Id. (Propper

Exam. Tr. 188:6-20).

         805.    Richard Propper stated under oath in an affidavit that Settling Party 2 and Settling

Party 1 told him the funding structure underlying Richard Propper’s life insurance policy “was

getting approved by the underwriters at Fidelity.” Exh. 83 (Affidavit of Richard Propper dated

October 1, 2018 (“Propper Aff.”) at p. 1).

         806.    The statement made by Settling Party 1 and Settling Party 2 was false and was made

with scienter.

         807.    Howard Jahre served as the trustee to Richard Propper’s ILIT.

         808.    Jahre testified that he had known Jason Mandel since 2006 or 2007 because both

Jason Mandel and Jahre worked with hedge funds. Exh. 2 (Jahre Exam. Tr. 36:2-10).

         809.    Jason Mandel introduced Jahre to Settling Party 1. Id. (Jahre Exam. Tr. 36:23-

37:2).

         810.    Settling Party 1 met with Jahre in late 2014 or early 2015 to request that Jahre work

on life insurance premium finance matters. Id. (Jahre Exam. Tr. 38:15-22; 40:7-11).




                                                  97
        Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 98 of 284



         811.   Settling Party 1 provided Jahre with the Locke Lord Opinion, just as Jason Mandel

had done for Richard Propper. Id. (Jahre Exam. Tr. 48:6-9).

         812.   Settling Party 1 told Jahre that FGLIC had approved the funding scheme: “All I

know is that [Settling Party 1] assured me that Fidelity was okay with the structure.” Id. (Jahre

Exam. Tr. 46:25-47:20; 90:20-22).

         813.   In his capacity as trustee, Jahre established a bank account for the Richard Propper

ILIT.

         814.   Richard Propper undertook to apply for a life insurance application with FGLIC.

         815.   He filled out parts of the application by hand, then gave the application to Settling

Party 1, Jason Mandel, or Sharma. Exh. 82 (Propper Exam. Tr. 48:2-49:3).

         816.   Settling Party 1, who was not appointed to serve as a FGLIC insurance producer,

proceeded to complete the life insurance application for Richard Propper.

         817.   The application lists the primary insured as Richard Propper, and the owner of the

policy as an ILIT in Richard Propper’s name (hereinafter, the “Propper ILIT”).              Exh. 84

(FGLIC_RL00008071-8084).

         818.   The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

         819.   Settling Party 1 falsely answered this question, “no.” Id.

         820.   Settling Party 1 knew this representation was false because he knew Richard

Propper was financing the premium with a loan from Crossridge.

         821.   Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).




                                                 98
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 99 of 284



       822.    Richard Propper executed the application by way of an electronic signature on

March 3, 2015. Exh. 82 (Propper Exam. Tr. 60:23-61:9); Exh. 84 (FGLIC_RL00008071-8084).

       823.    Also on March 3, 2015, Sharma, Settling Party 1, and Jahre caused the creation of

the Propper ILIT, which Richard Propper executed as settlor, Howard Jahre executed as trustee,

and Sharma executed as a witness. Exh. 85 (GS00024756-24779).

       824.    Sharma executed Richard Propper’s life insurance application on March 3, 2015,

certifying to numerous representations in the application that Sharma knew at the time were false.

       825.    Sharma admitted that he certified misstatements of fact in the policy applications

to be submitted to FGLIC. Exh. 4 (Sharma Exam. Tr. 367:7-368:8).

       826.    Sharma’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       827.    First, Sharma certified falsely that Richard Propper was not borrowing funds to

finance the premium.

       828.    Sharma knew this representation about borrowing funds was false because he knew

Richard Propper was financing the premium with a loan from a co-conspirator.

       829.    Sharma concealed from FGLIC the fact that Richard Propper was obtaining a loan

from Crossridge to induce FGLIC to issue the policy to Propper.

       830.    Second, Sharma knew Settling Party 1 completed the life insurance application on

Propper’s behalf.

       831.    Sharma knew that Settling Party 1 had not been appointed to serve as an insurance

producer for FGLIC.




                                                99
       Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 100 of 284



        832.   Sharma knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Sharma’s contract with FGLIC. See Exh. 31 (Market Conduct

Guide Rev. 12-2014, at p. 24).

        833.   Sharma concealed from FGLIC that Settling Party 1 had completed Propper’s life

insurance application, in order to further the conspiracy between Sharma, Settling Party 1, and

their fellow co-conspirators.

        834.   Third, Sharma certified falsely that he had witnessed the signatures of both Richard

Propper and Jahre on the application materials.

        835.   Richard Propper testified that Sharma did not witness his signature. Exh. 82

(Propper Exam. Tr. 75:4-6).

        836.   Trustee Defendant Jahre testified that Sharma made a false statement by signing

that Sharma witnessed the signatures on the applications. Exh. 2 (Jahre Exam. Tr. 130:21-131:11).

        837.   In fact, Jahre testified that his own signature was forged. Id. (Jahre Exam. Tr. 137:1-

10).

        838.   Jahre became incensed during his Examination when confronted with documents

purporting to contain his signature that he does not believe he signed:

        Q:     Now take a look at your signature. Did you sign this document [life
        insurance illustration]?

        A:     No. How do they do these things? I mean, these guys are crooks.

Id. (Jahre Exam. Tr. 141:22-25).

        839.   Jahre wasted no words in describing what he believes happened with respect to the

co-conspirators and Dr. Propper’s life insurance policy:

        A:     It looks like they intentionally did this to screw the insurance company.




                                                100
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 101 of 284



Id. (Jahre Exam. Tr. 150:2-4) (emphasis added).

       840.    Fourth, Sharma falsely represented to FGLIC that he was familiar with Richard

Propper, in order to induce FGLIC to issue the policy.

       841.    Sharma wired a letter dated March 5, 2015, 25 to Network Partners along with

Richard Propper’s application representing to FGLIC that he “had the pleasure of getting to know

Richard through mutual friends and business associates.” Exh. 86 (FGLIC_RL00008085).

       842.    Sharma intended that Network Partners would send the letter to FGLIC, for the

purpose of issuing Richard Propper an insurance policy—and thus paying a commission to Sharma

to be shared with the co-conspirators.

       843.    Richard Propper testified that this statement, about Sharma and Richard Propper

knowing each other through mutual friends and business associates, was false. Propper Exam. Tr.

63:15–64:14.

       844.    Sharma admitted that he intentionally made false statements in the introductory

letters he sent along with an insured’s application materials, because he knew FGLIC would rely

on them to issue the policies. Exh. 4 (Sharma Exam. Tr. 174:8-16).

       845.    On or about March 5, 2015, Sharma and his d/b/a RequiteLife sent Richard

Propper’s application materials by the mail or wire to Network Partners.

       846.    Network Partners, in its role as General Agent, was responsible for validating

Richard Propper’s application materials prior to submitting them to FGLIC.




25
   The letter contains a typographical error, listing the year as 2014 instead of 2015. Corroborating
evidence suggests Richard Propper’s life insurance application was submitted, along with this
letter from Sharma, in 2015.



                                                101
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 102 of 284



       847.    Network Partners knew that the statement in Richard Propper’s application that the

insured would not borrow funds to finance the premium was false, because Network Partners knew

the premium was to be financed by a loan from a co-conspirator, and Network Partners intended

for FGLIC to rely on that false statement.

       848.    Network Partners did not correct the false representations in Richard Propper’s

application.

       849.    On March 6, 2015, Network Partners sent Richard Propper’s application materials

by facsimile transmission over the wire to FGLIC with the false representations included in the

materials.

       850.    Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       851.    On March 6, 2015, Settling Party 1 sent an email to Richard Propper reporting that

his application had been submitted to FGLIC.

       852.    Anticipating that FGLIC would conduct an interview with Richard Propper as part

of evaluating Propper’s application, Settling Party 1 attached to this email a summary sheet for

Propper to use during his interview. Exh. 82 (Propper Exam. Tr. 45:6-23).

       853.    Co-conspirator Sharma testified that he and Settling Party 1 prepared a summary

sheet for prospective insureds like Propper to use in responding to the interviewer’s questions to

enable the insured to pass FGLIC’s verification process. Exh. 4 (Sharma Exam. Tr. 243:24-

244:18).

       854.    In reliance on the co-conspirators’ misrepresentations in Propper’s application

materials, FGLIC issued a life insurance policy to Richard Propper with a value of $8 million on

May 6, 2015 (the “Propper Policy”). Exh. 87 (GS0006417-95).




                                               102
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 103 of 284



       855.    The annual premium payment on the Propper Policy was $553,600. Id.

       856.    Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       857.    On June 2, 2015, LaGambina caused Crossridge to wire $556,000 to the bank

account of the Propper ILIT. Exh. 88 (GS00013595).

       858.    On June 7, 2015, a business entity named Propper Ventures, LLC, was formed

pursuant to a Limited Liability Company Agreement executed by Jahre, as trustee of the Propper

ILIT, and LaGambina, President of Crossridge. Exh. 89 (GS00006509-39).

       859.    The LLC Agreement named the Propper ILIT and Crossridge as the sole members

of Propper Ventures, with the Propper ILIT owning the majority of membership interests.

       860.    Also on June 7, 2015, LaGambina and Jahre caused Propper Ventures and the

Propper ILIT to enter into a sham Loan Agreement for the amount of $555,600. Exh. 90

(GS00006540-46).

       861.    The Loan Agreement falsely identifies Propper Ventures as the Lender, and the

trust as the Borrower.

       862.    Jahre executed the Loan Agreement on behalf of the Lender, Propper Ventures (in

his capacity as trustee of the majority shareholder), and on behalf of the Borrower (also in his

capacity as trustee).




                                              103
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 104 of 284



       863.    In fact, the so-called “loan” was a sham:

               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       864.    The Defendants referenced in this Predicate Act knew the loan was a sham.

       865.    On June 7, 2015, LaGambina and Jahre caused the Propper ILIT to assign the

Propper Policy to Propper Ventures, pursuant to an Assignment of Life Insurance Policy executed

twice by Jahre—first, as trustee of the assignor, the Propper ILIT, and second, as trustee of the

majority shareholder of the assignee, Propper Ventures. Exh. 91 (GS00006496-508).

       866.    Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

       867.    The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

       868.    Sharma, Settling Party 2, Settling Party 1, Crossridge, LaGambina, and Jahre

caused the life insurance application and all of the fraudulent agreements to be sent or transmitted

by the mail and/or by wire.

       869.    On June 8, 2015, Jahre wired $553,600 from the ILIT to FGLIC, as payment of the

premium on the Propper Policy. Exh. 92 (FGLIC_RL00008466).

       870.    Jahre withdrew an additional amount (approximately $3,000) for himself, as

payment for his role as “trustee” in service to the conspiracy.




                                                104
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 105 of 284



        871.   In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Sharma, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and Jahre,

FGLIC paid Sharma, RequiteLife, and Network Partners commissions and bonuses totaling

$861,830 for the sale of the Propper Policy.

        872.   Network Partners, Sharma, and RequiteLife paid Settling Party 2 approximately

95% of the commissions and bonuses they received from FGLIC, thereby (i) unlawfully splitting

commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-702l(a); and (ii) unlawfully

rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

        873.   Specifically, on June 17, 2015, Sharma, on behalf of RequiteLife, wired $374,000

to Settling Party 2. Exh. 93 (FP_000097-99).

        874.   The second-year premium on the Richard Propper Policy was not paid.

        875.   Accordingly, the Propper Policy lapsed worthless on June 6, 2016. Exh. 94

(FGLIC_RL00008510).

                   Predicate Act Six: The ISRAELA HARKHAM Policies

        876.   The co-conspirators sold insured Israela Harkham two life insurance policies,

issued in the State of California, which policies were procured by fraud and breach of fiduciary

duty.

        877.   On December 10, 2014, Jason Mandel, Settling Party 1, and Trustee Defendant

David Harkham caused the creation of an ILIT in Israela Harkham’s name (the “Harkham ILIT”),

pursuant to a trust agreement executed by Israela Harkham as settlor and David Harkham as

trustee. Exh. 95 (FGLIC_RL00001233).

        878.   In his capacity as trustee, David Harkham established a bank account for the

Harkham ILIT.




                                               105
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 106 of 284



       879.    In the spring of 2015, Jason Mandel, in his capacity as an insurance agent, sought

to obtain a FGLIC life insurance policy in Israela Harkham’s name, in the amount of $9 million.

       880.    Jason Mandel relied on Settling Party 1 to complete the life insurance application

for Israela Harkham.

       881.    The application lists the primary insured as Israela Harkham, and the owner of the

policy as the Harkham ILIT. Exh. 96 (FGLIC_RL00001201-22).

       882.    The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       883.    Settling Party 1 falsely answered this question, “no.” Id.

       884.    Settling Party 1 knew this representation was false because he knew Israela

Harkham was financing the premium with a loan from Crossridge.

       885.    Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       886.    Jason Mandel executed Israela Harkham’s application on March 16, 2015,

certifying falsely that Israela Harkham was not borrowing funds to finance the premium.

       887.    Jason Mandel knew this representation about borrowing funds was false because

he knew Israela Harkham was financing the premium with a loan from Crossridge.

       888.    Jason Mandel concealed from FGLIC the fact that Israela Harkham was obtaining

a loan from Crossridge to induce FGLIC to issue the policy to Israela Harkham.

       889.    Jason Mandel’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).




                                                106
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 107 of 284



       890.    Jason Mandel also knew Settling Party 1 completed the life insurance application

on Israela Harkham’s behalf.

       891.    Jason Mandel knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       892.    Jason Mandel knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Jason Mandel’s contract with FGLIC. See Exh. 31 (Market

Conduct Guide Rev. 12-2014, at p. 24).

       893.    Jason Mandel concealed from FGLIC that Settling Party 1 had completed the

Israela Harkham life insurance application, in order to further the conspiracy between Jason

Mandel, Settling Party 1, and their fellow co-conspirators.

       894.    On or about March 16, 2015, Jason Mandel and his d/b/a Tower Group sent Israela

Harkham’s application materials by the mail or wire to Network Partners.

       895.    Network Partners, in its role as General Agent, was responsible for validating

Israela Harkham’s application materials prior to submitting them to FGLIC.

       896.    Network Partners knew that the statement in Israela Harkham’s application that the

insured would not borrow funds to finance the premium was false, because Network Partners knew

the premium was to be financed by a loan from a co-conspirator, and Network Partners intended

for FGLIC to rely on that false statement.

       897.    Network Partners did not correct the false representations in Israela Harkham’s

application.

       898.    On March 18, 2015, Network Partners sent the application by facsimile

transmission over the wire to FGLIC with the false representations included in the materials.




                                               107
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 108 of 284



       899.    Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       900.    In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Israela Harkham with a value of $9 million (policy number ending in 269) on

June 4, 2015 (the “Harkham 269 Policy”). Exh. 97 (GS0003195).

       901.    The annual premium payment on the Harkham 269 Policy was $346,590. Id.

       902.    Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       903.    In late June 2015 LaGambina caused Crossridge to wire $346,700 to the bank

account of the Harkham ILIT. Exh. 98 (GS0003188).

       904.    On June 29, 2015, Trustee Defendant David Harkham wired $346,590 from the

Harkham ILIT to FGLIC as payment of the premium on the Harkham 269 Policy. Exh. 99

(GS00013593).

       905.    David Harkham withdrew an additional amount for himself, as payment for his role

as “trustee” in service to the conspiracy.

       906.    On July 4, 2015, LaGambina established a business entity called Harkham

Partners, LLC. Exh. 100 (GS00003156-87).

       907.    A Limited Liability Company Agreement for Harkham Partners was executed by

David Harkham, as trustee of the Harkham ILIT, and LaGambina, as President of Crossridge.

       908.    The LLC Agreement named the Harkham ILIT and Crossridge as the sole members

of Harkham Partners, with the Harkham ILIT owning the majority of membership interests.




                                                108
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 109 of 284



       909.     Also on July 4, 2015, LaGambina and David Harkham caused Harkham Partners

and the Harkham ILIT to enter into a sham Loan Agreement for the amount of $348,590. Exh.

101 (GS0003188).

       910.     The Loan Agreement identifies Harkham Partners as the Lender, and the trust as

the Borrower.

       911.     David Harkham executed the Loan Agreement twice: first on behalf of the Lender,

Harkham Partners, in his capacity as trustee of the majority shareholder; and second, on behalf of

the Borrower, in his capacity as trustee of the trust.

       912.     In fact, the so-called “loan” was a sham:

                (i)    The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

                (ii)   Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       913.     The Defendants referenced in this Predicate Act knew the loan was a sham.

       914.     On July 4, 2015, LaGambina and David Harkham caused the Harkham ILIT to

assign the Harkham 269 Policy to Harkham Partners, pursuant to an Assignment of Life Insurance

Policy. Exh. 102 (GS0003144).

       915.     David Harkham executed the Assignment twice: first, as trustee of the assignor, the

Harkham ILIT; and second, as trustee of the majority shareholder of the assignee, Harkham

Partners.

       916.     Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.




                                                 109
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 110 of 284



       917.    The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

       918.    In July 2015, Settling Party 1 completed a second life insurance application on

Israela Harkham’s behalf, this time seeking $5 million.

       919.    Settling Party 1 once again made a false representation that Harkham was not

borrowing funds to pay the premium on the applied-for policy. Exh. 103 (FGLIC_RL00004433).

       920.    Settling Party 1 knew the representation was false because he knew Harkham was

financing the premium with a loan from Crossridge.

       921.    Jason Mandel executed the second Israela Harkham application on July 13, 2015,

certifying falsely again that Israela Harkham was not borrowing funds to finance the premium.

       922.    Jason Mandel knew this representation in the second Israela Harkham application

about borrowing funds was false, because he knew Israela Harkham was financing the premium

with a loan from a co-conspirator.

       923.    On or about July 13, 2015, Jason Mandel and his d/b/a Tower Group sent

Harkham’s second application materials by the mail or wire to Network Partners.

       924.    Network Partners, in its role as General Agent, was responsible for validating

Harkham’s second application materials prior to submitting them to FGLIC.

       925.    Network Partners knew that the statement in the second Harkham application about

not borrowing funds to finance the premium was false, because Network Partners knew that

Harkham was financing the premium with a loan from a co-conspirator, and Network Partners

intended for FGLIC to rely on that false statement.




                                               110
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 111 of 284



       926.    Network Partners did not correct the false representations in Harkham’s second

application.

       927.    On July 15, 2015, Network Partners sent Israela Harkham’s second application

materials by facsimile transmission over the wire to FGLIC with the false representations included

in the materials.

       928.    In reliance on the co-conspirators’ representations, FGLIC issued a life insurance

policy to Israela Harkham with a value of $5 million (policy number ending in 145) on October

1, 2015 (the “Harkham 145 Policy”). Exh. 104 (Harkham 145 policy).

       929.    The annual premium payment on the Harkham 145 Policy was $192,550. Id.

       930.    Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       931.    Upon information and belief, in October 2015 LaGambina caused Crossridge to

wire at least $192,550 to the bank account of the Harkham ILIT.

       932.    On October 15, 2015, David Harkham wired $192,550 from the Harkham ILIT to

FGLIC as payment of the premium on the Harkham 145 Policy. Exh. 105 (FGLIC_RL00004723).

       933.    Upon information and belief, David Harkham withdrew an additional amount

(approximately $2000) for himself, as payment for his role as “trustee” in service to the conspiracy.

       934.    Upon information and belief, in the fall or winter of 2015, LaGambina and David

Harkham caused Harkham Partners and the Harkham ILIT to enter into a second sham Loan

Agreement for at least $192,550.




                                                111
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 112 of 284



       935.    Upon information and belief, this second so-called “loan” was a sham:

               (i)    The LLC never had the funds; the funds were wired from Crossridge to the

                      ILIT directly.

               (ii)   Moreover, the ILIT had no assets to repay the “loan” once the insurance

                      policy lapsed shortly after the first anniversary of the policy.

       936.    The Defendants referenced in this Predicate Act knew the loan was a sham.

       937.    Upon information and belief, in the fall or winter of 2015, LaGambina and David

Harkham caused the Harkham ILIT to assign the Harkham 145 Policy to Harkham Partners,

pursuant to an Assignment of Life Insurance Policy.

       938.    The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

       939.    In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Jason Mandel, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and

David Harkham, FGLIC paid Jason Mandel, Tower Group, and Network Partners commissions

and bonuses totaling $537,214.50 for the fraudulent sale of the Harkham 269 Policy and

$298,452.50 for the fraudulent sale of the Harkham 145 Policy.

       940.    David Meyer, Network Partners, Jason Mandel, and Tower Group paid Settling

Party 2 approximately 95% of the commissions and bonuses they received from FGLIC, thereby

rebating the premium payments back to their co-conspirators for the continuation and furtherance

of the conspiracy.

       941.    The second-year premium on the Harkham 269 Policy was not paid.




                                               112
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 113 of 284



       942.    Accordingly, the Harkham 269 Policy lapsed worthless on June 4, 2016. Exh. 106

(FGLIC_RL00001594).

       943.    The second-year premium on the Harkham 145 Policy was not paid.

       944.    Accordingly, the Harkham 145 Policy lapsed worthless on October 1, 2016. Exh.

107 (FGLIC_RL00004923).

                     Predicate Act Seven: The STEVEN ETKIND Policy

       945.    The co-conspirators sold insured Steven Etkind a life insurance policy valued at $6

million issued in the State of Connecticut (the “Etkind Policy”), which was procured by fraud and

breach of fiduciary duty.

       946.    Etkind, an attorney, 26 was familiar with Settling Party 1 because Settling Party 1 is

the cousin of one of Etkind’s clients. Exh. 108 (Etkind Exam. Tr. 19:18-19, 33:20-25). 27

       947.    Settling Party 1 introduced Etkind to Jason Mandel in late 2014 or early 2015. Id.

(Etkind Exam. Tr. 20:17-21:3; 47:7-17).

       948.    Jason Mandel or Settling Party 1 represented to Etkind that he could obtain a life

insurance policy with “minimal payment or no payment upfront.” Id. (Etkind Exam. Tr. 21:14-

16, 53:15-22, 81:6-14).

       949.    Etkind testified, “I don’t recall paying a dime.” Id. (Etkind Exam. Tr. 25:20).




26
  On September 6, 2018, Etkind pleaded guilty to defrauding two charitable trust foundations for
which he served as a co-trustee, and has since been sentenced to 37 months’ imprisonment. ECF
42 (Judgment), United States v. Etkind, No. 17-CR-590 (JGK) (S.D.N.Y. Jan. 25, 2019).
27
  FGLIC took the Examination of insured Steven Etkind on October 3, 2018 (hereinafter “Etkind
Exam. Tr. ___”).



                                                113
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 114 of 284



        950.   On March 6, 2015, Jason Mandel, Settling Party 1, and Trustee Defendant David

Vynerib caused the creation of an ILIT in Etkind’s name (the “Etkind ILIT”), pursuant to a trust

agreement executed by Etkind as settlor and Vynerib as trustee. Exh. 109 (PUB00000045).

        951.   In his capacity as trustee, David Vynerib established a bank account for the Etkind

ILIT.

        952.   In March 2015 Jason Mandel, in his capacity as an insurance agent, sought to

obtain a FGLIC life insurance policy in Etkind’s name, in the amount of $6 million.

        953.   Jason Mandel forwarded Etkind’s information to Settling Party 1 and relied on

Settling Party 1 to prepare Etkind’s life insurance application.

        954.   Etkind testified that he provided some of the information in his application to Jason

Mandel, but he did not complete the application himself. Exh. 108 (Etkind Exam. Tr. 89:18-90:9;

92:3-10).

        955.   The application lists the primary insured as Etkind, and the owner of the policy as

the Etkind ILIT. Exh. 110 (FGLIC-BK000207-19).

        956.   The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

        957.   Settling Party 1 falsely answered this question, “no.” Id.

        958.   Settling Party 1 knew this representation was false because he knew Etkind was

financing the premium with a loan from Crossridge.

        959.   Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).




                                                114
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 115 of 284



       960.    Jason Mandel executed Etkind’s application on March 23, 2015, certifying falsely

that Etkind was not borrowing funds to finance the premium.

       961.    Jason Mandel knew this representation about borrowing funds was false because

he knew Etkind was financing the premium with a loan from Crossridge.

       962.    Jason Mandel concealed from FGLIC the fact that Etkind was obtaining a loan from

Crossridge to induce FGLIC to issue the policy to Etkind.

       963.    Jason Mandel’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       964.    Jason Mandel also knew Settling Party 1 completed the life insurance application

on Etkind’s behalf.

       965.    Jason Mandel knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       966.    Jason Mandel knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Jason Mandel’s contract with FGLIC. See Exh. 31 (Market

Conduct Guide Rev. 12-2014, at p. 24).

       967.    Jason Mandel concealed from FGLIC that Settling Party 1 had completed the

Etkind life insurance application, in order to further the conspiracy between Jason Mandel, Settling

Party 1, and their fellow co-conspirators.

       968.    On or about March 23, 2015, Jason Mandel and his d/b/a Tower Group sent

Etkind’s application materials by the mail or wire to Network Partners.

       969.    Network Partners, in its role as General Agent, was responsible for validating

Etkind’s application materials prior to submitting them to FGLIC.




                                                115
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 116 of 284



       970.    Network Partners knew that the statement in Etkind’s application that the insured

would not borrow funds to finance the premium was false, because Network Partners knew the

premium was to be financed by a loan from a co-conspirator, and Network Partners intended for

FGLIC to rely on that false statement.

       971.    Network Partners did not correct the false representations in Etkind’s application.

       972.    On March 24, 2015, Network Partners sent Etkind’s application materials by

facsimile transmission over the wire to FGLIC with the false representations included in the

materials.

       973.    Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       974.    In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Etkind with a value of $6 million on June 2, 2015 (the “Etkind Policy”). Exh.

111 (FGLIC-BK000409).

       975.    The annual premium payment on the Etkind Policy was $103,620. Id.

       976.    Settling Party 1 wired sufficient funds to Crossridge to fund the premium.

       977.    On June 24, 2015, LaGambina caused Crossridge to wire $104,400 to the bank

account of the Etkind ILIT. Exh. 112 (PUB00000003); Exh. 113 (GS00013593).

       978.    On June 26, 2015, Trustee Defendant Vynerib wired $103,620 from the Etkind

ILIT to FGLIC as payment of the premium on the Etkind Policy. Exh. 112 (PUB00000003).

       979.    Upon information and belief, Vynerib withdrew an additional amount for himself,

as payment for his role as “trustee” in service to the conspiracy.

       980.    On July 2, 2015, LaGambina established a business entity called Etkind Partners,

LLC. Exh. 114 (GS0001115).




                                                116
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 117 of 284



       981.    A Limited Liability Company Agreement for Etkind Partners was executed by

Vynerib, as trustee of the Etkind ILIT, and LaGambina, as President of Crossridge.

       982.    The LLC Agreement named the Etkind ILIT and Crossridge as the sole members

of Etkind Partners, with the Etkind ILIT owning the majority of membership interests.

       983.    Also on July 2, 2015, LaGambina and Vynerib caused Etkind Partners and the

Etkind ILIT to enter into a sham Loan Agreement for the amount of $105,620. Exh. 115

(GS0001147).

       984.    The Loan Agreement falsely identifies Etkind Partners as the Lender, and the trust

as the Borrower.

       985.    Vynerib executed the Loan Agreement twice: first on behalf of the Lender, Etkind

Partners, in his capacity as trustee of the majority shareholder; and second, on behalf of the

Borrower, in his capacity as trustee of the trust.

       986.    In fact, the so-called “loan” was a sham:

               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       987.    The Defendants referenced in this Predicate Act knew the loan was a sham.

       988.    On July 2, 2015, LaGambina and Vynerib caused the Etkind ILIT to assign the

Etkind Policy to Etkind Partners, pursuant to an Assignment of Life Insurance Policy. Exh. 116

(GS0001103).

       989.    Vynerib executed the Assignment twice: first, as trustee of the assignor, the Etkind

ILIT; and second, as trustee of the majority shareholder of the assignee, Etkind Partners.




                                                 117
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 118 of 284



        990.   Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

        991.   The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

        992.   In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Jason Mandel, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and

Vynerib, FGLIC paid Jason Mandel, Tower Group, and Network Partners commissions and

bonuses totaling $160,611 for the fraudulent sale of the Etkind Policy.

        993.   David Meyer, Network Partners, Jason Mandel, and Tower Group paid Settling

Party 2 approximately 95% of the commissions and bonuses they received from FGLIC, thereby

(i) unlawfully splitting commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-

702l(a); and (ii) unlawfully rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

        994.   The second-year premium on the Etkind Policy was not paid.

        995.   Accordingly, the Etkind Policy lapsed worthless on June 2, 2016. Exh. 117

(FGLIC-BK000587).

                       Predicate Act Eight: The AARON SOKOL Policy

        996.   The co-conspirators sold insured Aaron Sokol a life insurance policy issued in the

State of California and valued at $10 million, which was procured by fraud and breach of fiduciary

duty.

        997.   On October 19, 2015, Jason Mandel, Settling Party 1, and Settling Trustee 8 caused

the creation an ILIT in Sokol’s name (the “Sokol ILIT”), pursuant to a trust agreement executed

by Sokol as settlor and Settling Trustee 8 as trustee. Exh. 118 (FGLIC_RL00003892).




                                               118
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 119 of 284



       998.    In his capacity as trustee, William Settling Trustee 8 established a bank account for

the Sokol ILIT.

       999.    In June 2015, Jason Mandel sought to obtain a FGLIC life insurance policy in

Aaron Sokol’s name, in the amount of $10 million.

       1000. Jason Mandel relied on Settling Party 1 to prepare Sokol’s life insurance

application.

       1001. The application lists the primary insured as Sokol, and the owner of the policy as

the Sokol ILIT. Exh. 119 (FGLIC_RL00004363).

       1002. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       1003. Settling Party 1 falsely answered this question, “no.” Id.

       1004. Settling Party 1 knew this representation was false because he knew Sokol was

financing the premium with a loan from Crossridge.

       1005. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1006. Jason Mandel executed Sokol’s application on June 16, 2015, certifying falsely

that Sokol was not borrowing funds to finance the premium.

       1007. Jason Mandel knew this representation about borrowing funds was false because

he knew Sokol was financing the premium with a loan from Crossridge.

       1008. Jason Mandel concealed from FGLIC the fact that Sokol was obtaining a loan from

Crossridge to induce FGLIC to issue the policy to Sokol.




                                               119
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 120 of 284



       1009. Jason Mandel’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1010. Jason Mandel also knew Settling Party 1 completed the life insurance application

on Sokol’s behalf.

       1011. Jason Mandel knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       1012. Jason Mandel knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Jason Mandel’s contract with FGLIC. See Exh. 31 (Market

Conduct Guide Rev. 12-2014, at p. 24).

       1013. Jason Mandel concealed from FGLIC that Settling Party 1 had completed the Sokol

life insurance application, in order to further the conspiracy between Jason Mandel, Settling Party

1, and their fellow co-conspirators.

       1014. On or about June 16, 2015, Jason Mandel and his d/b/a Tower Group sent Sokol’s

application materials by the mail or wire to Network Partners.

       1015. Network Partners, in its role as General Agent, was responsible for validating

Sokol’s application materials prior to submitting them to FGLIC.

       1016. Network Partners knew that the statement in Sokol’s application that the insured

would not borrow funds to finance the premium was false, because Network Partners knew the

premium was to be financed by a loan from a co-conspirator, and Network Partners intended for

FGLIC to rely on that false statement.

       1017. Network Partners did not correct the false representations in Sokol’s application.




                                               120
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 121 of 284



       1018. On or about June 16, 2015, Network Partners sent Sokol’s application materials by

facsimile transmission over the wire to FGLIC with the false representations included in the

materials.

       1019. Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1020. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Sokol with a value of $10 million on November 2, 2015 (the “Sokol Policy”).

Exh. 120 (FGLIC_RL00004229).

       1021. On December 2, 2015, LaGambina established a business entity called Sokol

Partners, LLC. Exh. 121 (GS0007988).

       1022. A Limited Liability Company Agreement for Sokol Partners was executed by

Settling Trustee 8, as trustee of the Sokol ILIT, and LaGambina, as President of Crossridge.

       1023. The LLC Agreement named the Sokol ILIT and Crossridge as the sole members of

Sokol Partners, with the Sokol ILIT owning the majority of membership interests.

       1024. Also on December 2, 2015, LaGambina and Settling Trustee 8 caused Sokol

Partners and the Sokol ILIT to enter into a sham Loan Agreement for the amount of $232,400.

Exh. 122 (GS0008020).

       1025. The Loan Agreement identifies Sokol Partners as the Lender, and the trust as the

Borrower.

       1026. Settling Trustee 8 executed the Loan Agreement twice: first on behalf of the

Lender, Sokol Partners, in his capacity as trustee of the majority shareholder; and second, on behalf

of the Borrower, in his capacity as trustee of the trust.

       1027. In fact, the so-called “loan” was a sham:




                                                 121
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 122 of 284



               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       1028. The Defendants referenced in this Predicate Act knew the loan was a sham.

       1029. On December 2, 2015, LaGambina and Settling Trustee 8 caused the Sokol ILIT

to assign the Sokol Policy to Sokol Partners, pursuant to an Assignment of Life Insurance Policy.

Exh. 123 (GS0007892).

       1030. Settling Trustee 8 executed the Assignment twice: first, as trustee of the assignor,

the Sokol ILIT; and second, as trustee of the majority shareholder of the assignee, Sokol Partners.

       1031. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

       1032. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

       1033. The annual premium payment on the Sokol Policy was $230,400.

       1034. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       1035. On December 9, 2015, LaGambina caused Crossridge to wire $233,000 to the bank

account of the Sokol ILIT. Exh. 124 (GS00013567).

       1036. On December 10, 2015, Settling Trustee 8 wired $230,400 from the Sokol ILIT to

FGLIC as payment of the premium on the Sokol Policy. Exh. 125 (FGLIC_RL00004286).




                                                122
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 123 of 284



       1037. Upon information and belief, Settling Trustee 8 withdrew an additional amount

(approximately $2,600) for himself, as payment for his role as “trustee” in service to the

conspiracy.

       1038. In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Jason Mandel, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and

Settling Trustee 8, FGLIC paid Jason Mandel, Tower Group, and Network Partners commissions

and bonuses totaling $518,400 for the fraudulent sale of the Sokol Policy.

       1039. David Meyer, Network Partners, Jason Mandel, and Tower Group paid Settling

Party 2 approximately 95% of the commissions and bonuses they received from FGLIC, thereby

(i) unlawfully splitting commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-

702l(a); and (ii) unlawfully rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

       1040. The second-year premium on the Sokol Policy was not paid.

       1041. Accordingly, the Sokol Policy lapsed worthless on July 2, 2017.           Exh. 126

(FGLIC_RL00004355).

       1042. Settling Trustee 8, together with his fellow co-conspirators, utilized the same

pattern of fraudulent and unlawful activity described above for one other policy issued by FGLIC,

namely that of fellow co-conspirator James Kaplan (policy ending in 956).

       1043. The events and facts associated with the issuance of the Kaplan policy are all

Predicate Acts.

                      Predicate Act Nine: The DAVID NEIMAN Policy

       1044. The co-conspirators sold insured David Neiman a life insurance policy issued in

the State of Connecticut and valued at $5.5 million, which was procured by fraud and breach of

fiduciary duty.




                                               123
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 124 of 284



       1045. David Neiman stated under oath in a Declaration that his son Ephraim Neiman

introduced him to the idea of obtaining a life insurance policy offered by the co-conspirators. Exh.

127 (Declaration of David Neiman dated May 23, 2018 (“Neiman Decl.”) at ¶ 2).

       1046. According to David Neiman, his son “said I could have a life insurance policy for

free for a year or maybe two years, I do not remember. I thought maybe it was a promotion by the

agent or the company.” Id. (Neiman Decl. at ¶ 3).

       1047. This offer of “free insurance” violates state insurance laws, rules, and regulations.

See, e.g., Conn. Gen. Stat. § 38a-816(1).

       1048. In the summer of 2015, Sharma sought to obtain a FGLIC life insurance policy in

David Neiman’s name, in the amount of $5.5 million.

       1049. Sharma relied on Settling Party 1 to prepare David Neiman’s life insurance

application.

       1050. The application lists the primary insured as David Neiman, and the owner of the

policy as an irrevocable life insurance trust in Neiman’s name (the “Neiman ILIT”). Exh. 128

(FGLIC_RL00010788).

       1051. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?”

       1052. Upon information and belief, Settling Party 1 falsely answered this question, “no.”

       1053. Settling Party 1 knew this representation was false because he knew Neiman was

financing the premium with a loan from Crossridge.

       1054. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).




                                                124
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 125 of 284



        1055. The life insurance application purportedly contains Neiman’s signature, executed

in Greenwich, Connecticut on July 1, 2015.

        1056. Neiman stated under oath in his Declaration that he does not recall ever seeing the

life insurance application. Exh. 127 (Neiman Decl. ¶ 5).

        1057. Neiman stated under oath in his Declaration that he believes the signature on the

application is not his.

        1058. He noted, “the second ‘d’ in David is crossed in the signature, which I do not do. I

know I did not sign it in Greenwich, Connecticut, as [the application] states.” Id.

        1059. Sharma executed David Neiman’s life insurance application on July 1, 2015,

certifying to numerous representations in the application that Sharma knew at the time were false.

        1060. Sharma admitted that he certified misstatements of fact in the policy applications

to be submitted to FGLIC. Exh. 4 (Sharma Exam. Tr. 367:7-368:8).

        1061. Sharma’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

        1062. First, Sharma certified falsely that Neiman was not borrowing funds to finance the

premium.

        1063. Sharma knew this representation about borrowing funds was false because he knew

David Neiman was financing the premium with a loan from a co-conspirator.

        1064. Sharma concealed from FGLIC the fact that Neiman was obtaining a loan from

Crossridge to induce FGLIC to issue the policy to Neiman.

        1065. Second, Sharma knew Settling Party 1 completed the life insurance application on

Neiman’s behalf.




                                               125
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 126 of 284



       1066. Sharma knew that Settling Party 1 had not been appointed to serve as an insurance

producer for FGLIC.

       1067. Sharma knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Sharma’s contract with FGLIC. See Exh. 31 (Market Conduct

Guide Rev. 12-2014, at p. 24).

       1068. Sharma concealed from FGLIC that Settling Party 1 had completed Neiman’s life

insurance application, in order to further the conspiracy between Sharma, Settling Party 1, and

their fellow co-conspirators.

       1069. Third, Sharma certified falsely that he had witnessed Neiman’s signature as well

as that of Settling Trustee 1, the trustee for the Neiman ILIT.

       1070. Bret Bernstein testified Sharma was not present to witness either Neiman’s or

Settling Trustee 1’s signatures. Exh. 129 (Bernstein Exam. Tr. 89:7-12). 28

       1071. Accordingly, Sharma’s written certification that he witnessed David Neiman’s

signature on the application was false.

       1072. Fourth, Sharma falsely represented to FGLIC that he was familiar with David

Neiman, in order to induce FGLIC to issue the policy.

       1073. Sharma sent a letter dated July 1, 2015, along with David Neiman’s application

representing to FGLIC that Neiman “recognizes the value of a well-balanced personal and

professional life; thusly he tries to spend plenty of time with his family and friends.” Exh. 128

(FGLIC_RL00010788).




28
  FGLIC took the Examination of Bret Bernstein on November 19, 2018 (hereinafter “Bernstein
Exam. Tr. ___”).



                                                126
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 127 of 284



        1074. In the letter, Sharma represented further, “We believe [$5.5 million in life

insurance] coverage will be sufficient to meet Mr. Neiman’s needs and provide him with the peace

of mind he strives for.” Id.

        1075. Sharma knew these representations were false when made, because Sharma never

met Neiman and is not familiar with his values or the manner in which he spends his time.

        1076. Neiman stated in his Declaration that he never met or spoke to Sharma. Neiman

Decl. at ¶ 4.

        1077. Sharma has admitted that he intentionally made false statements in the introductory

letters he sent along with an insured’s application materials, because he knew FGLIC would rely

on them to issue the policies. Exh. 4 (Sharma Exam. Tr. 174:8-14).

        1078. On or about July 1, 2015, Sharma and his d/b/a RequiteLife sent David Neiman’s

application materials by the mail or wire to Network Partners.

        1079. Network Partners, in its role as General Agent, was responsible for validating David

Neiman’s application materials prior to submitting them to FGLIC.

        1080. Network Partners knew that the statement in David Neiman’s application that the

insured would not borrow funds to finance the premium was false, because Network Partners knew

the premium was to be financed by a loan from a co-conspirator, and Network Partners intended

for FGLIC to rely on that false statement.

        1081. Network Partners did not correct the false representations in David Neiman’s

application.

        1082. On July 7, 2015, Network Partners sent David Neiman’s application materials by

facsimile transmission over the wire to FGLIC with the false representations included in the

materials.




                                               127
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 128 of 284



       1083. Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1084. Upon information and belief, in July 2015 FGLIC telephoned David Neiman, or a

person claiming to be David Neiman, and conducted an interview in connection with FGLIC’s

evaluation of David Neiman’s life insurance application.

       1085. Neiman has stated under oath in his Declaration, “I do not recall having any

telephone interview with anyone regarding the policy in July of 2015 or at any other time.” Exh.

127 (Neiman Decl. at ¶ 12).

       1086. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to David Neiman with a value of $5.5 million on August 3, 2015 (the “Neiman

Policy”). Exh. 130 (GS0005883-5958).

       1087. On August 7, 2015, Sharma, Settling Party 1, and Settling Trustee 1 caused the

creation of an ILIT in Neiman’s name (the “Neiman ILIT”), pursuant to a trust agreement

purportedly executed by Neiman as settlor and Settling Trustee 1 as trustee.            Exh. 131

(FGLIC_RL0001109-29).

       1088. David Neiman stated under oath that he had “no knowledge” of the trust itself or

the trust agreement, and that he had never met or spoken with the trustee Settling Trustee 1—

indeed, David Neiman declared, “I do not recall ever hearing of [Settling Trustee 1].” Neiman

Decl. at ¶¶ 9-11.

       1089. Bret Bernstein testified that Settling Trustee 1 never met or communicated with

David Neiman. Exh. 129 (Bernstein Exam. Tr. 122:11-14).

       1090. Bernstein also testified that Settling Trustee 1 was not present when Neiman

executed the trust. Id. (Bernstein Exam. Tr. 76:7-15).




                                               128
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 129 of 284



       1091. As trustee, Settling Trustee 1 established a bank account for the Neiman ILIT.

       1092. The annual premium payment on the Neiman Policy was $474,540. Exh. 130

(GS0005883-5958).

       1093. Settling Party 1 wired sufficient funds to Crossridge to fund the premium.

       1094. On September 2, 2015, LaGambina caused Crossridge to wire $475,600 to the

bank account of the Neiman ILIT. Exh. 132 (GS00013583).

       1095. On September 3, 2015, Settling Trustee 1 wired $474,540 from the Neiman ILIT

to FGLIC, as payment of the premium on the Neiman Policy. Exh. 133 (FGLIC_RL00011194).

       1096. Settling Trustee 1 withdrew an additional amount (approximately $1,060) himself,

as payment for his service as “trustee,” in furtherance of the conspiracy.

       1097. Bernstein testified that Settling Trustee 1 did not investigate the source of the funds

used to pay for the premium. Exh. 129 (Bernstein Exam. Tr. 37:21-24).

       1098. On September 3, 2015, a business entity named Neiman Partners, LLC, was

formed pursuant to a Limited Liability Company Agreement executed by Settling Trustee 1, as

trustee of the Neiman ILIT, and LaGambina, President of Crossridge. Exh. 134 (GS0005844).

       1099. The LLC Agreement named the Neiman ILIT and Crossridge as the sole members

of Neiman, with the Neiman ILIT owning the majority of membership interests.

       1100. Also on September 3, 2015, LaGambina and Settling Trustee 1 caused Neiman

Partners and the Neiman ILIT to enter into a sham Loan Agreement for the amount of $477,040.

Exh. 135 (GS0053073-79).

       1101. The Loan Agreement falsely identifies Neiman Partners as the Lender, and the trust

as the Borrower.




                                                129
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 130 of 284



        1102. Settling Trustee 1 executed the Loan Agreement on behalf of the Lender, Neiman

Partners (in his capacity as trustee of the majority shareholder), and on behalf of the Borrower

(also in his capacity as trustee).

        1103. In fact, the so-called “loan” was a sham:

                (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                        ILIT directly.

                (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                        policy lapsed shortly after the first anniversary of the policy.

        1104. The Defendants referenced in this Predicate Act knew the loan was a sham.

        1105. Also on September 3, 2015, LaGambina and Settling Trustee 1 caused the Neiman

ILIT to assign the Neiman Policy to Neiman Partners, pursuant to an Assignment of Life Insurance

Policy. Exh. 136 (GS0005832-43).

        1106. Settling Trustee 1 executed the Assignment as trustee of the assignor, the Neiman

ILIT; Settling Trustee 1 also accepted the Assignment as trustee of the majority shareholder of the

assignee, Neiman Partners.

        1107. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

        1108. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

        1109. Sharma, Settling Party 2, Settling Party 1, Crossridge, LaGambina, and Settling

Trustee 1 caused the life insurance application and all of the fraudulent agreements to be sent or

transmitted by the mail and/or by wire.




                                                 130
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 131 of 284



       1110. In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Sharma, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and Settling

Trustee 1, FGLIC paid Sharma, RequiteLife, and Network Partners commissions and bonuses

totaling $735,537 for the fraudulent sale of the Neiman Policy.

       1111. Network Partners, Sharma, and RequiteLife paid Settling Party 2 approximately

95% of the commissions and bonuses they received from FGLIC, thereby (i) unlawfully splitting

commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-702l(a); and (ii) unlawfully

rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

       1112. Specifically, on September 14, 2015, Settling Party 2 sent an invoice to

RequiteLife seeking payment of $256,000 related to “services rendered” to “client” David Neiman.

Exh. 137 (SHARMA-BK011241).

       1113. The following day, September 15, 2015, RequiteLife wired the same amount of

$256,000 to Settling Party 2. Exh. 138 (FP-000005).

       1114. The second-year premium on the David Neiman Policy was not paid.

       1115. Accordingly, the Neiman Policy lapsed worthless on August 3, 2016. Exh. 139

(FGLIC_RL00011241).

       1116. Settling Trustee 1, together with his fellow co-conspirators, utilized the same

pattern of fraudulent and unlawful activity described above for four other policies issued by

FGLIC: Alan Goddard (policy ending in 914), Linda Gracco (policy ending in 777), Richard

Metsch (policy ending in 499), and David Neiman’s wife Frimit Neiman (policy ending in 419).

       1117. The events and facts associated with the issuance of the Goddard, Gracco, Metsch,

and Frimit Neiman policies are all Predicate Acts.




                                               131
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 132 of 284



                        Predicate Act Ten: The JUDITH COLE Policy

        1118. The co-conspirators sold insured Judith Cole a life insurance policy issued in the

State of California and valued at $2 million, which was procured by fraud and breach of fiduciary

duty.

        1119. On May 26, 2015, Sharma, Settling Party 1, and Settling Trustee 3 caused the

creation of an ILIT in Cole’s name (the “Cole ILIT”), pursuant to a trust agreement executed by

Cole as settlor and Settling Trustee 3 as trustee. Exh. 140 (GS00012495).

        1120. In his capacity as trustee, Settling Trustee 3 established a bank account for the Cole

ILIT.

        1121. In August 2015, Sharma sought to obtain a FGLIC life insurance policy in Cole’s

name, in the amount of $2 million.

        1122. Sharma relied on Settling Party 1 to prepare Cole’s life insurance application.

        1123. The application lists the primary insured as Cole, and the owner of the policy as the

Cole ILIT. Exh. 141 (FGLIC_RL00011255-89).

        1124. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

        1125. Settling Party 1 falsely answered this question, “no.” Id.

        1126. Settling Party 1 knew this representation was false because he knew Cole was

financing the premium with a loan from Crossridge.

        1127. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).




                                                132
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 133 of 284



       1128. Sharma executed Cole’s application on August 7, 2015, making numerous

representations that Sharma knew at the time were false.

       1129. Sharma admitted that he certified misstatements of fact in the policy applications

to be submitted to FGLIC. Exh. 4 (Sharma Exam. Tr. 367:7-368:8).

       1130. Sharma’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1131. First, Sharma certified falsely that Cole was not borrowing funds to finance the

premium.

       1132. Sharma knew this representation about borrowing funds was false because he knew

Cole was financing the premium with a loan from a co-conspirator.

       1133. Sharma concealed from FGLIC the fact that Cole was obtaining a loan from

Crossridge to induce FGLIC to issue the policy to Cole.

       1134. Second, Sharma knew Settling Party 1 completed the life insurance application on

Cole’s behalf.

       1135. Sharma knew that Settling Party 1 had not been appointed to serve as an insurance

producer for FGLIC.

       1136. Sharma knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Sharma’s contract with FGLIC. See Exh. 31 (Market Conduct

Guide Rev. 12-2014, at p. 24).

       1137. Sharma concealed from FGLIC that Settling Party 1 had completed the Cole life

insurance application, in order to further the conspiracy between Sharma, Settling Party 1, and

their fellow co-conspirators.




                                                133
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 134 of 284



         1138. Third, Sharma falsely represented to FGLIC that he was familiar with Cole, in order

to induce FGLIC to issue the policy.

         1139. Sharma sent a letter dated August 7, 2015, along with the life insurance application,

in which Sharma stated that he “had the pleasure of getting to know Judith through mutual friends

and business associates.”

         1140. Upon information and belief, Sharma’s representation of familiarity with Cole was

false.

         1141. Sharma has admitted that he intentionally made false statements in the introductory

letters he sent along with an insured’s application materials, because he knew FGLIC would rely

on them to issue the policies. Exh. 4 (Sharma Exam. Tr. 174:8-14).

         1142. On or about August 7, 2015, Sharma and his d/b/a RequiteLife sent Cole’s

application materials by the mail or wire to Network Partners.

         1143. Network Partners, in its role as General Agent, was responsible for validating

Cole’s application materials prior to submitting them to FGLIC.

         1144. Network Partners knew that the statement in Cole’s application that the insured

would not borrow funds to finance the premium was false, because Network Partners knew the

premium was to be financed by a loan from a c co-conspirator, and Network Partners intended for

FGLIC to rely on that false statement.

         1145. Network Partners did not correct the false representations in Cole’s application.

         1146. On August 7, 2015, Network Partners sent Cole’s application materials by

facsimile transmission over the wire to FGLIC with the false representations included in the

materials.




                                                134
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 135 of 284



       1147. Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1148. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Cole with a value of $2 million on October 12, 2015 (the “Cole Policy”). Exh.

142 (FGLIC_RL00011653).

       1149. On October 29, 2015, LaGambina established a business entity called Cole

Ventures, LLC. Exh. 143 (GS000862-93).

       1150. An unexecuted version of the Limited Liability Company Agreement for Cole

Ventures sets forth signature lines for Settling Trustee 3, as trustee of the Cole ILIT, and

LaGambina, as President of Crossridge.

       1151. The LLC Agreement named the Cole ILIT and Crossridge as the sole members of

Cole Ventures, with the Cole ILIT owning the majority of membership interests.

       1152. On October 29, 2015, LaGambina and Settling Trustee 3 caused Cole Ventures

and the Cole ILIT to enter into a sham Loan Agreement for the amount of $89,480. Exh. 144

(GS000894-90).

       1153. The Loan Agreement falsely identifies Cole Ventures as the Lender, and the trust

as the Borrower.

       1154. An unexecuted copy of the Loan Agreement sets forth two signature lines for

Settling Trustee 3: first on behalf of the Lender, Cole Ventures, in his capacity as trustee of the

majority shareholder; and second, on behalf of the Borrower, in his capacity as trustee of the trust.




                                                135
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 136 of 284



       1155. In fact, the so-called “loan” was a sham:

               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       1156. The Defendants referenced in this Predicate Act knew the loan was a sham.

       1157. On October 29, 2015, LaGambina and Settling Trustee 3caused the Cole ILIT to

assign the Cole Policy to Cole Ventures, pursuant to an Assignment of Life Insurance Policy. Exh.

145 (GS000770-81).

       1158. An unexecuted copy of the Assignment sets forth two signature lines for Settling

Trustee 3: first, as trustee of the assignor, the Cole ILIT; and second, as trustee of the majority

shareholder of the assignee, Cole Ventures.

       1159. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

       1160. The annual premium payment on the Cole Policy was $89,480.

       1161. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       1162. On November 3, 2015, LaGambina caused Crossridge to wire $91,200 to the bank

account of the Cole ILIT. Exh. 146 (GS00013574).

       1163. On November 9, 2015, Settling Trustee 3 wired $89,480 from the ILIT to FGLIC,

as payment of the premium on the Cole Policy. Exh. 147 (FGLIC_RL00011742).

       1164. Settling Trustee 3 withdrew an additional amount (approximately $1,720) for

himself, as payment for his role as “trustee” in service to the conspiracy.




                                                136
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 137 of 284



        1165. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

        1166. In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Sharma, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and Settling

Trustee 3, FGLIC paid Sharma, RequiteLife, and Network Partners commissions and bonuses

totaling $138,694 for the fraudulent sale of the Cole Policy.

        1167. David Meyer, Network Partners, Sharma, and RequiteLife paid Settling Party 2

approximately 95% of the commissions and bonuses they received from FGLIC, thereby rebating

the premium payments back to their co-conspirators for the continuation and furtherance of the

conspiracy.

        1168. The second-year premium on the Cole Policy was not paid.

        1169. Accordingly, the Cole Policy lapsed worthless on October 12, 2016. Exh. 148

(FGLIC_RL00011790).

                     Predicate Act Eleven: The KAREN MANDEL Policy

        1170. The co-conspirators sold insured Karen Mandel a life insurance policy issued in the

State of Connecticut and valued at $2 million, which was procured by fraud and breach of fiduciary

duty.

        1171. On June 1, 2015, Joshua Mandel, Settling Party 1, and Trustee Defendant Dana

Mandel caused the creation of an ILIT in Karen Mandel’s name (the “Karen Mandel ILIT”),

pursuant to a trust agreement executed by Karen Mandel as settlor and Dana Mandel as trustee.

Exh. 149 (FP_002105-28).

        1172. As trustee, Dana Mandel established a bank account for the Karen Mandel ILIT.




                                               137
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 138 of 284



       1173. In June 2015, Joshua Mandel sought to obtain a FGLIC life insurance policy in

Karen Mandel’s name, in the amount of $2 million.

       1174. Joshua Mandel relied on Settling Party 1 to prepare Karen Mandel’s life insurance

application.

       1175. The application lists the primary insured as Karen Mandel, and the owner of the

policy as the Karen Mandel ILIT. Exh. 150 (FGLIC_BIP00097520).

       1176. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       1177. Settling Party 1 falsely answered this question, “no.” Id.

       1178. Settling Party 1 knew this representation was false because he knew Karen Mandel

was financing the premium with a loan from Crossridge.

       1179. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1180. Agent Defendant Joshua Mandel executed Karen Mandel’s application on June 9,

2015, certifying falsely that Karen Mandel was not borrowing funds to finance the premium.

       1181. Joshua Mandel knew this representation about borrowing funds was false because

he knew Karen Mandel was financing the premium with a loan from a co-conspirator.

       1182. Joshua Mandel concealed from FGLIC the fact that Karen Mandel was obtaining a

loan from Crossridge to induce FGLIC to issue the policy to Karen Mandel.

       1183. Joshua Mandel’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).




                                               138
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 139 of 284



       1184. Joshua Mandel also knew Settling Party 1 completed the life insurance application

on Karen Mandel’s behalf.

       1185. Joshua Mandel knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       1186. Joshua Mandel knowingly acted as a “surrogate” to Settling Party 1, a non-

appointed insurance producer, in violation of Joshua Mandel’s contract with FGLIC. See Exh. 31

(Market Conduct Guide Rev. 12-2014, at p. 24).

       1187. Joshua Mandel concealed from FGLIC that Settling Party 1 had completed Karen

Mandel’s life insurance application, in order to further the conspiracy between Joshua Mandel,

Settling Party 1, and their fellow co-conspirators.

       1188. On or about June 15, 2015, Joshua Mandel and his d/b/a Rubicon sent Karen

Mandel’s application materials by the mail or wire to Network Partners.

       1189. Network Partners, in its role as General Agent, was responsible for validating Karen

Mandel’s application materials prior to submitting them to FGLIC.

       1190. Network Partners knew that the statement in Karen Mandel’s application that the

insured would not borrow funds to finance the premium was false, because Network Partners knew

the premium was to be financed by a loan from a co-conspirator, and Network Partners intended

for FGLIC to rely on that false statement.

       1191. Network Partners did not correct the false representations in Karen Mandel’s

application.

       1192. On June 9, 2015, Network Partners sent Karen Mandel’s application materials by

facsimile transmission over the wire to FGLIC with the false representations.




                                                139
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 140 of 284



        1193. Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

        1194. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Karen Mandel with a value of $2 million on September 24, 2015 (the “Karen

Mandel Policy”). Exh. 151 (FP_002151-94).

        1195. The annual premium payment on the Karen Mandel Policy was $47,100. Id.

        1196. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

        1197. On October 15, 2015, LaGambina caused Crossridge to wire $48,000 to the bank

account of the Karen Mandel ILIT. Exh. 152 (GS00013579).

        1198. Upon information and belief, on or about October 15, 2015, trustee Dana Mandel

wired $47,100 from the ILIT to FGLIC, as payment of the premium on the Karen Mandel Policy.

        1199. Upon information and belief, Dana Mandel withdrew an additional amount for

herself, as payment for her role as “trustee” in service to the conspiracy.

        1200. On November 5, 2015, LaGambina established a business entity called Mandel

Enterprise, LLC. Exh. 153 (GS0005075).

        1201. A Limited Liability Company Agreement for Mandel Enterprise was executed by

Dana Mandel, as trustee of the Karen Mandel ILIT, and LaGambina, as President of Crossridge.

        1202. The LLC Agreement named the Karen Mandel ILIT and Crossridge as the sole

members of Mandel Enterprise, with the Karen Mandel ILIT owning the majority of membership

interests.




                                                140
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 141 of 284



       1203. On November 5, 2015, LaGambina and Dana Mandel caused Mandel Enterprise

and the Karen Mandel ILIT to enter into a sham Loan Agreement for the amount of $49,100. Exh.

154 (GS0005107).

       1204. The Loan Agreement identifies Mandel Enterprise as the Lender, and the trust as

the Borrower.

       1205. Dana Mandel executed the Loan Agreement twice: first on behalf of the Lender,

Mandel Enterprise, in his capacity as trustee of the majority shareholder; and second, on behalf of

the Borrower, in his capacity as trustee of the trust.

       1206. In fact, the so-called “loan” was a sham:

                (i)    The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

                (ii)   Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       1207. The Defendants referenced in this Predicate Act knew the loan was a sham.

       1208. On November 5, 2015, LaGambina and Dana Mandel caused the Karen Mandel

ILIT to assign the Karen Mandel Policy to Mandel Enterprise, pursuant to an Assignment of Life

Insurance Policy. Exh. 155 (GS0005063).

       1209. Dana Mandel executed the Assignment twice: first, as trustee of the assignor, the

Karen Mandel ILIT; and second, as trustee of the majority shareholder of the assignee, Mandel

Enterprise.

       1210. Jason Mandel executed the Assignment as a witness.

       1211. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.




                                                 141
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 142 of 284



       1212. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

       1213. In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Joshua Mandel, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and

Dana Mandel, FGLIC paid Joshua Mandel, Rubicon, and Network Partners commissions and

bonuses totaling $73,005 for the fraudulent sale of the Karen Mandel Policy.

       1214. David Meyer, Network Partners, Joshua Mandel, and Rubicon paid Settling Party

2 approximately 95% of the commissions and bonuses they received from FGLIC, thereby

(i) unlawfully splitting commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-

702l(a); and (ii) unlawfully rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

       1215. The second-year premium on the Karen Mandel Policy was not paid.

       1216. Accordingly, the Karen Mandel Policy lapsed worthless on November 25, 2016.

       1217. Trustee Defendant Dana Mandel, together with her co-conspirators, utilized the

same pattern of fraudulent and unlawful activity described above for one other policy issued by

FGLIC, namely Jack Mandel (policy ending in 707).

       1218. The events and facts associated with the issuance of the Jack Mandel policy are all

Predicate Acts.

                    Predicate Act Twelve: The INDRA CHANDRA Policy

       1219. The co-conspirators sold insured Indra Chandra a life insurance policy issued in the

State of Connecticut and valued at $10 million, which was procured by fraud and breach of

fiduciary duty.




                                               142
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 143 of 284



       1220. In July 2015, Agent Defendant Joshua Mandel sought to obtain a FGLIC life

insurance policy in Chandra’s name.

       1221. Joshua Mandel relied on Settling Party 1 to prepare Chandra’s life insurance

application.

       1222. The application lists the primary insured as Chandra, and the owner of the policy

as the Chandra ILIT. Exh. 156 (FP_005636).

       1223. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       1224. Settling Party 1 falsely answered this question, “no.” Id.

       1225. Settling Party 1 knew this representation was false because he knew Chandra was

financing the premium with a loan from Crossridge.

       1226. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1227. Agent Defendant Joshua Mandel executed Chandra’s application on July 20, 2015,

certifying falsely that Chandra was not borrowing funds to finance the premium.

       1228. Joshua Mandel knew this representation about borrowing funds was false because

he knew Chandra was financing the premium with a loan from a co-conspirator.

       1229. Joshua Mandel concealed from FGLIC the fact that Chandra was obtaining a loan

in order to induce FGLIC to issue the policy to Chandra.

       1230. Joshua Mandel’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).




                                               143
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 144 of 284



       1231. Joshua Mandel also knew Settling Party 1 completed the life insurance application

on Chandra’s behalf.

       1232. Joshua Mandel knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       1233. Joshua Mandel knowingly acted as a “surrogate” to Settling Party 1, a non-

appointed insurance producer, in violation of Joshua Mandel’s contract with FGLIC. See Exh. 31

(Market Conduct Guide Rev. 12-2014, at p. 24).

       1234. Joshua Mandel concealed from FGLIC that Settling Party 1 had completed

Chandra’s life insurance application, in order to further the conspiracy between Joshua Mandel,

Settling Party 1, and their fellow co-conspirators.

       1235. On or about July 20, 2015, Joshua Mandel and his d/b/a Rubicon sent Chandra’s

application materials by the mail or wire to Network Partners.

       1236. Network Partners, in its role as General Agent, was responsible for validating

Chandra’s application materials prior to submitting them to FGLIC.

       1237. Network Partners knew that the statement in Chandra’s application that the insured

would not borrow funds to finance the premium was false, because Network Partners knew the

premium was to be financed by a loan from a co-conspirator, and Network Partners intended for

FGLIC to rely on that false statement.

       1238. Network Partners did not correct the false representations in Chandra’s application.

       1239. On or about July 20, 2015, Network Partners sent Chandra’s application materials

by facsimile transmission over the wire to FGLIC with the false representations included in the

materials.




                                                144
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 145 of 284



       1240. Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1241. On September 21, 2015, Joshua Mandel, Settling Party 1, and Peter Bilfield caused

the creation of an ILIT in Chandra’s name (the “Chandra ILIT”), pursuant to a trust agreement

executed by Chandra as settlor and Bilfield as trustee. Exh. 157 (FP_005768).

       1242. As trustee, Peter Bilfield established a bank account for the Chandra ILIT.

       1243. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Chandra with a value of $10 million on November 13, 2015 (the “Chandra

Policy”). Exh. 158 (FGLIC_BIP00098665).

       1244. The annual premium payment on the Chandra Policy was $69,000. Id.

       1245. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       1246. On December 11, 2015, LaGambina caused Crossridge to wire $77,000 to the bank

account of the Chandra ILIT.

       1247. Upon information and belief, in December 2015, Bilfield wired $69,000 from the

ILIT to FGLIC, as payment of the premium on the Chandra Policy.

       1248. Upon information and belief, Bilfield withdrew an additional amount for himself,

as payment for his role as “trustee” in service to the conspiracy.

       1249. On December 10, 2015, LaGambina established a business entity called Chandra

Partners, LLC. Exh. 159 (GS000727).

       1250. An unexecuted version of the Limited Liability Company Agreement for Chandra

Partners sets forth signature lines for Peter Bilfield, as trustee of the Chandra ILIT, and

LaGambina, as President of Crossridge.




                                                145
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 146 of 284



       1251. The LLC Agreement named the Chandra ILIT and Crossridge as the sole members

of Chandra Partners, with the Chandra ILIT owning the majority of membership interests.

       1252. On December 10, 2015, LaGambina and Bilfield caused Chandra Partners and the

Chandra ILIT to enter into a sham Loan Agreement for the amount of $79,000. Exh. 160

(GS000759).

       1253. The Loan Agreement identifies Chandra Partners as the Lender, and the trust as the

Borrower.

       1254. An unexecuted copy of the Loan Agreement sets forth two signature lines for

Bilfield: first on behalf of the Lender, Chandra Partners, in his capacity as trustee of the majority

shareholder; and second, on behalf of the Borrower, in his capacity as trustee of the trust.

       1255. In fact, the so-called “loan” was a sham:

               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       1256. The Defendants referenced in this Predicate Act knew the loan was a sham.

       1257. Finally, upon information and belief, on December 10, 2015, LaGambina and

Bilfield caused the Chandra ILIT to assign the Chandra Policy to Chandra Partners, pursuant to an

Assignment of Life Insurance Policy.

       1258. Upon information and belief, Bilfield executed the Assignment twice: first, as

trustee of the assignor, the Chandra ILIT; and second, as trustee of the majority shareholder of the

assignee, Chandra Partners.




                                                146
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 147 of 284



        1259. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

        1260. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

        1261. In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Joshua Mandel, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and

Bilfield, FGLIC paid Joshua Mandel, Rubicon, and Network Partners commissions and bonuses

totaling $108,680 for the fraudulent sale of the Chandra Policy.

        1262. David Meyer, Network Partners, Joshua Mandel, and Rubicon paid Settling Party

2 approximately 95% of the commissions and bonuses they received from FGLIC, thereby

(i) unlawfully splitting commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-

702l(a); and (ii) unlawfully rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

        1263. The second-year premium on the Chandra Policy was not paid.

        1264. Accordingly, the Chandra Policy lapsed worthless on May 13, 2017. Exh. 161

(FGLIC_BIP00098896).

                       Predicate Act Thirteen: The GAIL SCHER Policy

        1265. The co-conspirators sold insured Gail Scher a life insurance policy issued in the

State of California and valued at $4 million, which was procured by fraud and breach of fiduciary

duty.

        1266. On October 20, 2015, Jason Mandel, Settling Party 1, and Settling Trustee 9 caused

the creation of an ILIT in Gail Scher’s name (the “Scher ILIT”), pursuant to a trust agreement




                                               147
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 148 of 284



executed by Gail Scher as settlor and Settling Trustee 9 as trustee.                     Exh. 162

(FGLIC_RL00005921).

       1267. As trustee, Settling Trustee 9 established a bank account for the Scher ILIT.

       1268. In November 2015, Jason Mandel sought to obtain a FGLIC life insurance policy

in Gail Scher’s name, in the amount of $4 million.

       1269. Jason Mandel relied on Settling Party 1 to prepare Sokol’s life insurance

application.

       1270. The application lists the primary insured as Gail Scher, and the owner of the policy

as the Scher ILIT. Exh. 163 (FGLIC_RL00006779).

       1271. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       1272. Settling Party 1 falsely answered this question, “no.” Id.

       1273. Settling Party 1 knew this representation was false because he knew Gail Scher was

financing the premium with a loan from Crossridge.

       1274. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1275. Jason Mandel executed Gail Scher’s application on November 9, 2015, certifying

falsely that Gail Scher was not borrowing funds to finance the premium.

       1276. Jason Mandel knew this representation about borrowing funds was false because

he knew Gail Scher was financing the premium with a loan from Crossridge.

       1277. Jason Mandel concealed from FGLIC the fact that Gail Scher was obtaining a loan

from Crossridge to induce FGLIC to issue the policy to Gail Scher.




                                                148
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 149 of 284



       1278. Jason Mandel’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1279. Jason Mandel also knew Settling Party 1 completed the life insurance application

on Gail Scher’s behalf.

       1280. Jason Mandel knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       1281. Jason Mandel knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Jason Mandel’s contract with FGLIC. See Exh. 31 (Market

Conduct Guide Rev. 12-2014, at p. 24).

       1282. Jason Mandel concealed from FGLIC that Settling Party 1 had completed Gail

Scher’s life insurance application, in order to further the conspiracy between Jason Mandel,

Settling Party 1, and their fellow co-conspirators.

       1283. On or about November 9, 2015, Jason Mandel and his d/b/a Tower Group sent Gail

Scher’s application materials by the mail or wire to Network Partners.

       1284. Network Partners, in its role as General Agent, was responsible for validating Gail

Scher’s application materials prior to submitting them to FGLIC.

       1285. Network Partners knew that the statement in Gail Scher’s application that the

insured would not borrow funds to finance the premium was false, because Network Partners knew

that Gail Scher was financing the premium with a loan from a co-conspirator, and Network

Partners intended for FGLIC to rely on that false statement.

       1286. Network Partners did not correct the false representations in Gail Scher’s

application.




                                                149
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 150 of 284



       1287. On November 16, 2015, Network Partners sent Gail Scher’s application materials

by facsimile transmission over the wire to FGLIC with the false representations included in the

materials.

       1288. Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1289. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Gail Scher with a value of $4 million on February 23, 2016 (the “Scher

Policy”). Exh. 164 (FGLIC_RL00006562).

       1290. The annual premium payment on the Scher Policy was $227,040. Id.

       1291. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       1292. On March 11, 2016, LaGambina caused Crossridge to wire $229,300 to the bank

account of the Scher ILIT.

       1293. Upon information and belief, in March 2016, Settling Trustee 9 wired $227,040

from the ILIT to FGLIC, as payment of the premium on the Scher Policy.

       1294. Upon information and belief, Settling Trustee 9 withdrew an additional amount for

himself, as payment for his role as “trustee” in service to the conspiracy.

       1295. On March 14, 2016, LaGambina established a business entity called Scher

Partners, LLC. Exh. 165 (GS0007335).

       1296. An unexecuted version of the Limited Liability Company Agreement for Scher

Partners sets forth signature lines for Settling Trustee 9, as trustee of the Scher ILIT, and

LaGambina, as President of Crossridge.




                                                150
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 151 of 284



       1297. The LLC Agreement named the Scher ILIT and Crossridge as the sole members of

Scher Partners, with the Scher ILIT owning the majority of membership interests.

       1298. On March 14, 2016, LaGambina and Settling Trustee 9 caused Scher Partners and

the Scher ILIT to enter into a sham Loan Agreement for the amount of $295,090 to the Scher ILIT

pursuant to a Loan Agreement. Exh. 166 (GS0007367).

       1299. The Loan Agreement identifies Scher Partners as the Lender, and the trust as the

Borrower.

       1300. An unexecuted copy of the Loan Agreement sets forth two signature lines for

Settling Trustee 9: first on behalf of the Lender, Scher Partners, in his capacity as trustee of the

majority shareholder; and second, on behalf of the Borrower, in his capacity as trustee of the trust.

       1301. In fact, the so-called “loan” was a sham:

               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       1302. The Defendants referenced in this Predicate Act knew the loan was a sham.

       1303. On March 14, 2016, LaGambina and Settling Trustee 9 caused the Scher ILIT to

assign the Scher Policy to Scher Partners, pursuant to an Assignment of Life Insurance Policy.

Exh. 167 (GS0007239).

       1304. An unexecuted copy of the Assignment sets forth two signature lines for Settling

Trustee 9: first, as trustee of the assignor, the Scher ILIT; and second, as trustee of the majority

shareholder of the assignee, Scher Partners.




                                                151
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 152 of 284



       1305. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

       1306. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

       1307. In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Jason Mandel, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and

Settling Trustee 9, FGLIC paid Jason Mandel, Tower Group, and Network Partners commissions

and bonuses totaling $351,912 for the fraudulent sale of the Scher Policy.

       1308. David Meyer, Network Partners, Jason Mandel, and Tower Group paid Settling

Party 2 approximately 95% of the commissions and bonuses they received from FGLIC, thereby

rebating the premium payments back to their co-conspirators for the continuation and furtherance

of the conspiracy.

       1309. The second-year premium on the Scher Policy was not paid.

       1310. Accordingly, the Scher Policy lapsed worthless on June 23, 2017. Exh. 168

(FGLIC_RL00006963).

              Predicate Act Fourteen: The MICHAEL LICHTENSTEIN Policy

       1311. The co-conspirators sold insured Michael Lichtenstein a life insurance policy

issued in the State of Florida and valued at $10 million, which was procured by fraud and breach

of fiduciary duty.

       1312. On June 30, 2015, Sharma, Settling Party 1, and Settling Trustee 5 caused the

creation of an ILIT in Michael Lichtenstein’s name (the “Lichtenstein ILIT”), pursuant to an trust




                                               152
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 153 of 284



agreement executed by Michael Lichtenstein as settlor and Settling Trustee 5 as trustee. Exh. 169

(FGLIC_RL13634-35).

       1313. As trustee, Settling Trustee 5 established a bank account for the Michael

Lichtenstein ILIT.

       1314. In November 2015, Sharma sought to obtain a FGLIC life insurance policy in

Michael Lichtenstein’s name.

       1315. Sharma relied on Settling Party 1 to prepare Michael Lichtenstein’s life insurance

application.

       1316. The application lists the primary insured as Michael Lichtenstein, and the owner of

the policy as the Michael Lichtenstein ILIT. Exh. 170 (FGLIC_RL00013603).

       1317. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       1318. Settling Party 1 falsely answered this question, “no.” Id.

       1319. Settling Party 1 knew this representation was false because he knew Michael

Lichtenstein was financing the premium with a loan from Crossridge.

       1320. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Fla. Stat. Ann. § 817.234(3).

       1321. Sharma executed Michael Lichtenstein’s application on December 3, 2015,

certifying to numerous representations that Sharma knew at the time were false.

       1322. Sharma admitted that he certified misstatements of fact in the policy applications

to be submitted to FGLIC. Exh. 4 (Sharma Exam. Tr. 367:7-368:8).




                                               153
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 154 of 284



       1323. Sharma’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Fla. Stat. Ann. § 817.234(3).

       1324. First, Sharma certified falsely that Michael Lichtenstein was not borrowing funds

to finance the premium.

       1325. Sharma knew this representation about borrowing funds was false because he knew

Michael Lichtenstein was financing the premium with a loan from a co-conspirator.

       1326. Sharma concealed from FGLIC the fact that Michael Lichtenstein was obtaining a

loan in order to induce FGLIC to issue the policy to Michael Lichtenstein.

       1327. Second, Sharma knew Settling Party 1 completed the life insurance application on

Michael Lichtenstein’s behalf.

       1328. Sharma knew that Settling Party 1 had not been appointed to serve as an insurance

producer for FGLIC.

       1329. Sharma knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Sharma’s contract with FGLIC. See Exh. 31 (Market Conduct

Guide Rev. 12-2014, at p. 24).

       1330. Sharma concealed from FGLIC that Settling Party 1 had completed Michael

Lichtenstein’s life insurance application, in order to further the conspiracy between Sharma,

Settling Party 1, and their fellow co-conspirators.

       1331. Third, Sharma falsely represented to FGLIC that he was familiar with Michael

Lichtenstein, in order to induce FGLIC to issue the policy.

       1332. Sharma sent a letter dated December 3, 2015, along with Michael Lichtenstein’s

application representing to FGLIC that he has “known Michael and his wife Doreen for some




                                                154
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 155 of 284



time,” and “[e]ver since I have known Michael he has always been a very active person.” Exh.

171 (FGLIC_RL00013606).

       1333. Upon information and belief, Sharma knew these representations were false when

made, because Sharma was not familiar with Lichtenstein to the extent reflected in the letter.

       1334. Sharma has admitted that he intentionally made false statements in the introductory

letters he sent along with an insured’s application materials, because he knew FGLIC would rely

on them to issue the policies. Exh. 4 (Sharma Exam. Tr. 174:8-14).

       1335. On or about December 3, 2015, Sharma and his d/b/a RequiteLife sent Michael

Lichtenstein’s application materials by the mail or wire to Network Partners.

       1336. Network Partners, in its role as General Agent, was responsible for validating

Lichtenstein’s application materials prior to submitting them to FGLIC.

       1337. Network Partners knew that the statement in Michael Lichtenstein’s application

that the insured would not borrow funds to finance the premium was false, because Network

Partners knew that Michael Lichtenstein was financing the premium with a loan from a co-

conspirator, and Network Partners intended for FGLIC to rely on that false statement.

       1338. Network Partners did not correct the false representations in Lichtenstein’s

application.

       1339. On December 9, 2015, Network Partners sent Michael Lichtenstein’s application

materials by facsimile transmission over the wire to FGLIC.

       1340. Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Fla. Stat. Ann. § 817.234(3).




                                                155
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 156 of 284



        1341. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Michael Lichtenstein with a value of $10 million on January 28, 2016 (the

“Lichtenstein Policy”). Exh. 172 (FGLIC_RL00013795).

        1342. On February 16, 2016, LaGambina established a business entity called

Lichtenstein Partners, LLC. Exh. 173 (GS0004820-51).

        1343. An unexecuted copy of the Limited Liability Company Agreement for Lichtenstein

Partners sets forth a signature line for Settling Trustee 5, as trustee of the Lichtenstein ILIT, and a

signature line for LaGambina, as President of Crossridge.

        1344. The LLC Agreement named the Lichtenstein ILIT and Crossridge as the sole

members of Lichtenstein Partners, with the Lichtenstein ILIT owning the majority of membership

interests.

        1345. On February 16, 2016, LaGambina and Settling Trustee 5 caused Lichtenstein

Partners and the Lichtenstein ILIT to enter into a sham Loan Agreement for the amount of

$182,000. Exh. 174 (GS0004852-58).

        1346. The Loan Agreement falsely identifies Lichtenstein Partners as the Lender, and the

trust as the Borrower.

        1347. An unexecuted copy of the Loan Agreement sets forth two signatures lines for

Settling Trustee 5: first, on behalf of the Lender, Lichtenstein Partners, in her capacity as trustee

of the majority shareholder; and second, on behalf of the Borrower, in her capacity as trustee of

the trust.




                                                 156
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 157 of 284



       1348. In fact, the so-called “loan” was a sham:

               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       1349. The Defendants referenced in this Predicate Act knew the loan was a sham.

       1350. Also on February 16, 2016, LaGambina and Settling Trustee 5 caused the

Lichtenstein ILIT to assign the Lichtenstein Policy to Lichtenstein Partners, pursuant to an

Assignment of Life Insurance Policy. Exh. 175 (GS0004808-19).

       1351. An unexecuted copy of the Assignment sets forth two signatures lines for Settling

Trustee 5: first, as trustee of the assignor, the Lichtenstein ILIT; and second, as trustee of the

majority shareholder of the assignee, Lichtenstein Partners.

       1352. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

       1353. Sharma, Settling Party 2, Settling Party 1, Crossridge, LaGambina, and Settling

Trustee 5 caused the life insurance application and all of the fraudulent agreements to be sent or

transmitted by the mail and/or by wire.

       1354. The annual premium payment for the Lichtenstein Policy was $180,000.

       1355. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       1356. On February 23, 2016, LaGambina caused Crossridge to wire $182,200 to the

bank account of the Lichtenstein ILIT. Exh. 176 (GS00012736).




                                                157
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 158 of 284



        1357. On February 24, 2016, Settling Trustee 5 wired $180,000 from the ILIT to FGLIC,

as payment of the premium on the Lichtenstein Policy. Exh. 177 (FGLIC_RL00013840).

        1358. Settling Trustee 5 withdrew an additional amount (approximately $2,200) for

herself, as payment for her role as “trustee” in service to the conspiracy.

        1359. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

        1360. In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Sharma, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and Settling

Trustee 5, FGLIC paid Sharma, RequiteLife, and Network Partners commissions and bonuses

totaling $279,000 for the fraudulent sale of the Lichtenstein Policy.

        1361. David Meyer, Network Partners, Sharma, and RequiteLife paid Settling Party 2

approximately 95% of the commissions and bonuses they received from FGLIC, thereby

(i) unlawfully splitting commissions with an unlicensed person, see Fla. Stat. Ann. § 626.753; and

(ii) unlawfully rebating premium payments, see Fla. Stat. Ann. § 626.572.

        1362. The second-year premium on the Michael Lichtenstein Policy was not paid.

        1363. Accordingly, upon information and belief, the Lichtenstein Policy lapsed worthless

on January 26, 2018.

                      Predicate Act Fifteen: The ALAN FALLAS Policy

        1364. The co-conspirators sold insured Alan Fallas a life insurance policy, issued in the

State of Connecticut and valued at $4 million, which was procured by fraud and breach of fiduciary

duty.




                                                158
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 159 of 284



       1365. On January 18, 2015, Agent Defendant Rebecca Nadler, Settling Party 1, and

Settling Trustee 1 caused the creation of an ILIT in Fallas’ name (the “Fallas ILIT”), pursuant to

an irrevocable trust agreement executed by Alan Fallas as settlor and Settling Trustee 1 as trustee.

Exh. 178 (BERNSTEIN-BK 001019).

       1366. Upon information and belief, the Fallas ILIT changed trustees from Settling Trustee

1 to Settling Trustee 7.

       1367. Either Settling Trustee 7 or Settling Trustee 1 established a bank account for the

Fallas ILIT.

       1368. In January 2016, David A. Cohen, an Agent Defendant in the Network Partners

hierarchy, directed Nadler to obtain a FGLIC life insurance policy in Fallas’ name, in the amount

of $4 million.

       1369. Nadler relied on Settling Party 1 to prepare Fallas’ life insurance application.

       1370. The application lists the primary insured as Alan Fallas, and the owner of the policy

as the Fallas ILIT. Exh. 179 (FGLIC_BIP00096545).

       1371. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       1372. Settling Party 1 falsely answered this question, “no.” Id.

       1373. Settling Party 1 knew this representation was false because he knew Alan Fallas

was financing the premium with a loan from Crossridge.

       1374. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).




                                                159
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 160 of 284



       1375. Nadler executed Alan Fallas’ application on January 25, 2016, certifying falsely

that Alan Fallas was not borrowing funds to finance the premium.

       1376. Nadler knew this representation about borrowing funds was false because she knew

Alan Fallas was financing the premium with a loan from a co-conspirator.

       1377. Nadler concealed from FGLIC the fact that Alan Fallas was obtaining a loan in

order to induce FGLIC to issue the policy to Alan Fallas.

       1378. Nadler’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1379. Nadler knew Settling Party 1 completed the life insurance application on Alan

Fallas’ behalf.

       1380. Nadler knew that Settling Party 1 had not been appointed to serve as an insurance

producer for FGLIC.

       1381. Nadler knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance provider, in violation of her contract with FGLIC.

       1382. Nadler concealed from FGLIC that Settling Party 1 had completed Alan Fallas’ life

insurance application, in order to further the conspiracy between Nadler, Settling Party 1, and their

fellow co-conspirators.

       1383. On or about January 25, 2016, Nadler sent Alan Fallas’ application materials by

the mail or wire to David A. Cohen, who had directed her activities, and Network Partners.

       1384. Network Partners, in its role as General Agent, and David A. Cohen were

responsible for validating Fallas’ application materials prior to submitting them to FGLIC.

       1385. Network Partners and David A. Cohen knew that the statement in Alan Fallas’

application that the insured would not borrow funds to finance the premium was false, because




                                                160
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 161 of 284



Network Partners knew that Alan Fallas was financing the premium with a loan from a co-

conspirator.

       1386. Neither Network Partners nor David A. Cohen corrected the false representations

in Fallas’ application.

       1387. In late January 2016, Network Partners and David A. Cohen sent Alan Fallas’

application materials by facsimile transmission over the wire to FGLIC.

       1388. The false statements made by David A. Cohen and Network Partners in connection

with the application violated applicable state insurance laws, regulations, and rules. See Conn.

Gen. Stat. § 38a-816(8).

       1389. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Alan Fallas with a value of $4 million on February 9, 2016 (the “Fallas

Policy”). Exh. 180 (FGLIC_BIP00096616).

       1390. The annual premium payment on the Fallas Policy was $300,000. Id.

       1391. Upon information and belief, in early 2016, LaGambina and Settling Trustee 7

established an LLC in Fallas’ name, pursuant to a Limited Liability Company Agreement.

       1392. Upon information and belief, in early 2016, LaGambina and Settling Trustee 7

caused the LLC in Fallas’ name and the Fallas ILIT to enter into a sham Loan Agreement for at

least $300,000.

       1393. The so-called “loan” was a sham because, upon information and belief:

               (1)        The LLC never had the funds; the funds were wired from Crossridge to the

                          ILIT directly.

               (2)        Moreover, the ILIT had no assets to repay the “loan” once the insurance

                          policy lapsed shortly after the first anniversary of the policy.




                                                   161
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 162 of 284



       1394. The Defendants referenced in this Predicate Act knew the loan was a sham.

       1395. Upon information and belief, in early 2016, LaGambina and Settling Trustee 7

caused the Fallas ILIT to assign the Fallas Policy to the LLC in Fallas’ name, pursuant to an

Assignment of Life Insurance Policy executed by Settling Trustee 7.

       1396. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

       1397. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

       1398. David Meyer, Network Partners, Nadler, Settling Party 2, Settling Party 1,

Crossridge, LaGambina, and Settling Trustee 7 caused the life insurance application and all of the

fraudulent agreements to be sent or transmitted by the mail and/or by wire.

       1399. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       1400. On February 24, 2016, LaGambina caused Crossridge to wire $303,200 to the

bank account of the Fallas ILIT.

       1401. Upon information and belief, in early 2016, Settling Trustee 7 wired $300,000 from

the Fallas ILIT to FGLIC, as payment of the premium on the Fallas Policy.

       1402. Settling Trustee 7 withdrew an additional amount for herself, as payment for her

role as “trustee” in service to the conspiracy.

       1403. In reliance on the fraudulent misrepresentations perpetrated by David Meyer, David

A. Cohen, Network Partners, Nadler, Settling Party 1, LaGambina, Settling Party 2, Crossridge,




                                                  162
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 163 of 284



and Settling Trustee 7, FGLIC paid Nadler and Network Partners commissions and bonuses

totaling $465,000 for the fraudulent sale of the Fallas Policy.

        1404. David Meyer, David A. Cohen, Network Partners, and Nadler paid Settling Party 2

approximately 95% of the commissions and bonuses they received from FGLIC, thereby

(i) unlawfully splitting commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-

702l(a); and (ii) unlawfully rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

        1405. The second-year premium on the Alan Fallas Policy was not paid.

        1406. Accordingly, the Fallas Policy lapsed worthless on February 9, 2017.

        1407. Settling Trustee 7, together with her fellow co-conspirators, utilized the same

pattern of fraudulent and unlawful activity described above for one other policy issued by FGLIC,

namely that of Yaffa Sarn (policy ending in 704).

        1408. The events and facts associated with the issuance of the Sarn policy are all Predicate

Acts.

                    Predicate Act Sixteen: The BARBARA KLEIN Policy

        1409. The co-conspirators sold insured Barbara Klein a life insurance policy issued in the

State of California and valued at $10 million, which was procured by fraud and breach of fiduciary

duty.

        1410. On March 23, 2016, Sharma, Settling Party 1, and Trustee Defendant Aaron

Aftergood caused the creation of an ILIT in Klein’s name (the “Klein ILIT”), pursuant to a trust

agreement executed by Klein as settlor and Aftergood as trustee. Exh. 181 (GS00013974-91).




                                                163
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 164 of 284



       1411. Settling Party 1 introduced Barbara Klein to Aaron Aftergood by email. Exh. 182

(Aftergood Exam. Tr. 17:12-16). 29

       1412. Aftergood never met Klein in person, and he spoke to her on the phone only once

or twice. Id. (Aftergood Exam. Tr. 17:19-24).

       1413. Aftergood was not present when Klein executed the trust agreement. Id. (Aftergood

Exam. Tr. 47:17-23).

       1414. Aftergood established a bank account for the Klein ILIT.

       1415. In March 2016, Sharma sought to obtain a FGLIC life insurance policy in Klein’s

name, in the amount of $10 million.

       1416. Sharma relied on Settling Party 1 to prepare Klein’s life insurance application.

       1417. The application lists the primary insured as Barbara Klein, and the owner of the

policy as the Klein ILIT. Exh. 183 (GS0013974-91).

       1418. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       1419. Settling Party 1 falsely answered this question, “no.” Id.

       1420. Settling Party 1 knew this representation was false because he knew Barbara Klein

was financing the premium with a loan from Crossridge.

       1421. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).




29
   FGLIC took the Examination of Trustee Defendant Aaron Aftergood on October 26, 2018
(hereinafter “Aftergood Exam. Tr. ___”).



                                                164
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 165 of 284



       1422. Sharma executed Barbara Klein’s application on March 30, 2016, making

numerous representations that Sharma knew to be false.

       1423. Sharma admitted that he certified misstatements of fact in the policy applications

to be submitted to FGLIC. Exh. 4 (Sharma Exam. Tr. 367:7-368:8).

       1424. Sharma’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. Cal. Ins. Code § 1871.4(a)(1), (3).

       1425. First, Sharma certified falsely that Barbara Klein was not borrowing funds to

finance the premium.

       1426. Sharma knew this representation about borrowing funds was false because he knew

Barbara Klein was financing the premium with a loan from a co-conspirator.

       1427. Sharma concealed from FGLIC the fact that Barbara Klein was obtaining a loan in

order to induce FGLIC to issue the policy to Barbara Klein.

       1428. Second, Sharma knew Settling Party 1 completed the life insurance application on

Barbara Klein’s behalf.

       1429. Sharma knew that Settling Party 1 had not been appointed to serve as an insurance

producer for FGLIC.

       1430. Sharma knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Sharma’s contract with FGLIC. See Exh. 31 (Market Conduct

Guide Rev. 12-2014, at p. 24).

       1431. Sharma concealed from FGLIC that Settling Party 1 had completed Barbara Klein’s

life insurance application, in order to further the conspiracy between Sharma, Settling Party 1, and

their fellow co-conspirators.




                                                165
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 166 of 284



       1432. Third, Sharma sent a letter dated March 30, 2016, along with Klein’s life insurance

application, in which Sharma stated that he was “pleased to introduce” Klein to FGLIC, and stated

further that she “leads a serene lifestyle, spending quality time with her family, exercising

regularly, and providing her time to social causes.” Exh. 184 (FGLIC RL00013220).

       1433. Sharma’s representation of familiarity with Klein was false.

       1434. Sharma has admitted that he intentionally made false statements in the introductory

letters he sent along with an insured’s application materials, because he knew FGLIC would rely

on them to issue the policies. Exh. 4 (Sharma Exam. Tr. 174:8-14).

       1435. On or about March 30, 2016, Sharma sent Barbara Klein’s application materials

by the mail or wire to Network Partners.

       1436. Network Partners, in its role as General Agent, was responsible for validating

Klein’s application materials prior to submitting them to FGLIC.

       1437. Network Partners knew that the statement in Barbara Klein’s application that the

insured would not borrow funds to finance the premium was false, because Network Partners knew

that Barbara Klein was financing the premium with a loan from a co-conspirator, and Network

Partners intended for FGLIC to rely on that false statement.

       1438. Network Partners did not correct the false representations in Klein’s application.

       1439. On April 1, 2016, Network Partners sent Barbara Klein’s application materials by

facsimile transmission over the wire to FGLIC.

       1440. Network Partners’ false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).




                                                166
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 167 of 284



       1441. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Barbara Klein with a value of $10 million on April 25, 2016 (the “Klein

Policy”). Exh. 185 (FGLIC_RL00013328).

       1442. The annual premium payment on the Klein Policy was $567,600. Id.

       1443. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       1444. On May 20, 2016, LaGambina caused Crossridge to wire $572,000 to the bank

account of the Klein ILIT. Exh. 186 (GS00012761).

       1445. On May 23, 2016, Aftergood wired $567,600 from the ILIT to FGLIC, as payment

of the premium on the Klein Policy. Exh. 187 (FGLIC_RL00013511).

       1446. Aftergood withdrew an additional amount (approximately $4,400) for himself, as

payment for his role as “trustee” in service to the conspiracy.

       1447. Aftergood did not inquire into the source of the funds to pay the premium.

               Q. Did Barbara Klein have the means to pay the premium herself?

               A. I have no idea.

Exh. 182 (Aftergood Exam. Tr. 53:25-54:2).

       1448. Aftergood made no attempt to ensure that the policy would stay in force for the

benefit of the Klein Trust:

               Q. Was it explained whether the policy would continue in force?

               A. No.

               ***

               Q. Did you expect that you would continue to pay annual premiums on
               behalf of the trust?

               A. I didn’t have any expectation either way.



                                                167
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 168 of 284



Exh. 182 (Aftergood Exam. Tr. 27:21-28:4).

       1449. On May 25, 2016, LaGambina established a business entity called Klein

Endeavors, LLC. Exh. 188 (GS0004108-39).

       1450. An unexecuted copy of the Limited Liability Company Agreement for Klein

Endeavors set forth signature lines for Aftergood, as trustee of the Klein ILIT, and LaGambina, as

President of Crossridge.

       1451. The LLC Agreement named the Klein ILIT and Crossridge as the sole members of

Klein Endeavors, with the Klein ILIT owning the majority of membership interests.

       1452. On May 25, 2016, LaGambina and Aftergood caused Klein Endeavors and the

Klein ILIT to enter into a sham Loan Agreement for the amount of $571,600.                 Exh. 189

(GS0004143-49).

       1453. The Loan Agreement falsely identifies Klein Endeavors as the Lender, and the trust

as the Borrower.

       1454. An unexecuted copy of the Loan Agreement sets forth two signatures lines for

Aaron Aftergood: first, on behalf of the Lender, Klein Endeavors, in his capacity as trustee of the

majority shareholder; and second, on behalf of the Borrower, in his capacity as trustee of the trust.

       1455. In fact, the so-called “loan” was a sham:

               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       1456. The Defendants referenced in this Predicate Act knew the loan was a sham.




                                                168
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 169 of 284



       1457. Also on May 25, 2016, LaGambina and Aftergood caused the Klein ILIT to assign

the Klein Policy to Klein Endeavors, pursuant to an Assignment of Life Insurance Policy. Exh.

190 (GS0004012-23).

       1458. An unexecuted copy of the Assignment sets forth two signatures lines for Aaron

Aftergood: first, as trustee of the assignor, the Klein ILIT; and second, as trustee of the majority

shareholder of the assignee, Klein Endeavors.

       1459. In reliance on the fraudulent misrepresentations perpetrated by David Meyer,

Network Partners, Sharma, Settling Party 1, LaGambina, Settling Party 2, Crossridge, and

Aftergood, FGLIC paid Sharma, RequiteLife, and Network Partners commissions and bonuses

totaling $879,780 for the fraudulent sale of the Klein Policy.

       1460. David Meyer, Network Partners, Sharma, and RequiteLife paid Settling Party 2

approximately 95% of the commissions and bonuses they received from FGLIC, thereby rebating

the premium payments back to their co-conspirators for the continuation and furtherance of the

conspiracy.

       1461. The second-year premium on the Klein Policy was not paid.

       1462. Accordingly, the Klein Policy lapsed worthless on October 27, 2017. Exh. 191

(SHARMA-BK018175-76).

              Predicate Act Seventeen: The RAYMOND SANSEVERINO Policy

       1463. The co-conspirators sold insured Raymond Sanseverino a life insurance policy

issued in the State of Connecticut and valued at $10 million, which was procured by fraud and

breach of fiduciary duty.

       1464. On December 9, 2015, Agent Defendant David R. Cohen, Settling Party 1, and

Settling Trustee 11 caused the creation of an ILIT in Sanseverino’s name (the “Sanseverino ILIT”),




                                                169
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 170 of 284



pursuant to a trust agreement executed by Sanseverino as settlor and Settling Trustee 11 as trustee.

Exh. 192 (FP_003769).

       1465. Settling Trustee 11 established a bank account for the Sanseverino ILIT.

       1466. In early 2016, David R. Cohen, an Agent Defendant in the MSL Insurance

Advisors hierarchy (not to be confused with David A. Cohen, an Agent Defendant in the Network

Partners hierarchy), sought to obtain a FGLIC life insurance policy in Sanseverino’s name, in the

amount of $10 million.

       1467. David R. Cohen relied on Settling Party 1 to prepare Sanseverino’s life insurance

application.

       1468. The application lists the primary insured as Raymond Sanseverino, and the owner

of the policy as the Sanseverino ILIT. Exh. 193 (FP_004000).

       1469. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       1470. Settling Party 1 falsely answered this question, “no.” Id.

       1471. Settling Party 1 knew this representation was false because he knew Raymond

Sanseverino was financing the premium with a loan from Crossridge.

       1472. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1473. David R. Cohen executed Raymond Sanseverino’s application on February 8,

2016, certifying falsely that Raymond Sanseverino was not borrowing funds to finance the

premium.




                                                170
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 171 of 284



       1474. David R. Cohen knew this representation about borrowing funds was false because

he knew Raymond Sanseverino was financing the premium with a loan from a co-conspirator.

       1475. David R. Cohen concealed from FGLIC the fact that Raymond Sanseverino was

obtaining a loan from Crossridge to induce FGLIC to issue the policy to Raymond Sanseverino.

       1476. David R. Cohen’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1477. David R. Cohen knew Settling Party 1 completed the life insurance application on

Raymond Sanseverino’s behalf.

       1478. David R. Cohen knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       1479. David R. Cohen knowingly acted as a “surrogate” to Settling Party 1, a non-

appointed insurance producer, in violation of Sharma’s contract with FGLIC. See Exh. 31 (Market

Conduct Guide Rev. 12-2014, at p. 24).

       1480. David R. Cohen concealed from FGLIC that Settling Party 1 had completed

Raymond Sanseverino’s life insurance application, in order to further the conspiracy.

       1481. On or about February 8, 2016, David R. Cohen sent Raymond Sanseverino’s

application materials by the mail or wire to MSL Insurance Advisors, LaGambina’s alter ego, for

validation and for submission to FGLIC.

       1482. MSL Insurance Advisors, in its role as General Agent, was responsible for

validating Sanseverino’s application materials prior to submitting them to FGLIC.

       1483. MSL Insurance Advisors knew that the statement in Sanseverino’s application that

the insured would not borrow funds to finance the premium was false, because MSL Insurance




                                               171
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 172 of 284



Advisors and LaGambina knew that Sanseverino was financing the premium with a loan from

Crossridge, LaGambina’s own company.

       1484. MSL Insurance Advisors intended for FGLIC to rely on the false statement in

Sanseverino’s application.

       1485. MSL Insurance Advisors did not correct the false representations in Sanseverino’s

application.

       1486. On or about February 8, 2016, MSL Insurance Advisors sent Raymond

Sanseverino’s by facsimile transmission over the wire to FGLIC with the false representations

included in the materials.

       1487. MSL Insurance Advisors’ false statements in connection with the application

violated applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1488. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Raymond Sanseverino with a value of $10 million on March 28, 2016 (the

“Sanseverino Policy”). Exh. 194 (FP_004147-92).

       1489. On April 19, 2016, LaGambina established a business entity called Sanseverino

Enterprises, LLC. Exh. 195 (GS0006954).

       1490. A Limited Liability Company Agreement for Sanseverino Enterprises was

executed by Settling Trustee 11, as trustee of the Sanseverino ILIT, and LaGambina, as President

of Crossridge.

       1491. The LLC Agreement named the Sanseverino ILIT and Crossridge as the sole

members of Sanseverino Enterprises, with the Sanseverino ILIT owning the majority of

membership interests.




                                                172
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 173 of 284



       1492. On April 19, 2016, LaGambina and Settling Trustee 11 caused Sanseverino

Enterprises and the Sanseverino ILIT to enter into a sham Loan Agreement for the amount of

$713,600. Exh. 196 (GS0006986).

       1493. The Loan Agreement identifies Sanseverino Enterprises as the Lender, and the trust

as the Borrower.

       1494. Settling Trustee 11 executed the Loan Agreement twice: first, on behalf of the

Lender, Sanseverino Enterprises, in his capacity as trustee of the majority shareholder; and second,

on behalf of the Borrower, in his capacity as trustee of the trust.

       1495. In fact, the so-called “loan” was a sham:

               (i)     The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

               (ii)    Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       1496. The Defendants referenced in this Predicate Act knew the loan was a sham.

       1497. Also on April 19, 2016, LaGambina and Settling Trustee 11 caused the

Sanseverino ILIT to assign the Sanseverino Policy to Sanseverino Enterprises, pursuant to an

Assignment of Life Insurance Policy. Exh. 197 (GS0006864).

       1498. Settling Trustee 11 executed the Assignment as trustee of the assignor, the

Sanseverino ILIT, and as trustee of the majority shareholder of the assignee, Sanseverino

Enterprises.

       1499. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.




                                                 173
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 174 of 284



       1500. The annual premium payment on the Sanseverino Policy was $711,600. Exh. 194

(FP_004128).

       1501. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       1502. On May 20, 2016, LaGambina caused Crossridge to wire $714,000 to the bank

account of the Sanseverino ILIT.

       1503. Upon information and belief, in May 2016 Settling Trustee 11 wired $711,600 from

the ILIT to FGLIC, as payment of the premium on the Sanseverino Policy.

       1504. Settling Trustee 11 withdrew an additional amount for himself, as payment for his

role as “trustee” in service to the conspiracy.

       1505. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

       1506. In reliance on the fraudulent misrepresentations perpetrated by LaGambina, MSL

Insurance Advisors, David R. Cohen, Settling Party 1, LaGambina, Settling Party 2, Crossridge,

and Settling Trustee 11, FGLIC paid David R. Cohen, Daroco, and MSL Insurance Advisors

commissions and bonuses totaling $1,102,980 for the fraudulent sale of the Sanseverino Policy.

       1507. Mark LaGambina, MSL Insurance Advisors, David R. Cohen, and Daroco paid

Settling Party 2 approximately 95% of the commissions and bonuses they received from FGLIC,

thereby (i) unlawfully splitting commissions with an unlicensed person, see Conn. Gen. Stat. §

38a-702l(a); and (ii) unlawfully rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

       1508. The second-year premium on the Sanseverino Policy was not paid.

       1509. Accordingly, the Sanseverino Policy lapsed worthless on April 28, 2017.




                                                  174
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 175 of 284



                  Predicate Act Eighteen: The MAURICE LAUFER Policy

       1510. The co-conspirators sold insured Maurice Laufer a fraudulent life insurance policy

issued in the State of Connecticut and valued at $10 million, which was procured by fraud and

breach of fiduciary duty.

       1511. On January 20, 2016, LaGambina, in his capacity as insurance agent, together with

Settling Party 1 and Trustee Defendant Cesar Perez, caused the creation of an ILIT in Laufer’s

name (the “Laufer ILIT”), pursuant to a trust agreement executed by Laufer as settlor and Perez

as trustee. Exh. 198 (GS00016449).

       1512. In his capacity as trustee, Perez established a bank account for the Laufer ILIT.

       1513. In May or June 2016, LaGambina sought to obtain a FGLIC life insurance policy

in Laufer’s name, in the amount of $10 million.

       1514. LaGambina admitted under oath that he used the same Locke Lord structure while

acting as an agent under MSL Insurance Advisors and wired portions of his commissions back to

Settling Party 2. Exh. 3 (LaGambina Exam. Tr. 107:7-16; 126:6-11).

       1515. LaGambina relied on Settling Party 1 to prepare Laufer’s life insurance application.

       1516. The application lists the primary insured as Laufer, and the owner of the policy as

the Laufer ILIT. Exh. 199 (Laufer application).

       1517. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Id.

       1518. Settling Party 1 falsely answered this question, “no.” Id.

       1519. Settling Party 1 knew this representation was false because he knew Laufer was

financing the premium with a loan from Crossridge.




                                                175
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 176 of 284



       1520. Settling Party 1’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1521. LaGambina executed Laufer’s application on June 16, 2016, certifying falsely that

Laufer was not borrowing funds to finance the premium.

       1522. LaGambina knew this representation about borrowing funds was false because he

knew Laufer was financing the premium with a loan from Crossridge, LaGambina’s own company.

       1523. LaGambina concealed from FGLIC the fact that Laufer was obtaining a loan from

Crossridge to induce FGLIC to issue the policy to Laufer.

       1524. LaGambina’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1525. LaGambina knew Settling Party 1 completed the life insurance application on

Laufer’s behalf.

       1526. LaGambina knew that Settling Party 1 had not been appointed to serve as an

insurance producer for FGLIC.

       1527. LaGambina knowingly acted as a “surrogate” to Settling Party 1, a non-appointed

insurance producer, in violation of Sharma’s contract with FGLIC. See Exh. 31 (Market Conduct

Guide Rev. 12-2014, at p. 24).

       1528. LaGambina concealed from FGLIC that Settling Party 1 had completed Laufer’s

life insurance application, in order to further the conspiracy.

       1529. LaGambina’s alter ego MSL Insurance Advisors, in its role as General Agent, was

responsible for validating Laufer’s application materials prior to submitting them to FGLIC.

       1530. MSL Insurance Advisors knew that the statement in Laufer’s application that the

insured would not borrow funds to finance the premium was false, because MSL Insurance




                                                 176
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 177 of 284



Advisors and Mark LaGambina knew that Laufer was financing the premium with a loan from a

Crossridge.

       1531. MSL Insurance Advisors intended for FGLIC to rely on the false statement in

Laufer’s application.

       1532. MSL Insurance Advisors did not correct the false representations in Laufer’s

application.

       1533. On or about June 16, 2016, MSL Insurance Advisors sent Laufer’s application

materials by facsimile transmission over the wire to FGLIC with the false representations included

in the materials.

       1534. MSL Insurance Advisors’ false statements in connection with the application

violated applicable state insurance laws, regulations, and rules. See Conn. Gen. Stat. § 38a-816(8).

       1535. In reliance on the co-conspirators’ misrepresentations, FGLIC issued a life

insurance policy to Laufer with a value of $10 million on July 13, 2016 (the “Laufer Policy”).

Exh. 200 (FP_004128).

       1536. The annual premium payment on the Laufer Policy was $597,600. Id.

       1537. Settling Party 1 caused Settling Party 2 to wire sufficient funds to Crossridge to

fund the premium.

       1538. On July 22, 2016, LaGambina caused Crossridge to wire $600,600 to the bank

account of the Laufer ILIT.

       1539. On July 25, 2016, Perez wired $597,600 from the ILIT to FGLIC, as payment of

the premium on the Laufer Policy.

       1540. Perez withdrew an additional amount for himself, as payment for his role as

“trustee” in service to the conspiracy.




                                                177
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 178 of 284



       1541. On August 15, 2016, LaGambina established a business entity called Laufer

Enterprises, LLC. Exh. 201 (GS0004361).

       1542. A Limited Liability Company Agreement for Laufer Enterprises was executed by

Perez, as trustee of the Laufer ILIT, and LaGambina, as President of Crossridge.

       1543. The LLC Agreement named the Laufer ILIT and Crossridge as the sole members

of Laufer Enterprises, with the Laufer ILIT owning the majority of membership interests.

       1544. On August 15, 2016, LaGambina and Perez caused Laufer Enterprises and the

Laufer ILIT to enter into a sham Loan Agreement for the amount of $599,600. Exh. 202

(GS0004393-99).

       1545. The Loan Agreement identifies Laufer Enterprises as the Lender, and the trust as

the Borrower.

       1546. Perez executed the Loan Agreement twice: first, on behalf of the Lender, Laufer

Enterprises, in his capacity as trustee of the majority shareholder; and second, on behalf of the

Borrower, in his capacity as trustee of the trust.

       1547. In fact, the so-called “loan” was a sham:

                (i)    The LLC never had the funds; the funds were wired from Crossridge to the

                       ILIT directly.

                (ii)   Moreover, the ILIT had no assets to repay the “loan” once the insurance

                       policy lapsed shortly after the first anniversary of the policy.

       1548. The Defendants referenced in this Predicate Act knew the loan was a sham.

       1549. Also on August 15, 2016, LaGambina and Perez caused the Laufer ILIT to assign

the Laufer Policy to Laufer Enterprises, pursuant to an Assignment of Life Insurance Policy. Id.

(GS0004349-60).




                                                 178
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 179 of 284



       1550. Perez executed the Assignment twice: first, as trustee of the assignor, the Laufer

ILIT; and second, as trustee of the majority shareholder of the assignee, Laufer Enterprises.

       1551. Although the Assignment stated that the policy had been in effect for two years,

this statement was false on its face.

       1552. The actions taken by the Defendants referenced in this Predicate Act are in violation

and deliberate disregard of the legal advice set forth in the Locke Lord Opinion, which is evidence

of these Defendants’ fraudulent intent.

       1553. In reliance on the fraudulent misrepresentations perpetrated by LaGambina, MSL

Insurance Advisors, Settling Party 1, Settling Party 2, Crossridge, and Perez, FGLIC paid

LaGambina and MSL Insurance Advisors commissions and bonuses totaling $926,280 for the

fraudulent sale of the Laufer Policy.

       1554. LaGambina and MSL Insurance Advisors paid Settling Party 2 approximately 95%

of the commissions and bonuses they received from FGLIC, thereby (i) unlawfully splitting

commissions with an unlicensed person, see Conn. Gen. Stat. § 38a-702l(a); and (ii) unlawfully

rebating premium payments, see Conn. Gen. Stat. § 38a-465i.

       1555. The second-year premium on the Laufer Policy was not paid.

       1556. Accordingly, the Laufer Policy lapsed worthless on August 13, 2017.

       1557. Each of the Agent Defendants listed above—Sharma and his d/b/a RequiteLife,

Jason Mandel and his d/b/a Tower Group, Joshua Mandel and his d/b/a Rubicon, Kirschner and

his d/b/a MRM, Nadler, David R. Cohen and his d/b/a Daroco, and LaGambina and his d/b/a MSL

Insurance Advisors—sold numerous policies in addition to those described in the foregoing

Predicate Acts.




                                               179
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 180 of 284



       1558. These Agent Defendants obtained these policies unlawfully and by fraud and false

pretenses.

       1559. These policies were funded by the Network Partners Funding Defendants named in

the foregoing Predicate Acts, pursuant to the Settling Party 2/Mesa scheme and/or Settling Party

2/Crossridge scheme.

       1560. The Trustee Defendants named in the foregoing Predicate Acts, as well as Trustee

Doe Defendants, facilitated the unlawful and fraudulent funding of these policies by executing

sham agreements and wiring premiums to FGLIC in a manner that concealed the true source of

the funds.

       1561. The events and facts associated with the issuance of each and every policy sold by

the Agent Defendants, funded by the Network Partners Funding Defendants, and/or facilitated by

the Trustee Defendants including the Trustee Doe Defendants, pursuant to the Settling Party

2/Mesa and/or Settling Party 2/Crossridge scheme are all Predicate Acts.

B.     DEFENDANTS’ CONSPIRACY EXPANDS TO BIP: PREDICATE ACTS
       NINETEEN THROUGH THIRTY-SEVEN

       1562. Once the fraudulent scheme had been operating successfully at Network Partners

for some time, Defendants looked to expand the scheme to another General Agent.

       1563. Funding Defendant Michael Goldman was a consultant to Settling Party 2.

       1564. Funding Defendant Michael Goldman also consulted with BIP.

       1565. In January 2015, BIP solicited FGLIC to be appointed as a General Agent to

FGLIC.

       1566. On or about January 23, 2015, BIP entered into an Agency Agreement with

FGLIC, whereby BIP was appointed as, and agreed to act as, a producer and agent for FGLIC for




                                              180
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 181 of 284



the purpose of selling insurance policies issued by FGLIC, in accordance with the terms of the

Agency Agreement. See Exh. 11 (BIP Agency Agreement).

       1567. FGLIC also entered into an Insurance Producer Agreement with each of the Agent

Defendants in the BIP hierarchy, see Exh. 1, whereby each Agent Defendant was appointed as,

and agreed to act as, agents for FGLIC for the purpose of selling insurance policies issued by

FGLIC, in accordance with the terms of the Insurance Producer Agreements.

       1568. As with Network Partners and the Agent Defendants in the Network Partners

hierarchy, in signing the Agency Agreement and the Insurance Producer Agreement, BIP and all

Agent Defendants in the BIP hierarchy agreed to be bound by and comply with: (i) all applicable

insurance laws, rules and regulations; (ii) FGLIC’s Market Conduct Guide; and (iii) FGLIC’s Code

of Ethical Procedure.

       1569. On March 25, 2015, BIP Agent David Crispel submitted a fraudulent application

for a FGLIC life insurance policy on behalf of insured Nagib Kattan.

       1570. Beginning in May of 2015 and continuing for another 14 months, Settling Party 2

began to funnel money to companies controlled by Michael Goldman, a BIP Funding Defendant.

       1571. Michael Goldman controlled and continues to control BIP Funding Defendants

Harei At Inc. and Insured On Time Services, Inc., both New York corporations with principal

places of business in the State of New York.

       1572. Michael Goldman also controlled and continues to control BIP Funding Defendants

107 Old Nyack LLC and CNM Services LLC, both New York limited liability companies with

principal places of business in the State of New York.

       1573. Upon information and belief, the monies wired by Settling Party 2 to these

businesses were used to fund the first fraudulent policies under the BIP hierarchy.




                                               181
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 182 of 284



       1574. On May 28, 2015, Settling Party 2 wired $114,000 to Harei At Inc. Exh. 203

(FP_000007, FP_000013, FP_000025, FP_000032, FP_000044, FP_000094, FP_000103,

FP_000108, FP_000114).

       1575. On July 8, 2015, Settling Party 2 wired $81,872 to Harei At Inc. Id.

       1576. On August 7, 2015, Settling Party 2 wired $50,000 to Harei At Inc., and on August

10, 2015, Settling Party 2 wired another $49,222 to Harei At Inc. Id.

       1577. On September 18, 2015, Settling Party 2 wired $48,000 to Harei At Inc. Id.

       1578. On September 21, 2015, Settling Party 2 wired $38,000 and $36,000 to Defendant

Harei At Inc., in two separate wire transactions. Id.

       1579. From October 2015 through March 2016, Settling Party 2 wired a total of

$466,735 to Harei At Inc., in five separate wire transactions. Id.

       1580. In 2016, Settling Party 2 and MSL Insurance Advisors continued to funnel money

to Goldman-controlled companies in order to fund policies sold by the BIP hierarchy.

       1581. On February 18, 2016, Settling Party 2 wired $93,681 to Insured On Time

Services, Inc. Id. (FP_000039).

       1582. On March 4, 2016, Settling Party 2 wired $58,570 to 107 Old Nyack LLC. Id.

(FP_000044).

       1583. Between June 1, 2016, and June 10, 2016, Settling Party 2 wired a total of

$134,740 to CNM Services LLC, in three separate wire transactions. Id. (FP_000481-83).

       1584. On June 20, 2016, MSL Insurance Advisors wired $250,000 to CNM Services

LLC. Id. (GS00013425).

       1585. In July 2016 and August 2016, Settling Party 2 wired a total of $241,550 to CNM

Services LLC, in six separate wire transactions. Id. (FP_009401, FP_009406).




                                                182
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 183 of 284



       1586. In sum, Settling Party 2 and MSL Insurance Advisors wired a total of $1,662,370

to BIP Funding Defendants Harei At Inc., Insured On Time, 107 Old Nyack LLC, and CNM

Services LLC.

       1587. Upon information and belief, in December 2016 Settling Party 2 propped up

another BIP Funding Defendant, Ronin Collins (“Collins”) and his d/b/a Ocelot Advisory Partners

(“Ocelot”).

       1588. By December 2016, Settling Party 2 had accumulated numerous notes from

Crossridge, evidencing loans Settling Party 2 made to Crossridge to fund the scheme.

       1589. On December 1, 2016, Settling Party 2 and Ocelot entered into an agreement

whereby Settling Party 2 transferred its ownership interest in the Crossridge notes—in the total

amount of $14,659,050—to Ocelot.         Exh. 3 (LaGambina Exam. Tr. 379:7-24); Exh. 204

(agreement).

       1590. Upon information and belief, Collins and Ocelot served as an additional source of

funding when the conspiracy shifted from Network Partners to BIP.

       1591. Funding Does, presently unknown to FGLIC, participated in the conspiracy and

funded premiums for policies sold within the BIP hierarchy. 30

       1592. As Network Partners wound down, the sales of FGLIC policies through BIP ramped

up significantly.

       1593. The chart below shows the pattern.




30
  The facts relating to policies sold by Agent Defendants in the BIP hierarchy, and funded by BIP
Funding Defendants, are not as well developed as the facts involved in the Network Partners
hierarchy because discovery in the BIP Litigation is presently stayed, and as Maryland courts
recognize, in cases of fraud, the facts are often exclusively in the possession of the fraudsters.



                                               183
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 184 of 284




        1594. It is clear from the chart that the same pool of monies was used to fund both groups

of policies—when the monies began to be used for the benefit of BIP, the funds are no longer there

for policies to be sold through Network Partners.

        1595. Therefore, in the chart, when the line showing the number of Network Partners

policies issued goes down, the line showing the number of BIP policies issued goes up.

                   Predicate Act Nineteen: The ROBERT BROEGE Policy

        1596. Agent Defendant Evan Pescatore sold insured Robert Broege (a New Jersey

resident) a life insurance policy valued at $3 million, which was procured by fraud and breach of

fiduciary duty.

        1597. In July 2015, Pescatore sought to obtain a FGLIC life insurance policy in Broege’s

name.

        1598. Pescatore caused Broege to complete a FGLIC life insurance application.




                                               184
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 185 of 284



       1599. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 205 (FGLIC_BIP000047906).

       1600. Pescatore falsely answered this question “no” in Broege’s application. Id.

       1601. On or about July 22 2015, Pescatore executed Broege’s application, certifying

falsely that Broege was not using funds from a third party in order to pay the insurance premium.

       1602. Upon information and belief, Pescatore knew this representation was false when

made because he knew Broege was paying the premium with funds from a co-conspirator.

       1603. Upon information and belief, Pescatore concealed from FGLIC the fact that Broege

was paying the premiums with funds from a co-conspirator induce FGLIC to issue the policy to

Broege.

       1604. Upon information and belief, Pescatore also fraudulently concealed from FGLIC

the fact that the application was not submitted for purposes of obtaining life insurance, but rather

for the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       1605. Pescatore’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1606. Using the mail and wire, Agent Defendant Pescatore delivered the fraudulent

application to BIP on or about July 22, 2015.

       1607. BIP, in its role as General Agent, was responsible for validating Broege’s

application materials prior to submitting them to FGLIC.

       1608. BIP knew that the statement in Broege’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.




                                                185
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 186 of 284



       1609. BIP did not correct the false representations in Broege’s application.

       1610. On or about July 22, 2015, BIP sent Broege’s application materials by the mail or

wire to FGLIC with the false representations included in the materials.

       1611. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1612. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1613. In reliance on Pescatore’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Broege with a value of $3 million and an effective date of October 16, 2015.

Exh. 206 (FGLIC_BIP00048211, FGLIC_BIP00048059-104).

       1614. The first year’s premium for Broege’s policy was $238,680. Id.

       1615. FGLIC received payment of the first-year premium for Broege’s policy on

November 3, 2015. Id.

       1616. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Broege or his company in order to fund the premium.

       1617. Broege resides in New Jersey, but the premium payment came from an out-of-state

bank, which constitutes evidence of the fraudulent scheme.

       1618. In reliance on Defendants’ fraud, FGLIC paid Pescatore (through the company

through which Pescatore did business) and BIP commissions totaling $358,020.00 for the

fraudulent sale of Broege’s policy.

       1619. Upon information and belief, BIP and Pescatore paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting commissions




                                               186
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 187 of 284



with an unlicensed person, see N.J. Stat. Ann. § 17:22A-41d; and (ii) unlawfully rebating premium

payments, see N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

       1620. Broege failed to make the second year’s scheduled premium payment.

       1621. Accordingly, Broege’s policy lapsed worthless on November 16, 2016. Exh. 207

(FGLIC_BIP00048258).

       1622. The profit of the conspiracy was $119,340.00 (the difference between the

commission and the first year’s premium).

                      Predicate Act Twenty: The HENRY HON Policy

       1623. Agent Defendant Philip Hon sold insured Henry Hon a life insurance policy issued

in the State of California and valued at $3 million, which was procured by fraud and breach of

fiduciary duty.

       1624. In January 2016, Philip Hon sought to obtain a FGLIC life insurance policy in

Henry Hon’s name.

       1625. Philip Hon completed a FGLIC life insurance application for Henry Hon.

       1626. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 208 (FGLIC_BIP00002793).

       1627. Philip Hon falsely answered this question “no” in Henry Hon’s application. Id.

       1628. On or about January 17, 2016, Philip Hon executed Henry Hon’s application,

certifying falsely that Henry Hon was not using funds from a third party in order to pay the

insurance premium.




                                              187
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 188 of 284



       1629. Upon information and belief, Philip Hon knew this representation was false when

made because he knew Henry Hon was paying the premium with funds from a co-conspirator, and

Philip Hon intended for FGLIC to rely on that false statement.

       1630. Upon information and belief, Philip Hon concealed from FGLIC the fact that Henry

Hon was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue

the policy to Henry Hon.

       1631. Upon information and belief, Philip Hon also fraudulently concealed from FGLIC

the fact that the application was not submitted for purposes of obtaining life insurance, but rather

for the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       1632. Philip Hon’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1633. Using the mail and wire, Philip Hon delivered the fraudulent application to BIP on

or about January 17, 2016.

       1634. BIP, in its role as General Agent, was responsible for validating Henry Hon’s

application materials prior to submitting them to FGLIC.

       1635. BIP knew that the statement in Henry Hon’s application that the insured would not

use funds from a third party to pay the premium was false, because BIP knew the premium was to

be paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       1636. BIP did not correct the false representations in Henry Hon’s application.

       1637. On or about January 17, 2016, BIP sent Henry Hon’s application materials by the

mail or wire to FGLIC with the false representations included in the materials.




                                                188
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 189 of 284



       1638. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1639. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1640. In reliance on Philip Hon’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Henry Hon with a value of $3 million and an effective date of March 9, 2016.

Exh. 209 (FGLIC_BIP00002853).

       1641. The first year’s premium for Henry Hon’s policy was $109,000.00. Id.

       1642. FGLIC received payment of the first-year premium for Henry Hon’s policy.

       1643. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Henry Hon or his company in order to fund the

premium.

       1644. In reliance on Defendants’ fraud, FGLIC paid Philip Hon (through the company

through which Philip Hon did business) and BIP commissions totaling $176,426.40 for the

fraudulent sale of Henry Hon’s policy.

       1645. Upon information and belief, BIP and Philip Hon paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby rebating the premium payments

back to their co-conspirators for the continuation and furtherance of the conspiracy.

       1646. Henry Hon failed to make the second year’s scheduled premium payment.

       1647. A representative of FGLIC attempted to contact Henry Hon to inquire as to the

reasons that Insured Henry Hon allowed the policy to lapse with no value after paying nearly

$110,000 in premiums during the first year.




                                                189
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 190 of 284



       1648. The listed telephone number for Henry Hon was out of service.

       1649. FGLIC sent a letter rescinding the policy on August 3, 2017, and Henry Hon’s

policy lapsed worthless on August 9, 2017. Exh. 210 (FGLIC_BIP3096).

       1650. The profit of the conspiracy was $67,426.40 (the difference between the

commission and the first year’s premium).

       1651. Agent Defendant Philip Hon has sold at least two other policies through BIP that

have lapsed.

       1652. These policies include those for insureds Veronica Jacobson (policy number ending

in 384) and Volker Hunther (policy number ending in 388).

       1653. Upon information and belief, these two policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.

                  Predicate Act Twenty-One: The GEORGE DEUTSCH Policy

       1654. Agent Defendant Tzvie Leifer sold insured George Deutsch a life insurance policy

issued in the State of Florida and valued at $8 million, which was procured by fraud and breach of

fiduciary duty.

       1655. In January 2016, Leifer sought to obtain a FGLIC life insurance policy in

Deutsch’s name.

       1656. Leifer completed a FGLIC life insurance application for Deutsch.

       1657. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 211 (FGLIC_BIP00000862).

       1658. Leifer falsely answered this question “no” in Deutsch’s application. Id.




                                               190
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 191 of 284



       1659. On or about January 29, 2016, Leifer executed Deutsch’s application, certifying

falsely that Deutsch was not using funds from a third party in order to pay the insurance premium.

Id.

       1660. Upon information and belief, Leifer knew this representation was false when made

because he knew Deutsch was paying the premium with funds from a co-conspirator.

       1661. Upon information and belief, Leifer concealed from FGLIC the fact that Deutsch

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Deutsch.

       1662. Upon information and belief, Leifer also fraudulently concealed from FGLIC the

fact that the application was not submitted for purposes of obtaining life insurance, but rather for

the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       1663. Leifer’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Fla. Stat. Ann. § 817.234(3).

       1664. Using the mail and wire, Leifer delivered the fraudulent application to BIP on

January 29, 2016.

       1665. BIP, in its role as General Agent, was responsible for validating Deutsch’s

application materials prior to submitting them to FGLIC.

       1666. BIP knew that the statement in Deutsch’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       1667. BIP did not correct the false representations in Deutsch’s application.

       1668. On or about January 29, 2016, BIP sent Deutsch’s application materials by the

mail or wire to FGLIC with the false representations included in the materials.




                                                191
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 192 of 284



       1669. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1670. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Fla. Stat. Ann. § 817.234(3).

       1671. In reliance on Leifer’s and BIP’s misrepresentations, FGLIC issued a life insurance

policy to Deutsch with a value of $8 million and an effective date of April 5, 2016. Exh. 212

(FGLIC_BIP00000974).

       1672. The first year’s premium for Deutsch’s policy was $445,840.00. Id.

       1673. FGLIC received payment of the first-year premium for Deutsch’s policy on April

15, 2016. Exh. 213 (FGLIC_BIP00001143).

       1674. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Deutsch or his company in order to fund the

premium.

       1675. In reliance on Defendants’ fraud, FGLIC paid Leifer (through the company through

which Leifer did business) and BIP commissions totaling $636,013 for the fraudulent sale of

Deutsch’s policy.

       1676. Upon information and belief, BIP and Leifer paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting commissions

with an unlicensed person, see Fla. Stat. Ann. § 626.753; and (ii) unlawfully rebating premium

payments, see Fla. Stat. Ann. § 626.572.

       1677. Deutsch failed to make the second year’s scheduled premium payment.




                                               192
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 193 of 284



          1678. Accordingly, Deutsch’s policy lapsed worthless on May 5, 2017.            Exh. 214

(FGLIC_BIP00001230).

          1679. A representative of FGLIC contacted Deutsch on July 24, 2017, to inquire as to the

reasons that Deutsch allowed the policy to lapse with no value after paying nearly $450,000 in

premiums during the first year.

          1680. Deutsch claimed to know very little about the transaction; denied knowing Leifer;

claimed that Deutsch’s son set up the policy for him; and said to the FGLIC representative: “I

never wanted to be an accomplice or have anything to do with something illegal.”

          1681. The profit of the conspiracy was $190,173 (the difference between the commission

and the first year’s premium).

          1682. Agent Defendant Tzvie Leifer sold at least four other policies through BIP that have

lapsed.

          1683. These policies include those for insureds Jacob Movtady (policy number ending in

905), Miklos Gestetner (policy number ending in 613), Menachem Gross (policy number ending

in 629), and Mazal Werczberger (policy number ending in 071).

          1684. Upon information and belief, these four policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.

                     Predicate Act Twenty-Two; The ELIEZER LAINE Policy

          1685. Agent Defendant Demetrios Velissarios sold insured Eliezer Laine (a New Jersey

resident) a life insurance policy valued at $4.75 million, which was procured by fraud and breach

of fiduciary duty.




                                                 193
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 194 of 284



       1686. In March 2016, Velissarios sought to obtain a FGLIC life insurance policy in

Laine’s name.

       1687. Velissarios completed a FGLIC life insurance application for Laine.

       1688. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 215 (FGLIC_BIP00003114).

       1689. Velissarios falsely answered this question “no” in Laine’s application. Id.

       1690. On or about March 24, 2016, Velissarios executed Laine’s application, certifying

falsely that Laine was not using funds from a third party in order to pay the insurance premium.

Id.

       1691. Upon information and belief, Velissarios knew this representation was false when

made because he knew Laine was paying the premium with funds from a co-conspirator.

       1692. Upon information and belief, Velissarios concealed from FGLIC the fact that Laine

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Laine.

       1693. Upon information and belief, Velissarios also fraudulently concealed from FGLIC

the fact that the application was not submitted for purposes of obtaining life insurance, but rather

for the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       1694. Velissarios’ false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1695. Using the mail and wire, Velissarios delivered the fraudulent application to BIP on

or about March 24, 2016.




                                                194
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 195 of 284



       1696. BIP (which Velissarios controlled) was responsible as the General Agent for

validating Laine’s application materials prior to submitting them to FGLIC.

       1697. BIP knew that the statement in Laine’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       1698. BIP did not correct the false representations in Laine’s application.

       1699. On or about March 24, 2016, BIP sent Laine’s application materials by the mail or

wire to FGLIC with the false representations included in the materials.

       1700. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1701. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1702. In reliance on Velissarios’ and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Laine with a value of $4.75 million and an effective date of May 27, 2016.

Exh. 216 (FGLIC_BIP00003170).

       1703. The first year’s premium for Laine’s policy was $264,717.50. Id.

       1704. FGLIC received payment of the first-year premium for Laine’s policy on June 10,

2016. Exh. 217 (FGLIC_BIP00003344).

       1705. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Laine or his company in order to fund the premium.




                                               195
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 196 of 284



       1706. In reliance on Defendants’ fraud, FGLIC paid Velissarios (through the company

through which Velissarios did business) and BIP commissions totaling $377,624.38 for the

fraudulent sale of Laine’s policy.

       1707. Upon information and belief, BIP and Velissarios paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting commissions

with an unlicensed person, see N.J. Stat. Ann. § 17:22A-41d; and (ii) unlawfully rebating premium

payments, see N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

       1708. Laine failed to make the second year’s scheduled premium payment.

       1709. On or about August 3, 2017, when Laine’s policy was scheduled to lapse, FGLIC

sent a “Lapse Letter” to Laine, asking whether Laine intended to allow the policy to lapse, and if

so, inquiring as to the reasons for this decision. Exh. 218 (FGLIC_BIP00003405).

       1710. In the Lapse Letter, FGLIC asked Laine to contact a FGLIC representative to

discuss the policy. Id.

       1711. Laine did not respond.

       1712. A FGLIC representative attempted to contact Laine, but received no answer. Exh.

219 (FGLIC_BIP00003406).

       1713. Laine sent no further premium payment.

       1714. FGLIC began sending letters to insureds who failed to respond to a Lapse Letter

(or whose response to a Lapse Letter constituted further evidence of the conspiracy) notifying the

insured that their policy was being rescinded effective immediately (“Rescission Letters”).

       1715. FGLIC sent a Rescission Letter to Laine, rescinding the policy on or about August

23, 2017. Id.




                                               196
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 197 of 284



        1716. The profit of the conspiracy was $112,906.88 (the difference between the

commission and the first year’s premium).

        1717. Agent Defendant Velissarios has sold at least six other policies through BIP that

have lapsed.

        1718. These policies include those for insureds Leah Schlesinger (policy number ending

in 958), Marvin Berger (policy number ending in 141), Alexander Berger (policy number ending

in 135), Abraham Jeremias (policy number ending in 539), Sam Guttman (policy number ending

in 143), and Vera Guttman (policy number ending in 142).

        1719. Upon information and belief, these six policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.

                  Predicate Act Twenty-Three: The VINH NGUYEN Policy

        1720. Agent Defendant David Crispel sold insured Vinh Nguyen (a California resident) a

life insurance policy valued at $5 million, which was procured by fraud and breach of fiduciary

duty.

        1721. In April 2016, Crispel sought to obtain a FGLIC life insurance policy in Nguyen’s

name.

        1722. Crispel completed a FGLIC life insurance application for Nguyen.

        1723. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 220 (FGLIC_BIP00029600).

        1724. Crispel falsely answered this question “no” in Nguyen’s application. Id.




                                              197
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 198 of 284



       1725. On or about April 11, 2016, Crispel executed Nguyen’s application, certifying

falsely that Nguyen was not using funds from a third party in order to pay the insurance premium.

       1726. Upon information and belief, Crispel knew this representation was false when made

because he knew Nguyen was paying the premium with funds from a co-conspirator.

       1727. Upon information and belief, Crispel concealed from FGLIC the fact that Nguyen

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Nguyen.

       1728. Upon information and belief, Crispel also fraudulently concealed from FGLIC the

fact that the application was not submitted for purposes of obtaining life insurance, but rather for

the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       1729. Crispel’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1730. Using the mail and wire, Crispel delivered the fraudulent application to BIP on or

about April 11, 2016.

       1731. BIP, in its role as General Agent, was responsible for validating Nguyen’s

application materials prior to submitting them to FGLIC.

       1732. BIP knew that the statement in Nguyen’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       1733. BIP did not correct the false representations in Nguyen’s application.

       1734. On or about April 11, 2016, BIP sent Nguyen’s application materials by the mail

or wire to FGLIC with the false representations included in the materials.




                                                198
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 199 of 284



       1735. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1736. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1737. In reliance on Crispel’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Nguyen with a value of $5 million and an effective date of July 20, 2016. Exh.

221 (FGLIC_BIP00029537).

       1738. The first year’s premium for Nguyen’s policy was $459,600.00. Id.

       1739. FGLIC received payment of the first-year premium for Nguyen’s policy.

       1740. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Nguyen or her company in order to fund the

premium.

       1741. In reliance on Defendants’ fraud, FGLIC paid Crispel (through the company

through which Crispel did business) and BIP commissions totaling $574,500.00 for the fraudulent

sale of Nguyen’s policy.

       1742. Upon information and belief, BIP and Crispel paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby rebating the premium payments

back to their co-conspirators for the continuation and furtherance of the conspiracy.

       1743. Nguyen failed to make the second year’s scheduled premium payment.

       1744. FGLIC sent a Lapse Letter on or about December 29, 2017, advising Nguyen of

the policy’s impending lapse.




                                                199
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 200 of 284



          1745. In the Lapse Letter, FGLIC asked Insured Nguyen to contact a FGLIC

representative to discuss the policy.

          1746. A representative of FGLIC contacted Insured Nguyen on January 12, 2018, to

inquire as to the reasons that Insured Nguyen allowed the policy to lapse with no value after paying

nearly $460,000 in premiums during the first year.

          1747. Insured Nguyen said that she did not want the policy anymore and knew it was

going to lapse. When the representative asked why, Nguyen said “I don’t want it” and hung up the

phone.

          1748. FGLIC sent a Rescission Letter on or about February 5, 2018.

          1749. The profit of the conspiracy was $114,900.00 (the difference between the

commission and the first year’s premium).

          1750. Agent Defendant Crispel has sold at least six other policies through BIP that have

lapsed.

          1751. These policies include those for insureds Alexander Bercovitz (policy number

ending in 917), Gary Mangano (policy number ending in 916), Kazem Khavandegaran (policy

number ending in 541), Uri Moyal (policy number ending in 268), Daniel Moyal (policy number

ending in 574), and Mehrdad Sakaki.

          1752. Upon information and belief, these six policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.

                   Predicate Act Twenty-Four: The GEORGE OLSON Policy

          1753. Agent Defendant Trent James sold insured George Olson (a Utah resident) a life

insurance policy valued at $1,999,999, which was procured by fraud and breach of fiduciary duty.




                                                200
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 201 of 284



        1754. In April 2016, James sought to obtain a FGLIC life insurance policy in Olson’s

name.

        1755. James completed a FGLIC life insurance application for Olson.

        1756. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 222 (FGLIC_BIP00006179).

        1757. James falsely answered this question “no” in Olson’s application. Id.

        1758. On or about April 27, 2016, James executed Olson’s application, certifying falsely

that Olson was not using funds from a third party in order to pay the insurance premium.

        1759. Upon information and belief, James knew this representation was false when made

because he knew Olson was paying the premium with funds from a co-conspirator.

        1760. Upon information and belief, James concealed from FGLIC the fact that Olson was

paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the policy

to Olson.

        1761. Upon information and belief, James also fraudulently concealed from FGLIC the

fact that the application was not submitted for purposes of obtaining life insurance, but rather for

the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

        1762. James’ false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Utah Code Ann. § 31A-31-103, 31A-23a-402(1).

        1763. Using the mail and wire, James delivered the fraudulent application to BIP on or

about April 27, 2016.

        1764. BIP, in its role as General Agent, was responsible for validating Olson’s application

materials prior to submitting them to FGLIC.




                                                201
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 202 of 284



       1765. BIP knew that the statement in Olson’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       1766. BIP did not correct the false representations in Olson’s application.

       1767. On or about April 27, 2016, BIP sent Olson’s application materials by the mail or

wire to FGLIC with the false representations included in the materials.

       1768. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1769. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Utah Code Ann. § 31A-31-103, 31A-23a-402(1).

       1770. In reliance on James’ and BIP’s misrepresentations, FGLIC issued a life insurance

policy to Olson with a value of $1,999,999, and an effective date of July 22, 2016. Exh. 223

(FGLIC_BIP00006425-70).

       1771. The first year’s premium for Olson’s policy was $72,889.97. Id.

       1772. FGLIC received payment of the first-year premium for Olson’s policy on or about

August 8, 2016. Id. (FGLIC_BIP00006579).

       1773. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Olson or his company in order to fund the premium.

       1774. In reliance on Defendants’ fraud, FGLIC paid James (through the company through

which James did business) and BIP commissions totaling $197,362.46 for the fraudulent sale of

Olson’s policy.




                                               202
    Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 203 of 284



       1775. Upon information and belief, BIP and James paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting commissions

with an unlicensed person, see Utah Code Ann. § 31A-23a-504; and (ii) unlawfully rebating

premium payments, see Utah Code Ann. § 31A-23a-402.5(5)(a)(i).

       1776. Olson failed to make the second year’s scheduled premium payment.

       1777. On or about August 16, 2017, when Olson’s policy was about to lapse, FGLIC sent

a Lapse Letter to Olson, asking whether Olson intended to allow the policy to lapse, and if so,

inquiring as to the reasons for this decision. Exh. 224 (FGLIC_BIP00006636).

       1778. A FGLIC representative contacted Olson on August 29, 2017.

       1779. Olson told the FGLIC representative that he decided not to pay any more premiums.

Exh. 225 (FGLIC_BIP00006637).

       1780. The representative asked what FGLIC could do to help Olson retain the policy.

       1781. Olson replied, “Nothing.”

       1782. The FGLIC representative asked Olson how he came to know Agent Defendant

Trent James.

       1783. Olson refused to answer and hung up.

       1784. Olson sent no further premium payment.

       1785. FGLIC sent a Rescission Letter to Olson, rescinding the policy on or about

September 7, 2017. Id.

       1786. The profit of the conspiracy was $124,472.49 (the difference between the

commission and the first year premium).

       1787. Agent Defendant James also sold at least one other policy that has since lapsed.

       1788. This other policy is for Gerry Nix (policy number ending in 889).




                                             203
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 204 of 284



       1789. Upon information and belief, this policy was also part of the same conspiracy to

defraud FGLIC, and the events and facts associated with the issuance of this policy are also

Predicate Acts.

               Predicate Act Twenty-Five: The MICHELLE CAMPOS Policy

       1790. Agent Defendant Dana Ballesto sold insured Michelle Campos a life insurance

policy issued in the State of California and valued at $5 million, which was procured by fraud and

breach of fiduciary duty.

       1791. In June 2016, Ballesto sought to obtain a FGLIC life insurance policy in Campos’

name, in the amount of $5 million.

       1792. Ballesto completed a FGLIC life insurance application for Campos.

       1793. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 226 (FGLIC_BIP00111119).

       1794. Ballesto falsely answered this question “no” in Campos’ application. Id.

       1795. On or about June 18, 2016, Ballesto executed Campos’ application, certifying

falsely that Campos was not using funds from a third party in order to pay the insurance premium.

       1796. Upon information and belief, Ballesto knew this representation was false when

made because she knew Campos was paying the premium with funds from a co-conspirator.

       1797. Upon information and belief, Ballesto concealed from FGLIC the fact that Campos

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Campos.




                                               204
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 205 of 284



       1798. Upon information and belief, Ballesto also fraudulently concealed from FGLIC the

fact that the application was not submitted for purposes of obtaining life insurance, but rather for

the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       1799. Ballesto’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1800. Using the mail and wire, Ballesto delivered the fraudulent application to BIP on or

about June 18, 2016.

       1801. BIP, in its role as General Agent, was responsible for validating Campos’

application materials prior to submitting them to FGLIC.

       1802. BIP knew that the statement in Campos’ application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       1803. BIP did not correct the false representations in Campos’ application.

       1804. On or about June 18, 2016, BIP sent Campos’ application materials by the mail or

wire to FGLIC with the false representations included in the materials.

       1805. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1806. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1807. In reliance on Ballesto’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Campos with a value of $5 million, and an effective date of September 9,

2016. Exh. 227 (FGLIC_BIP00111458).




                                                205
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 206 of 284



       1808. The first year’s premium for Campos’ policy was $89,250.00. Id.

       1809. FGLIC received payment of the first-year premium for Campos’ policy.

       1810. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Campos or his company in order to fund the

premium.

       1811. In reliance on Defendants’ fraud, FGLIC paid Ballesto (through the company

through which Ballesto did business) and BIP commissions totaling             $187,812.00 for the

fraudulent sale of Campos’ policy.

       1812. Upon information and belief, BIP and Ballesto paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby rebating the premium payments

back to their co-conspirators for the continuation and furtherance of the conspiracy.

       1813. Campos failed to make the second year’s scheduled premium payment.

       1814. FGLIC sent a Lapse Letter on or about June 25, 2018, advising Campos of the

policy’s impending lapse.

       1815. In the Lapse Letter, FGLIC asked Campos to contact a FGLIC representative to

discuss the policy.

       1816. A representative of FGLIC contacted Campos on July 6, 2018, to inquire as to the

reasons that Campos allowed the policy to lapse with no value after paying nearly $90,000 in

premiums during the first year.

       1817. Campos and her spouse stated that a different insurance agent, Stephan Leer, told

them that they did not have to pay for the first year of the life insurance policy.

       1818. Campos and her spouse stated that they were not in a position to pay the second

year’s premium.




                                                206
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 207 of 284



          1819. Campos and her spouse knew Ballesto as Stephan Leer’s administrative assistant.

          1820. Campos thereby confirmed that she was offered free insurance, in violation of

applicable state insurance laws, rules and regulations.

          1821. FGLIC sent a Rescission Letter on or about July 10, 2018.

          1822. The profit of the conspiracy was $98,562.00 (the difference between the

commission and the first year premium).

          1823. Agent Defendant Ballesto has sold at least two other policies through BIP that has

lapsed.

          1824. This other policies are for insured Gurpreet Dhatt (policy numbers ending in 228,

471).

          1825. Upon information and belief, this policy was also part of the same conspiracy to

defraud FGLIC, and the events and facts associated with the issuance of this policy are also

Predicate Acts.

                   Predicate Act Twenty-Six: The KENNETH WEBER Policy

          1826. Agent Defendant Chesky Weber sold insured Kenneth Weber a life insurance

policy issued in the State of New Jersey and valued at $4.7 million, which was procured by fraud

and breach of fiduciary duty.

          1827. In July 2016, Chesky Weber sought to obtain a FGLIC life insurance policy in

Kenneth Weber’s name.

          1828. Chesky Weber completed a FGLIC life insurance application for Kenneth Weber.

          1829. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 228 (FGLIC_BIP00031367).




                                                207
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 208 of 284



       1830. Chesky Weber falsely answered this question “no.” Id.

       1831. On or about July 14, 2016, Chesky Weber executed Kenneth Weber’s application,

certifying falsely that Kenneth Weber was not using funds from a third party in order to pay the

insurance premium.

       1832. Upon information and belief, Chesky Weber knew this representation was false

when made because he knew Kenneth Weber was paying the premium with funds from a co-

conspirator.

       1833. Upon information and belief, Chesky Weber concealed from FGLIC the fact that

Kenneth Weber was paying the premiums with funds from a co-conspirator in order to induce

FGLIC to issue the policy to Kenneth Weber.

       1834. Upon information and belief, Chesky Weber also fraudulently concealed from

FGLIC the fact that the application was not submitted for purposes of obtaining life insurance, but

rather for the purpose of obtaining commissions and bonuses in excess of the policy’s first-year

premium.

       1835. Chesky Weber’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1836. Using the mail and wire, Chesky Weber delivered the fraudulent application to BIP

on or about July 14, 2016.

       1837. BIP, in its role as General Agent, was responsible for validating Kenneth Weber’s

application materials prior to submitting them to FGLIC.

       1838. BIP knew that the statement in Kenneth Weber’s application that the insured would

not use funds from a third party to pay the premium was false, because BIP knew the premium




                                                208
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 209 of 284



was to be paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false

statement.

       1839. BIP did not correct the false representations in Kenneth Weber’s application.

       1840. On or about July 14, 2016, BIP sent Kenneth Weber’s application materials by the

mail or wire to FGLIC with the false representations included in the materials.

       1841. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1842. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1843. In reliance on Chesky Weber’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Kenneth Weber with a value of $4.7 million, and an effective date of

November 7, 2016. Exh. 229 (FGLIC_BIP00031933).

       1844. The first year’s premium for Kenneth Weber’s policy was $1,121,796. Id.

       1845. FGLIC received payment of the first-year premium for Kenneth Weber’s policy.

       1846. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Kenneth Weber or his company in order to fund the

premium.

       1847. In reliance on Defendants’ fraud, FGLIC paid Chesky Weber (through the company

through which Chesky Weber did business) and BIP commissions totaling $1,402,245.00 for the

fraudulent sale of Kenneth Weber’s policy.

       1848. Upon information and belief, BIP and Chesky Weber paid most of the commission

and bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting




                                               209
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 210 of 284



commissions with an unlicensed person, see N.J. Stat. Ann. § 17:22A-41d; and (ii) unlawfully

rebating premium payments, see N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

       1849. Kenneth Weber failed to make the second year’s scheduled premium payment.

       1850. FGLIC sent a Lapse Letter on or about December 29, 2017, advising Kenneth

Weber of the policy’s impending lapse.

       1851. In the Lapse Letter, FGLIC asked Kenneth Weber to contact a FGLIC

representative to discuss the policy.

       1852. A representative of FGLIC attempted to contact Kenneth Weber on January 12,

2018, to inquire as to the reasons that Kenneth Weber allowed the policy to lapse with no value

after paying over $1.1 million in premiums during the first year.

       1853. The listed phone number for Kenneth Weber had been disconnected.

       1854. FGLIC sent a Rescission Letter on or about February 5, 2018.

       1855. The profit of the conspiracy was $280,449.00 (the difference between the

commission and the first year premium).

       1856. Agent Defendant Chesky Weber has sold at least four other policies through BIP

that have lapsed.

       1857. These policies include those for insureds Avraham Twersky (policy number ending

in 898), Henry Weiss (policy number ending in 163), Bracha Deen (policy number ending in 621),

and Gitle Weiss (policy number ending in 831).

       1858. Upon information and belief, these four policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.




                                               210
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 211 of 284



             Predicate Act Twenty-Seven: The RENATA GUTTERMAN Policy

       1859. Agent Defendant Leon Lowenthal sold insured Renata Gutterman (a New Jersey

resident) a life insurance policy valued at $4.75 million, which was procured by fraud and breach

of fiduciary duty.

       1860. In July 2016, Lowenthal sought to obtain a FGLIC life insurance policy in

Gutterman’s name.

       1861. Lowenthal completed a FGLIC life insurance application for Gutterman.

       1862. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 230 (FGLIC_BIP00011902).

       1863. Lowenthal falsely answered this question “no” in Gutterman’s application. Id.

       1864. On or about July 28, 2016, Lowenthal executed Gutterman’s application, certifying

falsely that Gutterman was not using funds from a third party in order to pay the insurance

premium.

       1865. Upon information and belief, Lowenthal knew this representation was false when

made because he knew Gutterman was paying the premium with funds from a co-conspirator.

       1866. Upon information and belief, Lowenthal concealed from FGLIC the fact that

Gutterman was paying the premiums with funds from a co-conspirator in order to induce FGLIC

to issue the policy to Gutterman.

       1867. Upon information and belief, Lowenthal also fraudulently concealed from FGLIC

the fact that the application was not submitted for purposes of obtaining life insurance, but rather

for the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.




                                                211
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 212 of 284



       1868. Lowenthal’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1869. Using the mail and wire, Lowenthal delivered the fraudulent application to BIP on

or about July 28, 2016.

       1870. BIP, in its role as General Agent, was responsible for validating Gutterman’s

application materials prior to submitting them to FGLIC.

       1871. BIP knew that the statement in Gutterman’s application that the insured would not

use funds from a third party to pay the premium was false, because BIP knew the premium was to

be paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       1872. BIP did not correct the false representations in Gutterman’s application.

       1873. On or about July 28, 2016, BIP sent Gutterman’s application materials by the mail

or wire to FGLIC with the false representations included in the materials.

       1874. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1875. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1876. In reliance on Lowenthal’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Gutterman with a value of $4.75 million, and an effective date of September

1, 2016. Exh. 231 (FGLIC_BIP00012243).

       1877. The first year’s premium for Gutterman’s policy was $795,031.25. Id.

       1878. FGLIC received payment of the first-year premium for Gutterman’s policy on

September 29, 2016. Exh. 232 (FGLIC_BIP00012332).




                                                212
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 213 of 284



       1879. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Gutterman or her company in order to fund the

premium.

       1880. In reliance on Defendants’ fraud, FGLIC paid Lowenthal (through the company

through which Lowenthal did business) and BIP commissions totaling $1,147,125.00 for the

fraudulent sale of Gutterman’s policy.

       1881. Upon information and belief, BIP and Lowenthal paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting commissions

with an unlicensed person, see N.J. Stat. Ann. § 17:22A-41d; and (ii) unlawfully rebating premium

payments, see N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

       1882. Gutterman failed to make the second year’s scheduled premium payment.

       1883. FGLIC sent a Lapse Letter on or about October 19, 2017, advising Gutterman of

the policy’s impending lapse.

       1884. In the Lapse Letter, FGLIC asked Gutterman to contact a FGLIC representative to

discuss the policy.

       1885. A representative of FGLIC contacted Gutterman on November 1, 2017, to inquire

as to the reasons that Gutterman allowed the policy to lapse with no value after paying nearly

$800,000 in premiums during the first year.

       1886. Gutterman said that she did not want the policy to lapse, and she advised that she

would contact Lowenthal.

       1887. Lowenthal called FGLIC’s representative on November 9, 2017, and claimed that

he would call again on November 27, 2017, to renew the policy.




                                              213
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 214 of 284



        1888. Gutterman’s policy was not renewed, nor did FGLIC receive further payment on

the policy.

        1889. FGLIC sent a Rescission Letter on or about November 29, 2017.

        1890. The profit of the conspiracy was $352,093.75 (the difference between the

commission and the first year premium).

        1891. Agent Defendant Lowenthal has sold at least four other policies through BIP that

have lapsed.

        1892. These policies include those for Pinchas Unger (policy number ending in 820),

Abraham Birnhack (policy number ending in 186), Cirla Birnhack (policy number ending in 908),

and Ernest Fischer (policy number ending in 506).

        1893. Upon information and belief, these four policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.

                Predicate Act Twenty-Eight: The JONATHAN BREIN Policy

        1894. Agent Defendant David Brein sold insured Jonathan Brein (a Virginia resident) a

life insurance policy valued at $4.5 million, which was procured by fraud and breach of fiduciary

duty.

        1895. In the summer of 2016, David Brein sought to obtain a FGLIC life insurance policy

in Jonathan Brein’s name.

        1896. David Brein completed a FGLIC life insurance application for Jonathan Brein.

        1897. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 233 (FGLIC_BIP00095366).




                                              214
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 215 of 284



       1898. David Brein falsely answered this question “no” in Jonathan Brein’s application.

Id.

       1899. On or about August 1, 2016, David Brein executed Jonathan Brein’s application,

certifying falsely that Jonathan Brein was not using funds from a third party in order to pay the

insurance premium. Id.

       1900. Upon information and belief, David Brein knew this representation was false when

made because he knew Jonathan Brein was paying the premium with funds from a co-conspirator.

       1901. Upon information and belief, David Brein concealed from FGLIC the fact that

Jonathan Brein was paying the premiums with funds from a co-conspirator in order to induce

FGLIC to issue the policy to Jonathan Brein.

       1902. Upon information and belief, David Brein also fraudulently concealed from FGLIC

the fact that the application was not submitted for purposes of obtaining life insurance, but rather

for the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       1903. David Brein’s false statements in connection with the application violated

applicable state insurance laws, regulations, and rules. See Va. Code. Ann. § 38.2-512.

       1904. Using the mail and wire, David Brein delivered the fraudulent application to BIP

on August 1, 2016.

       1905. BIP, in its role as General Agent, was responsible for validating Jonathan Brein’s

application materials prior to submitting them to FGLIC.

       1906. BIP knew that the statement in Jonathan Brein’s application that the insured would

not use funds from a third party to pay the premium was false, because BIP knew the premium

was to be paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false

statement.




                                                215
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 216 of 284



       1907. BIP did not correct the false representations in Brein’s application.

       1908. On or about August 1, 2016, BIP sent Jonathan Brein’s application materials by

the mail or wire to FGLIC with the false representations included in the materials.

       1909. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1910. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Va. Code. Ann. § 38.2-512.

       1911. In reliance on David Brein’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Jonathan Brein with a value of $4.5 million, and an effective date of December

13, 2016. Exh. 234 (FGLIC_BIP00095838).

       1912. The first year’s premium for Jonathan Brein’s policy was $162,765.00. Id.

       1913. FGLIC received payment of the first-year premium for Jonathan Brein’s policy.

       1914. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Jonathan Brein or his company in order to fund the

premium.

       1915. In reliance on Defendants’ fraud, FGLIC paid David Brein (through the company

through which David Brein did business) and BIP commissions totaling $264,600.00 for the

fraudulent sale of Jonathan Brein’s policy.

       1916. Upon information and belief, BIP and David Brein paid most of the commission

and bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting

commissions with an unlicensed person, see Va. Code Ann. § 38.2-1812; and (ii) unlawfully

rebating premium payments, see Va. Code Ann. § 38.2-509.




                                               216
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 217 of 284



          1917. Jonathan Brein failed to make the second year’s scheduled premium payment.

          1918. FGLIC sent a Lapse Letter on or about April 2, 2018, advising Jonathan Brein of

the policy’s impending lapse.

          1919. In the Lapse Letter, FGLIC asked Jonathan Brein to contact a FGLIC representative

to discuss the policy.

          1920. A representative of FGLIC contacted Jonathan Brein on April 16, 2018, to inquire

as to the reasons that Jonathan Brein allowed the policy to lapse with no value after paying nearly

$163,000 in premiums during the first year.

          1921. Jonathan Brein claimed that he was aware that the policy would lapse and that he

did not have the money to pay the premium.

          1922. FGLIC sent a Rescission Letter on or about May 10, 2018.

          1923. The profit of the conspiracy was $101,835.00 (the difference between the

commission and the first year premium).

          1924. Agent Defendant Brein has sold at least seven other policies through BIP that have

lapsed.

          1925. These policies include those for David Brein (policy number ending in 926), Debra

Brein (policy number ending in 106), Stephen DiMarco (policy number ending in 062), Jaime

DiMarco (policy number ending in 061), Gary Weiss (policy number ending in 352), Melanie

Weiss (policy number ending in 213), and Mark Rich (policy number ending in 049).

          1926. Upon information and belief, these seven policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.




                                                217
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 218 of 284



                Predicate Act Twenty-Nine: The DEIRDRE CASSIDY Policy

       1927. Agent Defendant Tatanisha Leer sold insured Deirdre Cassidy a life insurance

policy issued in the State of California and valued at $2.9 million, which was procured by fraud

and breach of fiduciary duty.

       1928. In August 2016, Leer sought to obtain a FGLIC life insurance policy in Deirdre

Cassidy’s name.

       1929. Leer completed a FGLIC life insurance application for Cassidy.

       1930. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 235 (FGLIC_BIP00119957).

       1931. Leer falsely answered this question “no” in Cassidy’s application. Id.

       1932. On or about August 26, 2016, Leer executed Cassidy’s application, certifying

falsely that Cassidy was not using funds from a third party in order to pay the insurance premium.

Id.

       1933. Upon information and belief, Leer knew this representation was false when made

because he knew Cassidy was paying the premium with funds from a co-conspirator.

       1934. Upon information and belief, Leer concealed from FGLIC the fact that Cassidy was

paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the policy

to Cassidy.

       1935. Upon information and belief, Leer also fraudulently concealed from FGLIC the fact

that the application was not submitted for purposes of obtaining life insurance, but rather for the

purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.




                                               218
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 219 of 284



       1936. Leer’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1937. Using the mail and wire, Leer delivered the fraudulent application to BIP on

August 26, 2016.

       1938. BIP, in its role as General Agent, was responsible for validating Cassidy’s

application materials prior to submitting them to FGLIC.

       1939. BIP knew that the statement in Cassidy’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       1940. BIP did not correct the false representations in Cassidy’s application.

       1941. On or about August 26, 2016, BIP sent Cassidy’s application materials by the mail

or wire to FGLIC with the false representations included in the materials.

       1942. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1943. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       1944. In reliance on Leer’s and BIP’s misrepresentations, FGLIC issued a life insurance

policy to Cassidy with a value of $2.9 million, and an effective date of November 7, 2016. Exh.

236 (FGLIC_BIP00120222).

       1945. The first year’s premium for Cassidy’s policy was $50,000.00. Id.

       1946. FGLIC received payment of the first-year premium for Cassidy’s policy.




                                                219
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 220 of 284



       1947. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Cassidy or her company in order to fund the

premium.

       1948. In reliance on Defendants’ fraud, FGLIC paid Leer (through the company through

which Leer did business) and BIP commissions totaling $55,150 for the fraudulent sale of

Cassidy’s policy.

       1949. Upon information and belief, BIP and Leer paid most of the commission and bonus

payments back to the BIP Funding Defendants, thereby rebating the premium payments back to

their co-conspirators for the continuation and furtherance of the conspiracy.

       1950. Cassidy failed to make the second year’s scheduled premium payment.

       1951. FGLIC sent a Lapse Letter on or about July 27, 2018, advising Cassidy of the

policy’s impending lapse.

       1952. In the Lapse Letter, FGLIC asked Cassidy to contact a FGLIC representative to

discuss the policy.

       1953. A representative of FGLIC contacted Cassidy on August 3, 2018, to inquire as to

the reasons that Cassidy allowed the policy to lapse with no value after paying $50,000 in

premiums during the first year.

       1954. Cassidy replied that she had seen the July 27, 2018, letter and she was aware that

the policy would lapse.

       1955. When asked if there was a particular reason she did not renew, Cassidy said there

was no particular reason and hung up on the representative.

       1956. FGLIC sent a Rescission Letter on or about August 7, 2018.




                                               220
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 221 of 284



          1957. The profit of the conspiracy was $5150 (the difference between the commission

and the first year premium).

          1958. Agent Defendant Leer has sold at least three other policies through BIP that have

lapsed.

          1959. These policies include those for insureds Leo Cassidy (policy number ending in

674), Derek Perez (policy number ending in 672), and herself (Leer) (policy number ending in

260).

          1960. Upon information and belief, these three policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.

                     Predicate Act Thirty: The AVRAHAM KRAUSZ Policy

          1961. Agent Defendant Jacob Eisenberg sold insured Avraham Krausz (a New Jersey

resident) a life insurance policy valued at $4.75 million, which was procured by fraud and breach

of fiduciary duty.

          1962. In August 2016, Eisenberg sought to obtain a FGLIC life insurance policy in

Avraham Krausz’s name.

          1963. Eisenberg completed a FGLIC life insurance application for Krausz.

          1964. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 237 (FGLIC_BIP00032506).

          1965. Eisenberg falsely answered this question “no” in Krausz’s application. Id.




                                                221
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 222 of 284



       1966. On or about August 30, 2016, Eisenberg executed Krausz’s application, certifying

falsely that Krausz was not using funds from a third party in order to pay the insurance premium.

Id.

       1967. Upon information and belief, Eisenberg knew this representation was false when

made because he knew Krausz was paying the premium with funds from a co-conspirator.

       1968. Upon information and belief, Eisenberg concealed from FGLIC the fact that Krausz

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Krausz.

       1969. Upon information and belief, Eisenberg also fraudulently concealed from FGLIC

the fact that the application was not submitted for purposes of obtaining life insurance, but rather

for the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       1970. Eisenberg’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1971. Using the mail and wire, Eisenberg delivered the fraudulent application to BIP on

August 30, 2016.

       1972. BIP, in its role as General Agent, was responsible for validating Krausz’s

application materials prior to submitting them to FGLIC.

       1973. BIP knew that the statement in Krausz’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       1974. BIP did not correct the false representations in Krausz’s application.

       1975. On or about August 30, 2016, BIP sent Krausz’s application materials by the mail

or wire to FGLIC with the false representations included in the materials.




                                                222
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 223 of 284



       1976. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       1977. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       1978. In reliance on Eisenberg’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Krausz with a value of $4.75 million, and an effective date of October 19,

2016. Exh. 238 (FGLIC_BIP00033094).

       1979. The first year’s premium for Krausz’s policy was $794,152.50. Id.

       1980. FGLIC received payment of the first-year premium for Krausz’s policy on

November 2, 2016, and November 23, 2016.

       1981. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Krausz or his company in order to fund the premium.

       1982. In reliance on Defendants’ fraud, FGLIC paid Eisenberg (through the company

through which Eisenberg did business) and BIP commissions totaling $1,132,875.00 for the

fraudulent sale of Krausz’s policy.

       1983. Upon information and belief, BIP and Eisenberg paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting commissions

with an unlicensed person, see N.J. Stat. Ann. § 17:22A-41d; and (ii) unlawfully rebating premium

payments, see N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

       1984. Krausz failed to make the second year’s scheduled premium payment.

       1985. FGLIC sent a Lapse Letter on or about December 5, 2017, advising Krausz of the

policy’s impending lapse.




                                               223
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 224 of 284



       1986. In the Lapse Letter, FGLIC asked Krausz to contact a FGLIC representative to

discuss the policy.

       1987. A representative of FGLIC contacted Krausz on December 18, 2017, to inquire as

to the reasons that Krausz allowed the policy to lapse with no value after paying nearly $795,000

in premiums during the first year.

       1988. Krausz stated that he was going to let the policy lapse for non-payment.

       1989. When FGLIC’s representative asked why he wanted to end the policy, Krausz

replied that the decision was made by others, along with himself.

       1990. When FGLIC’s representative asked what Krausz meant by other people made the

decision, Krausz refused to answer.

       1991. FGLIC sent a Rescission Letter on or about January 15, 2018.

       1992. The profit of the conspiracy was $338,722.50 (the difference between the

commission and the first year premium).

       1993. Agent Defendant Eisenberg has sold at least three other policies through BIP that

have lapsed.

       1994. These policies include those for insureds Ruth Itzkowitz (policy number ending in

603), Erica Gestetner (policy number ending in 771), and Roohangiz Natanzi Ram (policy number

ending in 135).

       1995. Upon information and belief, these three policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.




                                              224
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 225 of 284



                   Predicate Act Thirty-One: The ROBERT COHN Policy

       1996. Agent Defendant John Bivona sold insured Robert Cohn (a New Jersey resident) a

life insurance policy which was procured by fraud and breach of fiduciary duty.

       1997. In September 2016, Bivona sought to obtain a FGLIC life insurance policy in

Robert Cohn’s name, in the amount of $2,399,999.00.

       1998. Bivona completed a FGLIC life insurance application for Cohn.

       1999. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 239 (FGLIC_BIP00071821).

       2000. Bivona falsely answered this question “no” in Cohn’s application. Id.

       2001. On or about September 6, 2016, Bivona executed Cohn’s application, certifying

falsely that Cohn was not using funds from a third party in order to pay the insurance premium.

Id.

       2002. Upon information and belief, Bivona knew this representation was false when made

because he knew Cohn was paying the premium with funds from a co-conspirator.

       2003. Upon information and belief, Bivona concealed from FGLIC the fact that Cohn was

paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the policy

to Cohn.

       2004. Upon information and belief, Bivona also fraudulently concealed from FGLIC the

fact that the application was not submitted for purposes of obtaining life insurance, but rather for

the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       2005. Bivona’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).




                                                225
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 226 of 284



       2006. Using the mail and wire, Bivona delivered the fraudulent application to BIP on

September 6, 2016.

       2007. BIP, in its role as General Agent, was responsible for validating Cohn’s application

materials prior to submitting them to FGLIC.

       2008. BIP knew that the statement in Cohn’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       2009. BIP did not correct the false representations in Cohn’s application.

       2010. On or about September 6, 2016, BIP sent Cohn’s application materials by the mail

or wire to FGLIC with the false representations included in the materials.

       2011. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       2012. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       2013. In reliance on Bivona’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Cohn with a value of $2,399,999.00, and an effective date of December 16,

2016. Exh. 240 (FGLIC_BIP00071496).

       2014. The first year’s premium for Cohn’s policy was $124,344.00. Id.

       2015. FGLIC received payment of the first-year premium for Cohn’s policy.

       2016. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Cohn or his company in order to fund the premium.




                                               226
        Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 227 of 284



         2017. In reliance on Defendants’ fraud, FGLIC paid Bivona (through the company

through which Bivona did business) and BIP commissions totaling $254,867.50 for the fraudulent

sale of Cohn’s policy.

         2018. Upon information and belief, BIP and Bivona paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting commissions

with an unlicensed person, see N.J. Stat. Ann. § 17:22A-41d; and (ii) unlawfully rebating premium

payments, see N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

         2019. Cohn failed to make the second year’s scheduled premium payment.

         2020. FGLIC sent a Lapse Letter on or about September 4, 2018, advising Cohn of the

policy’s impending lapse.

         2021. In the Lapse Letter, FGLIC asked Cohn to contact a FGLIC representative to

discuss the policy.

         2022. A representative of FGLIC contacted Cohn on September 12, 2018, to inquire as

to the reasons that Cohn allowed the policy to lapse with no value after paying nearly $125,000.00

in premiums during the first year.

         2023. Cohn said he would have to contact Agent Defendant Bivona to make the decision

of whether to renew the policy.

         2024. Cohn understood that the policy would expire worthless if the premium was not

paid.

         2025. Cohn did not contact FGLIC’s representative to provide further information,

despite a request to do so.

         2026. FGLIC sent a Rescission Letter on or about September 13, 2018.




                                               227
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 228 of 284



          2027. The profit of the conspiracy was $130,523.50 (the difference between the

commission and the first year premium).

          2028. Agent Defendant Bivona has sold at least five other policies through BIP that have

lapsed.

          2029. These policies include those for insureds Lloyd Bartner (policy number ending in

768), Steven Sugar (policy number ending in 049), Marc Sugar (policy number ending in 202),

Lauralee Eisenlau (policy number ending in 774), and himself (Bivona) (policy number ending in

587).

          2030. Upon information and belief, these five policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.

                    Predicate Act Thirty-Two: The ROSALIA BECK Policy

          2031. Agent Defendant Shloime Wosner sold insured Rosalia Beck (a New Jersey

resident) a life insurance policy which was procured by fraud and breach of fiduciary duty.

          2032. In September 2016, Wosner sought to obtain a FGLIC life insurance policy in

Rosalia Beck’s name, in the amount of $7.5 million.

          2033. Wosner completed a FGLIC life insurance application for Beck.

          2034. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 241 (FGLIC_BIP00073951).

          2035. Wosner falsely answered this question “no” in Beck’s application. Id.

          2036. On or about September 26, 2016, Wosner executed Beck’s application, certifying

falsely that Beck was not using funds from a third party in order to pay the insurance premium. Id.




                                                228
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 229 of 284



       2037. Upon information and belief, Wosner knew this representation was false when

made because he knew Beck was paying the premium with funds from a co-conspirator.

       2038. Upon information and belief, Wosner concealed from FGLIC the fact that Beck

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Beck.

       2039. Upon information and belief, Wosner also fraudulently concealed from FGLIC the

fact that the application was not submitted for purposes of obtaining life insurance, but rather for

the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       2040. Wosner’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       2041. Using the mail and wire, Wosner delivered the fraudulent application to BIP on

September 26, 2016.

       2042. BIP, in its role as General Agent, was responsible for validating Beck’s application

materials prior to submitting them to FGLIC.

       2043. BIP knew that the statement in Beck’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       2044. BIP did not correct the false representations in Beck’s application.

       2045. On or about September 26, 2016, BIP sent Beck’s application materials by the mail

or wire to FGLIC with the false representations included in the materials.

       2046. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.




                                                229
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 230 of 284



       2047. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       2048. In reliance on Wosner’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Beck with a value of $7.5 million, and an effective date of December 5, 2016.

Exh. 242 (FGLIC_BIP00073373).

       2049. The first year’s premium for Beck’s policy was $425,000.00. Id.

       2050. FGLIC received payment of the first-year premium for Beck’s policy.

       2051. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Beck or his company in order to fund the premium.

       2052. In reliance on Defendants’ fraud, FGLIC paid Wosner (through the company

through which Wosner did business) and BIP commissions totaling $531,250 for the fraudulent

sale of Beck’s policy.

       2053. Upon information and belief, BIP and Wosner paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby (i) unlawfully splitting commissions

with an unlicensed person, see N.J. Stat. Ann. § 17:22A-41d; and (ii) unlawfully rebating premium

payments, see N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

       2054. Beck failed to make the second year’s scheduled premium payment.

       2055. FGLIC sent a Lapse Letter on or about May 21, 2018, advising Beck of the policy’s

impending lapse.

       2056. In the Lapse Letter, FGLIC asked Beck to contact a FGLIC representative to

discuss the policy.




                                               230
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 231 of 284



          2057. A representative of FGLIC contacted Beck on June 1, 2018, to inquire as to the

reasons that Beck allowed the policy to lapse with no value after paying $425,000 in premiums

during the first year.

          2058. Beck told the representative that she remembered very little about the policy.

          2059. After the representative questioned her, Beck said she remembered completing the

application and the medical tests but did not remember the name of the agent.

          2060. She said that she would not answer any more questions and that FGLIC’s

representative should contact Agent Defendant Wosner for any further information.

          2061. FGLIC sent a Rescission Letter on or about June 6, 2018.

          2062. The profit of the conspiracy was $106,250.00 (the difference between the

commission and the first year premium).

          2063. Agent Defendant Wosner has sold at least one other policy through BIP that has

lapsed.

          2064. This other policy is for Chaim Berkowitz (policy number ending in 410).

          2065. Upon information and belief, this policy was also part of the same conspiracy to

defraud FGLIC, and the events and facts associated with the issuance of this policy are also

Predicate Acts.

                    Predicate Act Thirty-Three: The JOHN RUNYAN Policy

          2066. Agent Defendant Gerald Hughes sold insured John Runyan a life insurance policy

issued in the State of California and valued at $2.9 million, which was procured by fraud and

breach of fiduciary duty.

          2067. In October 2016, Hughes sought to obtain a FGLIC life insurance policy in John

Runyan’s name.




                                                 231
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 232 of 284



       2068. Hughes completed a FGLIC life insurance application for Runyan.

       2069. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 243 (FGLIC_BIP00025775).

       2070. Hughes falsely answered this question “no” in Runyan’s application. Id.

       2071. On or about October 11, 2016, Hughes executed Runyan’s application, certifying

falsely that Runyan was not using funds from a third party in order to pay the insurance premium.

Id.

       2072. Upon information and belief, Hughes knew this representation was false when

made because he knew Runyan was paying the premium with funds from a co-conspirator.

       2073. Upon information and belief, Hughes concealed from FGLIC the fact that Runyan

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Runyan.

       2074. Upon information and belief, Hughes also fraudulently concealed from FGLIC the

fact that the application was not submitted for purposes of obtaining life insurance, but rather for

the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       2075. Hughes’ false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       2076. Using the mail and wire, Hughes delivered the fraudulent application to BIP on

October 11, 2016.

       2077. BIP, in its role as General Agent, was responsible for validating Runyan’s

application materials prior to submitting them to FGLIC.




                                                232
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 233 of 284



       2078. BIP knew that the statement in Runyan’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       2079. BIP did not correct the false representations in Runyan’s application.

       2080. On or about October 11, 2016, BIP sent Runyan’s application materials by the mail

or wire to FGLIC with the false representations included in the materials.

       2081. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       2082. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       2083. In reliance on Hughes’ and BIP’s misrepresentations, FGLIC issued a life insurance

policy to Runyan with a value of $2.9 million, and an effective date of December 22, 2016. Exh.

244 (FGLIC_BIP00025713).

       2084. The first year’s premium for Runyan’s policy was $30,788.70. Id.

       2085. FGLIC received payment of the first-year premium for Runyan’s policy.

       2086. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Runyan or his company in order to fund the premium.

       2087. In reliance on Defendants’ fraud, FGLIC paid Hughes (through the company

through which Hughes did business) and BIP commissions totaling $38,485.87 for the fraudulent

sale of Runyan’s policy.




                                                233
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 234 of 284



          2088. Upon information and belief, BIP and Hughes paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby rebating the premium payments

back to their co-conspirators for the continuation and furtherance of the conspiracy.

          2089. Runyan failed to make the second year’s scheduled premium payment.

          2090. FGLIC sent a Lapse Letter on or about January 4, 2018, advising Runyan of the

policy’s impending lapse.

          2091. In the Lapse Letter, FGLIC asked Runyan to contact a FGLIC representative to

discuss the policy.

          2092. A representative of FGLIC contacted Runyan on January 18, 2018, to inquire as

to the reasons that Runyan allowed the policy to lapse with no value after paying nearly $31,000

in premiums during the first year.

          2093. Runyan refused to talk and hung up the phone.

          2094. FGLIC sent a Rescission Letter on or about February 22, 2018.

          2095. The profit of the conspiracy was $7,697.17 (the difference between the commission

and the first year premium).

          2096. Agent Defendant Hughes has sold at least three other policies through BIP that have

lapsed.

          2097. These policies include those for insureds Erik Quisling (policy number ending in

621), Dino Warda (policy number ending in 693), and James Cunningham (policy number ending

in 576).

          2098. Upon information and belief, these three policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.




                                                234
      Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 235 of 284



             Predicate Act Thirty-Four: The LAURENCE SCHREIBER Policy

       2099. Agent Defendant Stanley Chesed sold insured Laurence Schreiber (a California

resident) a life insurance policy which was procured by fraud and breach of fiduciary duty.

       2100. In October 2016, Chesed sought to obtain a FGLIC life insurance policy in

Laurence Schreiber’s name, in the amount of $1.75 million.

       2101. Chesed completed a FGLIC life insurance application for Schreiber.

       2102. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 245 (FGLIC_BIP00008883).

       2103. Chesed falsely answered this question “no” in Schreiber’s application. Id.

       2104. On or about October 26, 2016, Chesed executed Schreiber’s application, certifying

falsely that Schreiber was not using funds from a third party in order to pay the insurance premium.

Id.

       2105. Upon information and belief, Chesed knew this representation was false when made

because he knew Schreiber was paying the premium with funds from a co-conspirator.

       2106. Upon information and belief, Chesed concealed from FGLIC the fact that Schreiber

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Schreiber.

       2107. Upon information and belief, Chesed also fraudulently concealed from FGLIC the

fact that the application was not submitted for purposes of obtaining life insurance, but rather for

the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       2108. Chesed’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).




                                                235
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 236 of 284



       2109. Using the mail and wire, Chesed delivered the fraudulent application to BIP on

October 26, 2016.

       2110. BIP, in its role as General Agent, was responsible for validating Schreiber’s

application materials prior to submitting them to FGLIC.

       2111. BIP knew that the statement in Schreiber’s application that the insured would not

use funds from a third party to pay the premium was false, because BIP knew the premium was to

be paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       2112. BIP did not correct the false representations in Schreiber’s application.

       2113. On or about October 26, 2016, BIP sent Schreiber’s application materials by the

mail or wire to FGLIC with the false representations included in the materials.

       2114. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       2115. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       2116. In reliance on Chesed’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Schreiber with a value of $1.75 million, and an effective date of December 13,

2016. Exh. 246 (FGLIC_BIP00008966).

       2117. The first year’s premium for Schreiber’s policy was $78,085.00. Id.

       2118. FGLIC received payment of the first-year premium for Schreiber’s policy on

December 20, 2016.




                                                236
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 237 of 284



       2119. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Schreiber or his company in order to fund the

premium.

       2120. In reliance on Defendants’ fraud, FGLIC paid Chesed (through the company

through which Chesed did business) and BIP commissions totaling $97,606.25 for the fraudulent

sale of Schreiber’s policy.

       2121. Upon information and belief, BIP and Chesed paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby rebating the premium payments

back to their co-conspirators for the continuation and furtherance of the conspiracy.

       2122. Schreiber failed to make the second year’s scheduled premium payment.

       2123. FGLIC sent a Lapse Letter on or about August 3, 2017, advising Schreiber of the

policy’s impending lapse.

       2124. In the Lapse Letter, FGLIC asked Schreiber to contact a FGLIC representative to

discuss the policy.

       2125. Schreiber did not contact FGLIC as the letter requested.

       2126. FGLIC sent a Rescission Letter on or about August 11, 2017.

       2127. The profit of the conspiracy was $19,521.25 (the difference between the

commission and the first year premium).

                  Predicate Act Thirty-Five: The STEVEN YOUNG Policy

       2128. Agent Defendant Coffey Anderson sold insured Steven Young a life insurance

policy issued in the State of California and valued at $5 million, which was procured by fraud and

breach of fiduciary duty.




                                               237
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 238 of 284



       2129. In November 2016, Anderson sought to obtain a FGLIC life insurance policy in

Steven Young’s name.

       2130. Anderson completed a FGLIC life insurance application for Young.

       2131. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 247 (FGLIC_BIP00027099).

       2132. Anderson falsely answered this question “no” in Young’s application. Id.

       2133. On or about November 10, 2016, Anderson executed Young’s application,

certifying falsely that Young was not using funds from a third party in order to pay the insurance

premium. Id.

       2134. Upon information and belief, Anderson knew this representation was false when

made because he knew Young was paying the premium with funds from a co-conspirator.

       2135. Upon information and belief, Anderson concealed from FGLIC the fact that Young

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Young.

       2136. Upon information and belief, Anderson also fraudulently concealed from FGLIC

the fact that the application was not submitted for purposes of obtaining life insurance, but rather

for the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       2137. Anderson’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       2138. Using the mail and wire, Anderson delivered the fraudulent application to BIP on

November 10, 2016.




                                                238
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 239 of 284



       2139. BIP, in its role as General Agent, was responsible for validating Young’s

application materials prior to submitting them to FGLIC.

       2140. BIP knew that the statement in Young’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       2141. BIP did not correct the false representations in Young’s application.

       2142. On or about November 10, 2016, BIP sent Young’s application materials by the

mail or wire to FGLIC with the false representations included in the materials.

       2143. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       2144. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       2145. In reliance on Anderson’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Young with a value of $5 million, and an effective date of December 23, 2016.

Exh. 248 (FGLIC_BIP00026920).

       2146. The first year’s premium for Young’s policy was $138,000.00. Id.

       2147. FGLIC received payment of the first-year premium for Young’s policy on

February 6, 2017.

       2148. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Young or his company in order to fund the premium.




                                                239
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 240 of 284



       2149. In reliance on Defendants’ fraud, FGLIC paid Anderson (through the company

through which Anderson did business) and BIP commissions totaling $172,500 for the fraudulent

sale of Young’s policy.

       2150. Upon information and belief, BIP and Anderson paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby rebating the premium payments

back to their co-conspirators for the continuation and furtherance of the conspiracy.

       2151. Young failed to make the second year’s scheduled premium payment.

       2152. FGLIC sent a letter on or about December 5, 2017, advising Young of the policy’s

impending lapse.

       2153. In the Lapse Letter, FGLIC asked Young to contact a FGLIC representative to

discuss the policy.

       2154. A representative of FGLIC contacted Young on December 18, 2017, to inquire as

to the reasons that Young allowed the policy to lapse with no value after paying $138,000 in

premiums during the first year.

       2155. Young claimed that he knew the policy would lapse and decided to get a policy

from someone else, but that he had to end the call to attend a meeting.

       2156. The FGLIC representative asked if there was a convenient time to resume the

conversation and Young replied, “you can try, we’ll see” and hung up the phone.

       2157. FGLIC sent a Rescission Letter on or about January 22, 2018.

       2158. The profit of the conspiracy was $34,500.00 (the difference between the

commission and the first year premium).

       2159. Agent Defendant Anderson has sold at least three other policies through BIP that

have lapsed.




                                               240
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 241 of 284



       2160. These policies include those for insureds Kevin Hogan (policy number ending in

090), Amritpal Tiwana (policy number ending in 308), and Philip Waterford (policy number

ending in 788).

       2161. Upon information and belief, these three policies were also part of the same

conspiracy to defraud FGLIC, and the events and facts associated with the issuance of these

policies are also Predicate Acts.

                  Predicate Act Thirty-Six: The TERESA MACCARONE Policy

       2162. Agent Defendant Chris Hall sold insured Teresa Maccarone a life insurance policy

issued in the State of California and valued at $3 million, which was procured by fraud and breach

of fiduciary duty.

       2163. In November 2016, Hall sought to obtain a FGLIC life insurance policy in

Maccarone’s name, in the amount of $3 million.

       2164. Hall caused completed a FGLIC life insurance application for Maccarone.

       2165. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 249 (FGLIC_BIP00052554).

       2166. Hall falsely answered this question “no” in Maccarone’s application. Id.

       2167. On or about November 19, 2016, Hall executed Maccarone’s application,

certifying falsely that Maccarone was not using funds from a third party in order to pay the

insurance premium. Id.

       2168. Upon information and belief, Hall knew this representation was false when made

because he knew Maccarone was paying the premium with funds from a co-conspirator.




                                               241
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 242 of 284



       2169. Upon information and belief, Hall concealed from FGLIC the fact that Maccarone

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Maccarone.

       2170. Upon information and belief, Hall also fraudulently concealed from FGLIC the fact

that the application was not submitted for purposes of obtaining life insurance, but rather for the

purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       2171. Hall’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       2172. Using the mail and wire, Hall delivered the fraudulent application to BIP on

November 19, 2016.

       2173. BIP, in its role as General Agent, was responsible for validating Maccarone’s

application materials prior to submitting them to FGLIC.

       2174. BIP knew that the statement in Maccarone’s application that the insured would not

use funds from a third party to pay the premium was false, because BIP knew the premium was to

be paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       2175. BIP did not correct the false representations in Maccarone’s application.

       2176. On or about November 19, 2016, BIP sent Maccarone’s application materials by

the mail or wire to FGLIC with the false representations included in the materials.

       2177. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       2178. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).




                                                242
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 243 of 284



       2179. In reliance on Hall’s and BIP’s misrepresentations, FGLIC issued a life insurance

policy to Maccarone with a value of $3 million, and an effective date of December 21, 2016. Exh.

250 (FGLIC_BIP00052491).

       2180. The first year’s premium for Maccarone’s policy was $90,720.00. Id.

       2181. FGLIC received payments of the first-year premium for Maccarone’s policy on

January 17, 2017, and February 11, 2017.

       2182. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Maccarone or his company in order to fund the

premium.

       2183. In reliance on Defendants’ fraud, FGLIC paid Hall (through the company through

which Hall did business) and BIP commissions totaling at least $19,800 for the fraudulent sale of

Maccarone’s policy.

       2184. Upon information and belief, BIP and Hall paid most of the commission and bonus

payments back to the BIP Funding Defendants, thereby rebating the premium payments back to

their co-conspirators for the continuation and furtherance of the conspiracy.

       2185. Maccarone failed to make the second year’s scheduled premium payment.

       2186. FGLIC sent a Lapse Letter on or about October 4, 2018 advising Maccarone of the

policy’s impending lapse.

       2187. In the Lapse Letter, FGLIC asked Maccarone to contact a FGLIC representative to

discuss the policy.

       2188. A representative of FGLIC attempted to contact Maccarone on October 16, 2018

to inquire as to the reasons that Maccarone allowed the policy to lapse with no value after paying

nearly $91,000 in premiums during the first year.




                                               243
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 244 of 284



        2189. The representative spoke with a female who would not identify herself but said she

would take a message for Maccarone, but Maccarone did not return the call.

        2190. FGLIC sent a Rescission Letter on or about October 19, 2018.

        2191. Agent Defendant Hall has sold at least one other policy through BIP that lapsed,

specifically that of Vardan Stambulyan (policy number ending in 394).

        2192. The events and facts associated with the issuance of this policy are also Predicate

Acts.

                 Predicate Act Thirty-Seven: The PABLO DAROUX Policy

        2193. Agent Defendant Bruce Dilworth sold insured Pablo Daroux a life insurance policy

issued in the State of California and valued at $2 million, which was procured by fraud and breach

of fiduciary duty.

        2194. In December 2016, Dilworth sought to obtain a FGLIC life insurance policy in

Daroux’s name.

        2195. Dilworth completed a FGLIC life insurance application for Daroux.

        2196. The application asks: “Will you borrow money to pay the premium for the life

insurance being applied for or have someone else pay these premiums for you in return for you

assigning part or all of the policy values to someone else?” Exh. 251 (FGLIC_BIP00044778).

        2197. Dilworth falsely answered this question “no” in Daroux’s application. Id.

        2198. On or about December 10, 2016, Dilworth executed Daroux’s application,

certifying falsely that Daroux was not using funds from a third party in order to pay the insurance

premium. Id.

        2199. Upon information and belief, Dilworth knew this representation was false when

made because he knew Daroux was paying the premium with funds from a co-conspirator.




                                               244
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 245 of 284



       2200. Upon information and belief, Dilworth concealed from FGLIC the fact that Daroux

was paying the premiums with funds from a co-conspirator in order to induce FGLIC to issue the

policy to Daroux.

       2201. Upon information and belief, Dilworth also fraudulently concealed from FGLIC

the fact that the application was not submitted for purposes of obtaining life insurance, but rather

for the purpose of obtaining commissions and bonuses in excess of the policy’s first-year premium.

       2202. Dilworth’s false statements in connection with the application violated applicable

state insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).

       2203. Using the mail and wire, Dilworth delivered the fraudulent application to BIP on

December 10, 2016.

       2204. BIP, in its role as General Agent, was responsible for validating Daroux’s

application materials prior to submitting them to FGLIC.

       2205. BIP knew that the statement in Daroux’s application that the insured would not use

funds from a third party to pay the premium was false, because BIP knew the premium was to be

paid by funds from a co-conspirator, and BIP intended for FGLIC to rely on that false statement.

       2206. BIP did not correct the false representations in Daroux’s application.

       2207. On or about December 10, 2016, BIP sent Daroux’s application materials by the

mail or wire to FGLIC with the false representations included in the materials.

       2208. BIP also fraudulently concealed from FGLIC the fact that the application was not

submitted for purposes of obtaining life insurance, but rather for the purpose of obtaining

commissions and bonuses in excess of the policy’s first-year premium.

       2209. BIP’s false statements in connection with the application violated applicable state

insurance laws, regulations, and rules. See Cal. Ins. Code § 1871.4(a)(1), (3).




                                                245
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 246 of 284



       2210. In reliance on Dilworth’s and BIP’s misrepresentations, FGLIC issued a life

insurance policy to Daroux with a value of $2 million, and an effective date of January 23, 2017.

Exh. 252 (FGLIC_BIP00044635).

       2211. The first year’s premium for Daroux’s policy was $47,960.00. Id.

       2212. FGLIC received payment of the first-year premium for Daroux’s policy on

February 2, 2017.

       2213. Upon information and belief, the BIP Funding Defendants funneled money over

the wire, in the form of a sham transaction, to Daroux or his company in order to fund the premium.

       2214. In reliance on Defendants’ fraud, FGLIC paid Dilworth (through the company

through which Dilworth did business) and BIP commissions totaling $13,992 for the fraudulent

sale of Daroux’s policy.

       2215. Upon information and belief, BIP and Dilworth paid most of the commission and

bonus payments back to the BIP Funding Defendants, thereby rebating the premium payments

back to their co-conspirators for the continuation and furtherance of the conspiracy.

       2216. Daroux failed to make the second year’s scheduled premium payment.

       2217. FGLIC sent a Lapse Letter on or about August 3, 2018 advising Daroux of the

impending lapse.

       2218. In the Lapse Letter, FGLIC asked Daroux to contact a FGLIC representative to

discuss the policy.

       2219. A representative of FGLIC attempted to contact Daroux on August 17, 2018 to

inquire as to the reasons that Daroux allowed the policy to lapse with no value after paying nearly

$48,000 in premiums during the first year.

       2220. Daroux never answered nor called back in response to FGLIC’s voicemail.




                                               246
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 247 of 284



        2221. FGLIC sent a Rescission Letter on or about August 23, 2018.

        2222. The profit of the conspiracy was $39,490 (the difference between the commission

plus bonus and the first year premium).

        2223. Agent Defendant Dilworth has sold at least one other policy through BIP that

lapsed, specifically that of Doug Powell (policy number ending in 878).

        2224. The events and facts associated with the issuance of this policy are also Predicate

Acts.

C.      FGLIC DISCOVERED THE FRAUDULENT REBATING SCHEME.

        1.      HIGH LAPSE RATES ON LARGE POLICIES, WITH NO COMPLAINTS
                FROM INSUREDS, LED FGLIC TO INVESTIGATE FOR FRAUD.

        2225. In about April 2016, FGLIC noticed that the Lapse Rate of FGLIC policies sold by

the Agent Defendants during the second year after issuance varied dramatically and materially

from FGLIC’s usual and ordinary business and its product Lapse Rates.

        2226. In the insurance industry, the “Lapse Rate” is the percentage of policies that lapse

in a given policy year.

        2227. FGLIC’s Large Policies (i.e., policies for which the insured paid $25,000 or more

in annual premiums), issued from 2011 through August 1, 2016, had a Lapse Rate of 0.1% during

the first policy year.

        2228. FGLIC’s Large Policies issued from 2011 through August 1, 2016, had a Lapse

Rate of 9.9% during the second policy year.

        2229. From the date Network Partners became an agent of FGLIC in October 2014, the

Lapse Rate for FGLIC Large Policies sold by the Agent Defendants in the Network Partners

hierarchy is 0% during the first policy year.




                                                247
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 248 of 284



       2230. The Lapse Rate for Large Policies sold by Agent Defendants in the Network

Partners hierarchy during the second policy year is 83.9% - more than eight times higher than

the Lapse Rate for FGLIC’s policies sold by other agents.

       2231. Since BIP became an agent of FGLIC in January 2015, the Lapse Rate for FGLIC

Large Policies sold by Agent Defendants in the BIP hierarchy is 0.0% during the first policy year.

       2232. The Lapse Rate for Large Policies sold by Agent Defendants in the BIP hierarchy

during the second policy year is 85.2% – more than eight times higher than the Lapse Rate for

FGLIC’s policies sold by other agents.

       2233. Since MSL Insurance Advisors became an agent of FGLIC in September 2015, the

Lapse Rate for FGLIC Large Policies sold by Agent Defendants in the MSL Insurance Advisors

hierarchy is 0.0% during the first policy year.

       2234. The Lapse Rate for Large Policies sold by Agent Defendants in the MSL Insurance

Advisors hierarchy during the second policy year is 100%.

       2235. Not a single Large Policy sold by the Agent Defendants in the MSL Insurance

Advisors hierarchy remained in force after the first year.

       2236. The difference in the Agent Defendants’ Lapse Rate was a strong early indicator of

fraudulent conduct.

       2237. Until FGLIC had a sufficient number and percentage of lapsed policies, it had no

reason to suspect it was being defrauded.

       2238. FGLIC also noticed that the pattern of behavior exhibited by the insureds and the

holders of the Agent Defendant-generated policies that lapsed after the first year did not make

economic sense.




                                                  248
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 249 of 284



       2239. In the ordinary course of FGLIC’s business, FGLIC would expect an insured whose

policy is about to lapse in the second year, after payment of a significant premium during the first

year, to complain to FGLIC about the lapse.

       2240. Here, none of the insureds who were introduced to FGLIC by the Agent Defendants

and who purchased Large Policies issued by FGLIC complained to FGLIC about the pending lapse

of their Large Policies.

       2241. By way of example, it makes absolutely no financial sense for an insured to

(i) make a $400,000 to $500,000 premium payment during the first policy year; (ii) make no

payments after the first year; (iii) allow the policy to lapse worthless during the second year; and

(iv) not contact FGLIC to complain.

       2242. Reasonable and honest people just do not spend $400,000 to $500,000 for a single

year of life insurance without taking some sort of action to prevent a lapse—unless they never

made the premium payment in the first place, or expected their agent to do so, either of which

involves fraudulent rebating.

       2243. After FGLIC noticed the unusually high Lapse Rate among Large Policies sold by

the Agent Defendants, FGLIC diligently undertook an investigation, which included reaching out

to insureds whose policies had lapsed.

       2244. FGLIC discovered the fraud that is the subject of this lawsuit when it learned from

these insureds, beginning in the summer of 2016, that the Agent Defendants had offered the

insureds “free insurance” for a year.

       2245. The discovery taken in the Sharma/RequiteLife Bankruptcies has since confirmed

and conclusively proven that the Defendants in the Network Partners and MSL Insurance Advisors

hierarchies conspired to offer insureds “free life insurance”; made false representations on life




                                                249
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 250 of 284



insurance applications and supporting materials to induce FGLIC to issue a policy; paid the

premiums through a web of co-conspirator investors; and then rebated the commissions and

bonuses back to the funding sources.

          2246. Jason Mandel expressed concern that the conspiracy would be revealed by FGLIC’s

investigation and discovery efforts in the Sharma/RequiteLife Bankruptcies.

          2247. Jason Mandel called Settling Party 1 on March 3, 2018, and alerted Settling Party

1 that FGLIC sent a subpoena to Settling Trustee 10.

          2248. On his call with Settling Party 1, Jason Mandel stated, “Now . . . with the Trustee,

do you think regarding the policy he’s gonna feel obligated to provide information that he may

have signed with Crossridge. That’s mostly likely gonna be his stance, right?”

          2249. In other words, Jason Mandel noted that the subpoena might produce the sham loan

agreements and assignments executed between Mark LaGambina, on behalf of Crossridge, and

Settling Trustee 10, as trustee of one or more ILITs.

          2250. Jason Mandel foresaw that the production of these sham agreements would lead

FGLIC to connect the fraudulent life insurance applications with the Funding Defendants’

payment of insureds’ premiums.

          2251. On the March 3, 2018, call, Jason Mandel stated, “Cause I just you know, my

concern’s obviously Mark [LaGambina]. They have a knowledge of who Mark is from his other

career path, as a broker [of MSL Insurance Advisors]. So, um, okay, I guess, I guess this is the

beginning of uh, of some issues, I guess is my take on it . . . This is, this is pretty bad, I guess

right?”




                                                 250
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 251 of 284



       2.      SOME DEFENDANTS ATTEMPTED TO INFLUENCE WITNESSES TO
               CHANGE THEIR TESTIMONY ABOUT THE “FREE INSURANCE.”

       2252. Once the scheme started to unravel, and FGLIC began questioning insureds and

others, some of the Defendants reached out to witnesses to influence their testimony.

       2253. For example, Bret Bernstein testified that Settling Trustee 1 never even met Sharma

until the summer of 2017—well after the policies had been placed and had lapsed, and the fraud

had been exposed—when Sharma and co-conspirator Jason Mandel traveled to Florida to meet

with Settling Trustee 1 to discuss what he should say in regards to the litigation. Exh. 129

(Bernstein Exam. Tr. 34:21-35:8).

       2254. Insured Stanley Byck signed an Affidavit in April 2017 that exposed Sharma as

having offered him free insurance, after which Sharma contacted Stanley Byck and David Byck in

an attempt to get Stanley Byck to change his testimony. Exh. 4 (Sharma Exam. Tr. 193:3-24).

       2255. Sharma also arranged for his lawyer to contact David Byck and Stanley Byck to

compel Stanley Byck to change his testimony. Id. (Sharma Exam. Tr. 192:16-196:3).

       2256. Co-conspirator Jason Mandel also called David Byck “a couple of times” and told

David to “make sure” his father Stanley Byck told FGLIC’s investigator that Stanley Byck’s policy

was not “free insurance.” Exh. 5 (D. Byck Exam. Tr. 99:18-21).

       2257. According to David Byck, Jason Mandel threatened that, if David Byck did not tell

the investigator what Jason Mandel wanted him to say, Jason Mandel would “call” the premium

loan. Id. (D. Byck Exam. Tr. 105:20-106:2; 109:16-21).

       2258. The fact that Jason Mandel threatened to call the loan, which on its face is a “non-

recourse loan” for which repayment is not required, see Exh. 51 (GS00017050-54), proves that

Jason Mandel controls much of this conspiracy.




                                              251
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 252 of 284



       3.      DAMAGES TO FGLIC.

       2259. The conspiracy is continuing and continues to harm FGLIC.

       2260. FGLIC did not receive premiums from virtually all of the Large Policies sold by

the Agent Defendants after the first year, and consequently each of the subject policies either

lapsed, was rescinded prior to lapse, or is pending lapse.

       2261. FGLIC incurred damages consisting of a portion of the lost premiums on the

insureds’ Large Policies, the exact amount of which damages will be proven at trial.

       2262. FGLIC also incurred damages consisting of the commissions and bonuses paid to

the Agent Defendants in connection with the insureds’ Large Policies, which commissions and

bonuses would not have been paid but for the unlawful and fraudulent misconduct of the

Defendants, the exact amount of which damages exceeds $75,000.

                 COUNT 1 – CIVIL CONSPIRACY TO DEFRAUD FGLIC
                           (AGAINST ALL DEFENDANTS)

       2263. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2261

of the Second Amended Complaint as if fully set forth herein.

       2264. The Defendants, each aiding and abetting one another, and being aided and abetted

by one another, knowingly devised and participated in a scheme and artifice to defraud FGLIC

and obtain and retain money from FGLIC in the form of commissions and bonuses in excess of

the first-year premium of insurance policies, by means of materially false and fraudulent pretenses,

representations, and promises, and by concealment of material facts, as further described below.

       2265. The Defendants knowingly and willfully conspired and agreed with each other, to

defraud FGLIC and other life insurers of commissions and bonus payments through the unlawful

rebating of insurance premiums.




                                                252
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 253 of 284



                                     Object of the Conspiracy

       2266. The object of Defendants’ conspiracy was to induce FGLIC to issue life insurance

policies that would stay in force for a year (or in limited instances, two years), in order for

Defendants to fraudulently obtain commissions and bonus payments from FGLIC that exceeded

the first year’s premium.

                             Means and Manner of the Conspiracy

       2267. The co-conspirators used the following means and manner, among others, to

accomplish the objects and purpose of the conspiracy.

       2268. The Defendants established a “cover” or artifice to conceal the fraudulent transfer

of funds from the Funding Defendants to FGLIC.

       2269. The Agent Defendants obtained appointments to serve as life insurance agents for

FGLIC.

       2270. The Agent Defendants and their co-conspirators, including Settling Party 1,

solicited prospective insureds and induced them to obtain life insurance.

       2271. Unlicensed persons such as Settling Party 1 completed life insurance applications

with and on behalf of insureds, intentionally and materially misrepresenting to FGLIC on the

application that the insured was not borrowing funds in order to pay the premium on the policy.

       2272. The Agent Defendants certified and approved of the life insurance applications

knowing the representation about borrowing funds was false, in order to induce FGLIC to issue

the policy.

       2273. Once the policy was issued, the Funding Defendants and Trustee Defendants

fraudulently channeled money from the Funding Defendants to FGLIC through the “cover” or

artifice, in order to pay the first-year premium.




                                                    253
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 254 of 284



       2274. The Agent Defendants received commissions and bonuses from FGLIC in amounts

up to 155% of the first-year premium, and transferred the bulk of their commission and bonus

payments back to the Funding Defendants, to finance additional premiums and perpetuate the

conspiracy.

       2275. Each of the Defendants was paid out of the commissions and bonuses that the

Defendants obtained fraudulently from FGLIC in furtherance of the conspiracy.

       2276. The Defendants, having devised and intending to devise the scheme and artifice

described above, caused to be sent, delivered, and moved by the United States Postal Service and

by private and commercial interstate carriers’ various mailings, items, and things for the purpose

of executing and attempting to execute such scheme or artifice.

       2277. The Defendants also caused to be transmitted by means of wire communication in

interstate commerce various writings, signs, signals, pictures, and sounds for the purpose of

executing and attempting to execute such scheme or artifice.

                                            Overt Acts

       2278. In furtherance of the conspiracy and to effect its unlawful objectives, the

Defendants committed and caused to be committed thousands of overt acts, as set forth in this

Second Amended Complaint and described in detail with respect to the Predicate Acts listed above.

       2279. The Defendants established a pattern of misconduct by repeatedly executing the

steps of their fraudulent and unlawful rebating scheme for each insured on whose behalf they

fraudulently obtained a life insurance policy.

       2280. The following conduct and overt acts committed by each of the Defendants, aiding

and abetting each other and being aided and abetted by each other, demonstrate the ongoing

conspiracy between and among the Defendants:




                                                 254
Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 255 of 284



 (1)   Agent Defendants Network Partners, M&M, MSL Insurance Advisors, and BIP

       entered into Agency Agreements with FGLIC, in order to sell fraudulent life

       insurance policies in breach of the fiduciary duties they owed to FGLIC.

 (2)   All of the individual Agent Defendants and their d/b/a companies in the Network

       Partners, MSL Insurance Advisors, and BIP “hierarchies” entered into Insurance

       Producer Agreements with FGLIC, in order to sell fraudulent life insurance policies

       in breach of the fiduciary duties they owed to FGLIC.

 (3)   The Funding Defendants capitalized the conspiracy, specifically with a loan to

       Settling Party 2 in the amount of $1.25 million, to be repaid at an interest rate of

       24% per annum.

 (4)   Settling Party 2 wired funds to Funding Defendants Mesa and Crossridge, to

       finance the premiums for policies sold by Agent Defendants in the Network

       Partners and MSL Insurance Advisors hierarchies.

 (5)   Settling Party 2 and MSL Insurance Advisors later wired substantial funds—over

       $1.6 million—to additional Funding Defendants controlled by Funding Defendant

       Michael Goldman, to fund policies sold by Agent Defendants in the BIP hierarchy.

 (6)   Settling Party 2 also transferred its ownership interest in notes (evidencing loans

       owed by Crossridge, in the total amount of $14.6 million) to Funding Defendants

       Ronin Collins and Ocelot, which served as an additional source of funding for

       policies in the BIP hierarchy.

 (7)   The Agent Defendants and their co-conspirators, including Settling Party 1,

       solicited and enticed insureds with the offer of “free life insurance” for a year.




                                        255
Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 256 of 284



 (8)    The Agent Defendants certified life insurance applications which they knew

        contained false representations, in breach of their fiduciary duties owed to FGLIC,

        and sent the applications to Agent Defendants Network Partners, MSL Insurance

        Advisors, or BIP to validate and submit to FGLIC.

 (9)    Agent Defendants Network Partners, MSL Insurance Advisors, and BIP violated

        their duties to validate the applications, and instead submitted the applications to

        FGLIC through the mail and wire with the false representations included in the

        application materials.

 (10)   With respect to policies placed by Network Partners and MSL Insurance Advisors,

        the Funding Defendants, including but not limited to Jason Mandel, Settling Party

        1, Settling Party 2, LaGambina, Mesa, and Crossridge, worked in concert with the

        Trustee Defendants to establish shell ILITs and LLCs on behalf of the insured, in

        order to conceal the transfer of funds from the Funding Defendants to FGLIC.

 (11)   LaGambina, Crossridge, and the Trustee Defendant established an LLC in the

        insured’s name, in which the ILIT and Crossridge were the sole members of the

        LLC, with the ILIT owning the majority of membership interest.

 (12)   The Trustee Defendant executed a sham loan agreement to transfer cash from

        Crossridge to the LLC to the ILIT. In fact, the LLC never had any funds; it was

        used as a shell, in deliberate disregard of the legal advice set forth in the Locke

        Lord Opinion.

 (13)   The Trustee Defendant executed an assignment in which the policy was assigned

        by the ILIT to the LLC.




                                        256
Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 257 of 284



 (14)   All of the above agreements usually were executed within weeks or months of

        FGLIC’s issuance of the life insurance policy—sometimes before the policy was

        issued, sometimes afterward. These actions disregarded the legal advice set forth in

        the Locke Lord Opinion, which expressly stated that the assignment was not to be

        completed within two years of the policy’s issuance.

 (15)   Crossridge wired a sum in excess of the first-year premium to the bank account of

        the ILIT.

 (16)   The Trustee Defendant wired the first-year premium from the ILIT’s bank account

        to FGLIC.

 (17)   The Trustee Defendant withdrew an additional amount (between a few hundred

        dollars and a few thousand dollars) and wired that sum to him- or herself as payment

        for contributing to the conspiracy.

 (18)   With respect to policies placed by BIP, the Defendants largely jettisoned the ILIT

        and LLC structure, and instead the Funding Defendants primarily wired the money

        for the premiums directly to the insureds or their companies, for payment to FGLIC.

 (19)   After FGLIC received the first-year premium for the policy, Agent Defendants

        Network Partners, MSL Insurance Advisors, and BIP, as well as the individual

        agents who submitted life insurance applications to them, then received

        commissions and bonuses from FGLIC of up to 155% of the first-year premium.

 (20)   All the Agent Defendants wired the bulk of their commission and bonus payments

        back to the Funding Defendants, thereby rebating premium payments in violation

        of applicable state laws, rules, and regulations.




                                         257
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 258 of 284



       (21)    Much of the money the Funding Defendants received from Agent Defendants in

               the form of fraudulently obtained commissions and bonuses was reinvested back

               into the program, to illegally finance new insurance policies.

       2281. In conducting the above-described overt acts, Defendants violated state insurance

laws by rebating insurance premiums through the mail and wire; making material false

representations on life insurance application and sending those applications through the mail and

wire; and splitting commissions and bonuses from FGLIC with the unlicensed persons.

       2282. Each of the actions taken by the Agent Defendants, Funding Defendants, and

Trustee Defendants was necessary to execute and perpetrate this fraudulent scheme.

       2283. All Defendants were complicit in the actions of the others in furtherance of the

conspiracy.

       2284. The Examinations taken in the Sharma/RequiteLife Bankruptcies, together with the

documents produced by subpoena in the bankruptcy actions, confirm the existence and extent of

this conspiracy, and each Defendant’s knowledge of and/or complicity in the actions and role of

their fellow co-conspirators.

       2285. Defendants intended to defraud FGLIC, as evidenced by the following facts:

       (1)     The Funding Defendants and the Agent Defendants intentionally misrepresented

               the source of funding for the premiums on the life insurance application.

       (2)     The Agent Defendants falsely certified that they witnessed signatures on documents

               submitted to FGLIC that they did not, in fact, witness, and indeed some of the

               signatures submitted to FGLIC were forged.

       (3)     The Agent Defendants falsely represented that they knew the insureds when they

               did not, and falsely represented the insureds’ financial condition.




                                               258
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 259 of 284



        (4)    The chief architects of the scheme—Jason Mandel, Settling Party 1, and Marvin

               Meyer—learned as early as April 2014, when the Connecticut Insurance

               Department rejected Mountainview Finance’s request for a premium-finance

               license, that Connecticut state law prohibits financing premiums directly to

               insureds, yet these co-conspirators proceeded to develop premium finance schemes

               that would violate Connecticut law.

        (5)    The Defendants obtained and distributed amongst their co-conspirators a legal

               opinion from the Locke Lord law firm that set forth, in detail, the manner in which

               to operate their scheme in compliance with Connecticut state law, yet the co-

               conspirators repeatedly, systematically, knowingly, and intentionally disregarded

               the legal advice set forth in their lawyers’ opinions.

        (6)    The Defendants conspired to represent to insureds and other third parties that their

               scheme was lawful, had been approved by FGLIC, and indeed had been “blessed”

               by a legal opinion—none of which was true.

        2286. FGLIC did not receive premiums for the insureds’ policies after the first year (or,

in a few instances, the second year), and consequently each of the subject policies either lapsed,

was rescinded prior to lapse, or are pending lapse.

        2287. FGLIC incurred damages consisting of the commissions paid to the Agent

Defendants in connection with the insureds’ policies, which commissions would not have been

paid but for the Defendants’ conspiracy.

        2288. FGLIC also incurred damages consisting of the lost premiums on the insureds’

policies.




                                                259
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 260 of 284



       2289. These damages were proximately caused by the Defendants’ actions, aiding and

abetting one another and being aided and abetted by one another, all in furtherance of the

fraudulent and unlawful rebating conspiracy perpetrated by each of the Defendants and all of them.

        COUNT 2 – VIOLATION OF RACKETEER INFLUENCED & CORRUPT
                           ORGANIZATIONS ACT
                        (AGAINST ALL DEFENDANTS)

       2290. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2289

of the Second Amended Complaint as if fully set forth herein.

       2291. FGLIC is a “person” within the meaning of 18 U.S.C. §§ 1961(3) and 1964(c).

       2292. Each of the Defendants is a “person” within the meaning of 18 U.S.C. §§ 1961(3)

and 1962(c).

                                  Defendants’ RICO Enterprise

       2293. The Defendants have engaged and are presently engaged in an ongoing “enterprise”

within the meaning of 18 U.S.C. §§ 1961(4) and 1962(c), which enterprise was engaged in, and

the activities of which affected, interstate commerce.

       2294. Each of the Defendants is and has been associated with the enterprise and

participated in its management and operation by directing its affairs and by conducting business

with each other.

       2295. The Defendants’ enterprise has an ongoing organization and an ascertainable

structure, and their enterprise functions as a continuing unit with separate roles and responsibilities

all contributing to their unlawful and fraudulent rebating scheme.

       2296. Each Defendant’s participation in the unlawful and fraudulent rebating scheme and

actions taken in furtherance of the same scheme was necessary for the successful operation of the

scheme.




                                                 260
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 261 of 284



                          Defendants’ Pattern of Racketeering Activity

          2297. The Defendants agreed to and did conduct and participate in the conduct of the

enterprise’s affairs through a pattern of racketeering activity for the unlawful purpose of

defrauding FGLIC, which began or around in 2015 and continues to this day, and which consists

of numerous and repeated violations of the federal mail and wire fraud statutes, see, e.g., 18 U.S.C.

§§ 1341 and 1343, which prohibit the use of any interstate or foreign mail or wire facility for the

purpose of executing a scheme to defraud.

          2298. The purpose of the scheme to defraud was to induce the sale of sham life insurance

policies and fund the first-year premiums, in order to fraudulently obtain commissions and bonuses

from FGLIC and other insurance companies in excess of the first-year premiums.

          2299. To further the scheme to defraud, the Defendants solicited prospective insureds by

unlawfully offering “free life insurance” for a year, then submitted fraudulent applications for

insurance policies as “surrogates” for non-appointed producers.

          2300. These applications were not submitted for the purpose of obtaining life insurance

for the insureds, but for the fraudulent purpose of obtaining commissions and bonuses from FGLIC

in excess of the premiums paid, with no expectation that the policies would be funded longer than

a year.

          2301. To further the scheme to defraud, the Defendants established shell LLCs and ILITs

and/or completed sham transactions in order to funnel money surreptitiously from the Funding

Defendants to FGLIC in the form of premiums.

          2302. The Defendants used the mail and wire to conduct this fraudulent and unlawful

scheme by sending fraudulent insurance applications through the mail and wire; sending contracts

for shell LLC and ILITs through the mail and wire; sending premium payments from the Funding




                                                261
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 262 of 284



Defendants over the wire; and rebating the premium payments back to the funding sources over

the wire.

       2303. In addition, the Defendants each participated, directly and indirectly, in the conduct

of the enterprise’s affairs through a pattern of unlawful activity under 18 U.S.C. § 1961(i)(b),

1961(5) and 1962(c), including but not limited to:

       (1)     Deceiving FGLIC by submitting applications containing false and fraudulent

               statements to FGLIC for the express purpose of receiving commissions in excess

               of the first-year premiums, rather than for the purpose of obtaining life insurance

               for the insureds;

       (2)     Deceiving FGLIC regarding the sources and/or the purposes of the premium

               payments received; and

       (3)     Sharing the ill-gotten gains of the conspiracy (i.e., the difference between the first

               year commission payments and the first year premiums) among the Defendants.

       2304. Defendants used the same unlawful and fraudulent scheme and artifice to

fraudulently obtain and unlawfully fund insurance policies, and upon information and belief, the

Defendants utilized this same scheme and artifice with regard to each of the hundreds of insurance

policies they sold for FGLIC during the relevant time period.

       2305. As further evidence of the fraudulent scheme and conspiracy, certain Agent

Defendants began calling FGLIC after the announcement of the change to the chargeback

provision, requesting a calculation of the minimum payment required to take certain insurance

policies over the second policy year threshold.

       2306. In other words, the Agent Defendants were trying to ascertain how much more the

co-conspirators needed to pay in order to avoid the two-year chargeback provision.




                                                  262
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 263 of 284



       2307. As described throughout the Complaint, the Defendants engaged in a pattern of

related and continuous predicate acts since around the beginning of 2015.

       2308. The predicate acts had the same or similar results, participants, victims, and

methods of commission.

       2309. The predicate acts were related and not isolated events.

       2310. The enterprise set forth above constitutes both an open-ended and closed-ended

pattern of racketeering activity pursuant to 18 U.S.C. § 1961(5).

       2311. The Defendants’ enterprise constitutes an open-ended pattern of racketeering

activity because the Agent Defendants continue to hold themselves out as FGLIC’s agents and

because many of the fraudulent insurance policies are still pending lapse.

       2312. The enterprise poses a threat of continuing criminal conduct beyond the period

during which the predicate acts were performed.

       2313. The Defendants’ enterprise also constitutes a closed-ended pattern of racketeering

activity because the predicate acts extend over a substantial period of time and include various

fraudulent acts and injuries to FGLIC, other insurers, and the public.

       2314. As a direct and proximate result of the racketeering activities of the Defendants and

their violations of 18 U.S.C. § 1962(c), FGLIC has been injured in its business and property, within

the meaning of 18 U.S.C. § 1964(c), in an amount to be proven at trial, but which exceeds $75,000.

       2315. Specifically, FGLIC has been damaged by the loss of premiums from the insureds

and the commissions and bonuses paid to the Agent Defendants as a result of the unlawful and

fraudulent rebating conspiracy.

       2316. FGLIC is not the only insurance carrier that was victimized by this scheme.




                                                263
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 264 of 284



       2317. For example, Agent Defendant Sharma submitted a false application through M&M

to procure an insurance policy for insured Marsha Hickson, written by Prudential.

       2318. Ms. Hickson died, and Prudential paid $10 million to her beneficiaries on the sham

policy issued on the basis of a fraudulent application.

       2319. The Defendants’ racketeering activities also victimized and harmed the public by

inflating premiums for life insurance.

       2320. By committing the insurance fraud described herein, and by violating the insurance

laws regarding, for example, the payment of rebates and inducements to the insureds, the

Defendants also violated the public’s interest in not being deceived with respect to the sale of

insurance products.

                        COUNT 3 – FRAUD
  (AGAINST AGENT DEFENDANTS, AGENT DOES, AND OTHER PERSON DOES)

       2321. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2320

of the Second Amended Complaint as if fully set forth herein.

       2322. The Agent Defendants, each aiding and abetting one another, and being aided and

abetted by one another, knowingly devised and participated in a scheme and artifice to defraud

and obtain and retain money by means of materially false and fraudulent pretenses, representations,

and promises, and by concealment of material facts, as further described below.

       2323. The Agent Defendants, as FGLIC’s agents, each owed FGLIC a fiduciary duty.

       2324. FGLIC, as principal, had reason to put its trust in the Agent Defendants, and had

reason to rely on, and put its confidence and faith in, the Agent Defendants, who each had the duty

to act in FGLIC’s best interest.




                                                264
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 265 of 284



       2325. The Agent Defendants knowingly made false representations of material facts to

FGLIC and omitted and concealed material facts with the intent to induce FGLIC to pay

commissions to the Agent Defendants.

       2326. Specifically, the Agent Defendants made the following false representations of fact:

       (1)     Falsely represented that the insureds did not use outside funding for the premiums,

               when in fact they did;

       (2)     Falsely represented insureds’ financial condition;

       (3)     Falsely represented that they knew the policyholders in the introductory letters,

               when they did not;

       (4)     Falsely represented that they performed the work on the FGLIC policy applications,

               when in fact they acted as a surrogate for Settling Party 1, a non-appointed

               insurance producer;

       (5)     Falsely represented that they witnessed the signatures on the FGLIC policy

               applications, when they did not; and

       (6)     Falsely represented that the insureds’ and trustees’ signatures were truthful, when

               many policy applications contained forged signatures.

       2327. In addition, the Agent Defendants concealed important and material facts, including

that the policy applicant was receiving money for the premium from other sources, and that co-

conspirator Settling Party 1 was the primary, if not sole, contact for the insureds.

       2328. The Agent Defendants made these false representations and material omissions

knowing that each was false, and intending that FGLIC would rely on the false representations and

material omissions and agree to pay the Agent Defendants the commissions for fraudulent policies.




                                                265
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 266 of 284



        2329. The Agent Defendants knew that if they disclosed the true nature of these policy

applications, FGLIC would not have approved them.

        2330. FGLIC’s reliance upon the fraudulent misrepresentations and material omissions

was expected and foreseeable by Agent Defendants.

        2331. In taking these actions, the Agent Defendants perpetrated their part in a conspiracy

to obtain life insurance policies and commissions from FGLIC under false pretenses.

        2332. The Agent Defendants made the material false statements and omissions described

in this Complaint in furtherance of the conspiracy to defraud FGLIC.

        2333. FGLIC has suffered damages in that it issued policies to insureds based upon its

trust and confidence, and its reliance on the Agent Defendants, who owed FGLIC fiduciary duties.

        2334. FGLIC did not receive any premiums for the insureds’ policies after the first year,

and consequently these policies either lapsed, were rescinded prior to lapse, or are pending lapse.

        2335. FGLIC incurred damages consisting of the commissions paid to the Agent

Defendants in connection with the insureds’ policies, which commissions would not have been

paid but for the fraud and deceitful acts committed by the Agent Defendants upon which FGLIC

relied to its detriment.

        2336. FGLIC incurred further damages consisting of the lost premiums on the insureds’

policies, which may exceed $20,000,000.

      COUNT 4 – TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
                              RELATIONS
                       (AGAINST ALL DEFENDANTS)

        2337. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2336

of the Second Amended Complaint as if fully set forth herein.




                                               266
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 267 of 284



        2338. FGLIC has and had prospective business relationships with prospective insureds

which pose the probability of future economic benefits for FGLIC.

        2339. FGLIC issues a life insurance policy with the reasonable expectation that the

insured will pay a premium every year, which eventually will accumulate and inure to the benefit

of the policy’s beneficiaries.

        2340. It does not make economic sense for an insured to pay a large premium and then

allow the policy to lapse worthless after the first year, thereby losing the premium.

        2341. Defendants were and are aware of FGLIC’s prospective business relationships with

prospective insureds, as well as the above-described principle that a life insurance policy is

intended to remain, and commonly does remain, in force for many years.

        2342. Defendants intentionally, tortiously, and maliciously interfered with FGLIC’s

relationship with the insureds to whom the Defendants conspired to sell FGLIC insurance policies.

        2343. To effect Defendants’ fraudulent and unlawful scheme of systematically inducing

insureds to obtain life insurance, Defendants represented to the prospective insureds that the

FGLIC policy amounted to “free life insurance” for a year.

        2344. Specifically, the Agent Defendants and their co-conspirators, including Settling

Party 1, in furtherance of Defendants’ fraudulent scheme, intentionally misrepresented to the

prospective insureds that they could obtain a life insurance policy without paying any premiums

in the first year.

        2345. Defendants’ actions and representations toward the insureds directly and

proximately caused injury to FGLIC.

        2346. Had the Defendants not misrepresented to the prospective insureds that they could

obtain a life insurance policy without paying the first-year premium, the prospective insured would




                                                267
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 268 of 284



have either (i) purchased the policy and paid the premium on an annual basis for many years into

the future, or (ii) declined to purchase the policy, in which case FGLIC would not have paid

commissions and bonuses to the Agent Defendants that they did not honestly earn.

       2347. FGLIC suffered actual damages in the form of lost premiums for future years on

the policy as well as lost commissions and bonuses that FGLIC paid to the Agent Defendants as a

result of Defendants’ fraudulent and unlawful rebating scheme.

                  COUNT 5 – BREACH OF CONTRACT
   (AGAINST NETWORK PARTNERS, M&M, MSL INSURANCE ADVISORS, BIP,
               AGENT DOES, AND OTHER PERSON DOES.)

       2348. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2347

of the Second Amended Complaint as if fully set forth herein.

       2349. FGLIC entered into the Agency Agreement with Network Partners in October

2014, with M&M, with BIP in January 2015, and with MSL Insurance Advisors in September

2014; the contracts constituted a valid contract when each of the parties entered into it.

       2350. FGLIC has fully performed all of its obligations under the Agency Agreements with

Network Partners, M&M, MSL Insurance Advisors, and BIP.

       2351. Network Partners, M&M, MSL Insurance Advisors, and BIP breached the Agency

Agreement by failing to abide by its terms because they conspired to submit fraudulent

applications and allowed their co-conspirators to finance the first-year premiums on the insureds’

behalf, in violation of the Agency Agreement, as part of a fraudulent rebating scheme. See, e.g.,

Exh. 9 (Network Partners Agency Agreement).

       2352. Network Partners, M&M, MSL Insurance Advisors, and BIP also breached Section

13(vi) of the Agency Agreement by extending credit in the form of arranging for premium

payments by the Funding Defendants for the purpose of purchasing insurance. See id.




                                                268
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 269 of 284



       2353. Pursuant to Section 8 of the Agency Agreement, Network Partners, M&M, MSL

Insurance Advisors, and BIP agreed “to comply with the policies, procedures and other terms set

forth in the Company’s Market Conduct Guide (the ‘Guide’) and the Company’s Code of Ethical

Conduct for Producers and Employees (the ‘Code’) as either or both may be amended from time

to time.” See id.

       2354. The Market Conduct Guide listed fraudulent insurance acts in Section XI, which

include “[k]nowingly or willfully make any false or fraudulent statement in or with reference to

any application for insurance.” See id.

       2355. Network Partners, M&M, MSL Insurance Advisors, and BIP breached the Market

Conduct Guide and committed a fraudulent insurance act as defined therein by falsely representing

to the insureds, either directly or through the their co-conspirators at their direction, that the

insureds would not need to pay the full annual premiums with respect to their applications for

insurance.

       2356. The Market Conduct Guide contains restrictions on marketing and specifically

forbids producers from:

       Make[in] any statement (i.e., such as the policy will be “self-supporting”) or
       represent in any way that premium payments will not be required unless such
       representation is accompanied by an adequate explanation as to what benefits
       would be provided or discontinued at the time when payments will no longer be
       required, and the conditions under which this would occur.

See Exh. 31 (Market Conduct Guide).

       2357. Network Partners, M&M, MSL Insurance Advisors, and BIP breached the Market

Conduct Guide by falsely representing to the insureds, either directly or through their co-

conspirators at their direction, that the insureds could maintain insurance policies from FGLIC




                                               269
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 270 of 284



without paying the full annual premiums, despite knowing that such policies would require annual

premium payments in full.

         2358. FGLIC has been damaged by these breaches of the Agency Agreement and Market

Conduct Guide in that FGLIC issued policies to the insureds based upon the submission by

Network Partners, M&M, MSL Insurance Advisors, and BIP of applications for these policies,

which policies subsequently lapsed when additional premiums due were not paid.

         2359. But for the acts and omissions of Network Partners, M&M, MSL Insurance

Advisors, and BIP, and their submission of these policy applications in breach of the Agency

Agreement and Market Conduct Guide, FGLIC would not have issued these policies.

         2360. FGLIC did not receive any premiums for the insureds’ policies after the first year,

and consequently each of these policies has either lapsed or is pending lapse.

         2361. FGLIC incurred damages consisting of a portion of the lost premiums on the

insureds’ policies, the exact amount of which damages will be proven at trial.

         2362. FGLIC also incurred damages consisting of the commissions paid to Network

Partners, M&M, MSL Insurance Advisors, and BIP, and their individual agents in connection with

the insureds’ policies, which commissions would not have been paid but for the breach of contract

by Network Partners, M&M, MSL Insurance Advisors, and BIP, the exact amount of which

damages will be proven at trial.

         2363. These damages were proximately caused by Network Partners, M&M, MSL

Insurance Advisors, and BIP, which were in breach of the Agency Agreement and Market Conduct

Guide.




                                               270
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 271 of 284



                    COUNT 6 – BREACH OF CONTRACT
(AGAINST JASON MANDEL, TOWER GROUP, TOWER PARTNERS, LAGAMBINA,
   MSL INSURANCE ADVISORS, SHARMA, REQUITELIFE, KIRSCHNER, MRM,
  JOSHUA MANDEL, RUBICON, DAVID A. COHEN, NADLER, DAVID R. COHEN,
   DAROCO, VELISSARIOS, VELCO, ANDERSON, BIVONA, BALLESTO, BREIN,
  CHESED, CRISPEL, DILWORTH, EISENBERG, PHILIP HON, HUGHES, JAMES,
ROCK ISLAND, LEER, LEIFER, HBM LIFE, LOWENTHAL, PESCATORE, WEBER,
            WOSNER, AGENT DOES, AND OTHER PERSON DOES)

       2364. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2363

of the Second Amended Complaint as if fully set forth herein.

       2365. Jason Mandel, Tower Group, Tower Partners, LaGambina, MSL Insurance

Advisors Sharma, RequiteLife, Kirschner, MRM, Joshua Mandel, Rubicon, David A. Cohen,

Nadler, David R. Cohen, Daroco, Velissarios, Velco, Anderson, Bivona, Ballesto, Brein, Chesed,

Crispel, Dilworth, Eisenberg, Philip Hon, Hughes, James, Rock Island, Leer, Leifer, HBM Life,

Lowenthal, Pescatore, Weber, Wosner, Agent Does, and Other Person Does shall be collectively

referenced in this Count and in Count 8 as the “Individual Agent Defendants.”

       2366. Each of the Individual Agent Defendants entered into an Insurance Producer

Agreement with FGLIC, which constituted a valid contract between FGLIC and each of the

Individual Agent Defendants. See, e.g., Exh. 12 (Sharma Insurance Producer Agreement).

       2367. FGLIC has fully performed all of its obligations under the Insurance Producer

Agreement.

       2368. The Individual Agent Defendants breached the Insurance Producer Agreement by

failing to abide by its terms as they offered insurance without payment of the full annual premium,

in violation of the Insurance Producer Agreement, as part of a fraudulent rebating scheme. See id.

       2369. FGLIC has been damaged by the Individual Agent Defendants’ breaches of the

Insurance Producer Agreement and Market Conduct Guide in that it issued policies to the insureds




                                               271
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 272 of 284



based upon the Individual Agent Defendants’ submission of false applications for these policies,

which policies subsequently lapsed when additional premiums due were not paid.

       2370. But for the Individual Agent Defendants’ acts and omissions and its submission of

these false policy applications in breach of the Insurance Producer Agreement and Market Conduct

Guide, FGLIC would not have issued these policies.

       2371. FGLIC did not receive any premiums for the insured’s policies after the first year

and consequently each of these policies has either lapsed or is pending lapse.

       2372. FGLIC incurred damages consisting of a portion of the lost premiums on the

insureds’ policies, the exact amount of which damages will be proven at trial.

       2373. FGLIC also incurred damages consisting of the commissions paid to the Individual

Agent Defendants in connection with the insureds’ policies, which commissions would not have

been paid but for the breach of contract by the Individual Agent Defendants, the exact amount of

damages will be proven at trial.

       2374. These damages were proximately caused by the actions of the Individual Agent

Defendants, which were in breach of the Insurance Producer Agreement and Market Conduct

Guide when, upon information and belief, the Individual Agent Defendants, either directly or

through its co-conspirators, falsely represented to the insureds that they could maintain insurance

policies from FGLIC without paying the full annual premiums, despite knowing that such policies

would require annual premium payments in full.

    COUNT 7 – RESCISSION, RESTITUTION, AND CONSTRUCTIVE TRUST
(AGAINST NETWORK PARTNERS, M&M, MSL INSURANCE ADVISORS, AND BIP,
                       IN THE ALTERNATIVE)

       2375. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2374

of the Second Amended Complaint as if fully set forth herein.




                                               272
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 273 of 284



       2376. FGLIC entered into the Agency Agreement with Network Partners, M&M, MSL

Insurance Advisors, and BIP in good faith.

       2377. This claim and the remedy sought sounds in equity.

       2378. FGLIC respectfully requests that the jury render an advisory opinion as to the facts

for the benefit of the Court, which shall decide the cause of action and remedy.

       2379. Upon information and belief, Network Partners, M&M, MSL Insurance Advisors,

and BIP entered into the Agency Agreement with FGLIC for the fraudulent purpose of obtaining

commission payments from FGLIC under the false premise that Network Partners, M&M, MSL

Insurance Advisors, and BIP were legitimately selling insurance products for the benefit of the

insureds.

       2380. FGLIC has fully performed all of its obligations under the Agency Agreement.

       2381. Network Partners, M&M, MSL Insurance Advisors, and BIP breached the Agency

Agreement by failing to abide by its terms as, upon information and belief, they either offered

insurance without payment of the full annual premium, or conspired with the insureds to pay some

or all of the first year premiums on the insureds’ behalf, in violation of the Agency Agreement.

See, e.g., Exh. 9 (Network Partners Agency Agreement).

       2382. Network Partners, M&M, MSL Insurance Advisors, and BIP also breached Section

15(vi) of the Agency Agreement by, upon information and belief, extending credit in the form of

arranging for premium payments for the purpose of purchasing insurance. See id.

       2383. Pursuant to Section 8 of the Agency Agreement, Network Partners, M&M, MSL

Insurance Advisors, and BIP agreed “to comply with the policies, procedures and other terms set

forth in the Company’s Market Conduct Guide (the ‘Guide’) and the Company’s Code of Ethical




                                               273
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 274 of 284



Conduct for Producers and Employees (the ‘Code’) as either or both may be amended from time

to time.” See id.

        2384. Upon information and belief, Network Partners, M&M, MSL Insurance Advisors,

and BIP breached the Market Conduct Guide and committed a fraudulent insurance act as defined

therein by either falsely representing to the insureds, either directly or through their co-conspirators

at their direction, that the insureds would not need to pay the full annual premiums with respect to

their applications for insurance, or conspiring with insureds to pay some or all of the first year

premiums on the insureds’ behalf, as part of a fraudulent rebating scheme. See id.

        2385. Upon information and belief, Network Partners, M&M, MSL Insurance Advisors,

and BIP breached the Market Conduct Guide by falsely representing to the insureds, either directly

or through their co-conspirators at their direction, that the insureds could maintain insurance

policies from FGLIC without paying the full annual premiums, despite knowing that such policies

would require annual premium payments in full. See id.

        2386. The actions by Network Partners, M&M, MSL Insurance Advisors, and BIP

constitute material breaches of the Agency Agreement such that they go to the root of, and defeat

the object of, the agreement (i.e., the sale of legitimate insurance policies).

        2387. FGLIC, upon learning of the fraudulent scheme, promptly exercised its right to

rescind the Agency Agreement and gave notice of its intent to rescind, through its initial

Complaint.

        2388. However, Network Partners, M&M, MSL Insurance Advisors, and BIP are clearly

unwilling to return to FGLIC the consideration and benefits received under the Agency

Agreement.




                                                  274
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 275 of 284



       2389. Based on the fraudulent intent of Network Partners, M&M, MSL Insurance

Advisors, and BIP in entering into the Agency Agreement, and their material breaches of that

agreement, the Agency Agreement should be rescinded, and the parties restored to their pre-

contractual positions.

       2390. Network Partners, M&M, MSL Insurance Advisors, and BIP acquired their

commission payments from FGLIC under fraudulent and unlawful circumstances; as such, it

would be inequitable for Network Partners, M&M, MSL Insurance Advisors, and BIP to retain

such payments.

       2391. Specifically, such commission payments were acquired based on a fraudulent intent

and in material breach of the Agency Agreement.

       2392. Network Partners, M&M, MSL Insurance Advisors, and BIP have been unlawfully

and unjustly enriched through receipt of such commission payments under these circumstances.

       2393. The commissions received by Network Partners, M&M, MSL Insurance Advisors,

and BIP, and the Individual Agent Defendants in their respective hierarchies, should be placed in

a constructive trust for the benefit of FGLIC and anyone else harmed by this scheme.

     COUNT 8 – RESCISSION, RESTITUTION, AND CONSTRUCTIVE TRUST
(AGAINST JASON MANDEL, TOWER GROUP, TOWER PARTNERS, LAGAMBINA,
   MSL INSURANCE ADVISORS, SHARMA, REQUITELIFE, KIRSCHNER, MRM,
  JOSHUA MANDEL, RUBICON, DAVID A. COHEN, NADLER, DAVID R. COHEN,
   DAROCO, VELISSARIOS, VELCO, ANDERSON, BIVONA, BALLESTO, BREIN,
  CHESED, CRISPEL, DILWORTH, EISENBERG, PHILIP HON, HUGHES, JAMES,
ROCK ISLAND, LEER, LEIFER, HBM LIFE, LOWENTHAL, PESCATORE, WEBER,
  WOSNER, AGENT DOES, AND OTHER PERSON DOES IN THE ALTERNATIVE)

       2394. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2393

of the Second Amended Complaint as if fully set forth herein.

       2395. FGLIC entered in good faith into the Insurance Producer Agreements with the

Individual Agent Defendants Jason Mandel, Tower Group, Tower Partners, LaGambina, MSL



                                              275
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 276 of 284



Insurance Advisors, Sharma, RequiteLife, Kirschner, MRM, Joshua Mandel, Rubicon, David A.

Cohen, Nadler, David R. Cohen, Daroco, Velissarios, Velco, Anderson, Bivona, Ballesto, Brein,

Chesed, Crispel, Dilworth, Eisenberg, Philip Hon, Hughes, James, Rock Island, Leer, Leifer, HBM

Life, Lowenthal, Pescatore, Weber, and Wosner.

       2396. This claim and the remedy sought sounds in equity.

       2397. FGLIC respectfully requests that the jury render an advisory opinion as to the facts

for the benefit of the Court, which shall decide the cause of action and remedy.

       2398. Upon information and belief, the Individual Agent Defendants entered into the

Insurance Producer Agreements, with FGLIC for the fraudulent purpose of obtaining commission

payments from FGLIC under the false premise that the Individual Agent Defendants were

legitimately selling insurance products for the benefit of the insureds.

       2399. FGLIC has fully performed all of its obligations under the Insurance Producer

Agreements.

       2400. The Individual Agent Defendants breached the Insurance Producer Agreements by

failing to abide by their terms as, upon information and belief, the Individual Agent Defendants

either offered insurance without payment of the full annual premium, or conspired with the

insureds to pay some or all of the first year premiums on the insureds’ behalf, in violation of the

Insurance Producer Agreements, as part of a fraudulent rebating scheme.

       2401. The Individual Agent Defendants also breached Section 13(vi) of the Insurance

Producer Agreements by, upon information and belief, extending credit in the form of arranging

for premium payments by the Individual Agent Defendants or by a third party for the purpose of

purchasing insurance.




                                                276
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 277 of 284



       2402. Pursuant to Section 5 of the Insurance Producer Agreement, the Individual Agent

Defendants agreed “to comply with the policies, procedures and other terms set forth in the

Company’s Market Conduct Guide (the ‘Guide’) and the Company’s Code of Ethical Conduct for

Producers and Employees (the ‘Code’) as either or both may be amended from time to time.”

       2403. Upon information and belief, the Individual Agent Defendants breached the Market

Conduct Guide and committed a fraudulent insurance act as defined therein by either falsely

representing to the insureds, either directly or through the Individual Agent Defendants’ co-

conspirators at the Individual Agent Defendants’ direction, that the insureds would not need to pay

the full annual premiums with respect to their applications for insurance, or conspiring with

insureds to pay some or all of the first year premiums on the insureds’ behalf.

       2404. Upon information and belief, the Individual Agent Defendants breached the Market

Conduct Guide by falsely representing to the insureds, either directly or through the Individual

Agent Defendants’ co-conspirators at the Individual Agent Defendants’ direction, that the insureds

could maintain insurance policies from FGLIC without paying the full annual premiums, despite

knowing that such policies would require annual premium payments in full.

       2405. The Individual Agent Defendants’ actions constitute material breaches of the

Insurance Producer Agreements such that they go to the root of, and defeat the object of, the

agreement (i.e., the sale of legitimate insurance policies).

       2406. FGLIC, upon learning of the fraudulent scheme, promptly exercised its right to

rescind the Insurance Producer Agreements and gave notice of its intent to rescind, through its

initial Complaint.

       2407. However, the Individual Agent Defendants are clearly unwilling to return to FGLIC

the consideration and benefits received under the Insurance Producer Agreements.




                                                 277
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 278 of 284



       2408. Based on the Individual Agent Defendants’ fraudulent intent in entering into the

Insurance Producer Agreements, and their material breaches of those agreements, the Insurance

Producer Agreements should be rescinded, and the parties restored to their pre-contractual

positions.

       2409. The Individual Agent Defendants acquired their commission payments from

FGLIC under circumstances rendering it inequitable for the Individual Agent Defendants to retain

such payments.

       2410. Specifically, such commission payments were acquired based on a fraudulent intent

and in material breach of the Insurance Producer Agreements.

       2411. The Individual Agent Defendants have been unlawfully and unjustly enriched

through receipt of such commission payments under these circumstances.

       2412. The commissions received by the Individual Agent Defendants should be placed in

a constructive trust for the benefit of FGLIC and anyone else harmed by this scheme.

  COUNT 9 – NEGLIGENCE BY FAILING TO ACT WITH THE FIDUCIARY DUTY
                 REQUIRED FROM AGENT TO PRINCIPAL
(AGAINST NETWORK PARTNERS, M&M, MSL INSURANCE ADVISORS, AND BIP)

       2413. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2412

of the Second Amended Complaint as if fully set forth herein.

       2414. As agents, Network Partners, M&M, MSL Insurance Advisors, and BIP owed their

principal FGLIC a fiduciary duty, including but not limited to a duty to act solely for FGLIC’s

benefit in all matters connected to their agencies.

       2415. As agents, Network Partners, M&M, MSL Insurance Advisors, and BIP also owed

their principal FGLIC a duty to avoid any conflict between their own self-interest and the interests

of FGLIC.




                                                278
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 279 of 284



       2416. As agents, Network Partners, M&M, MSL Insurance Advisors, and BIP owed their

principal FGLIC a duty to disclose any information FGLIC might reasonably want to know about

the transactions and relationship between them.

       2417. Network Partners, M&M, MSL Insurance Advisors, and BIP breached the duties

they owed as agents to their principal FGLIC by, upon information and belief, offering “free life

insurance” to the insureds, which scheme was solely in their own best interest (and the best interest

of their co-conspirators) and was not in the best interests of FGLIC, as the scheme resulted in

FGLIC’s payment to Network Partners, M&M, MSL Insurance Advisors, and BIP of commissions

for the sale of insurance policies that did not generate the anticipated continuing premium income

for FGLIC, as the policies lapsed after the first year and no additional premiums were paid.

       2418. Network Partners, M&M, MSL Insurance Advisors, and BIP breached the duties

they owed as agents to their principal FGLIC by, upon information and belief, acting in conflict

with FGLIC’s best interests.

       2419. Network Partners, M&M, MSL Insurance Advisors, and BIP, either directly or

through their co-conspirators at their direction, made promises of reduced cost insurance that

conflicted with the interests of FGLIC in keeping these policies in force, and in obtaining further

and future premiums on the policies sold by Network Partners, M&M, MSL Insurance Advisors,

and BIP.

       2420. Network Partners, M&M, MSL Insurance Advisors, and BIP breached the duties

they owed as agents to their principal FGLIC, upon information and belief, when they concealed

from FGLIC the fact that Network Partners, M&M, MSL Insurance Advisors, and BIP, either

directly or through their co-conspirators at their direction, were offering reduced cost insurance,

and concealed that the insureds were not paying the entire first year premiums.




                                                279
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 280 of 284



       2421. Network Partners’, M&M’s, MSL Insurance Advisors’, and BIP’s breach of their

duties as agents to their principal FGLIC constituted negligence because Network Partners, M&M,

MSL Insurance Advisors, and BIP failed to abide by the duties of care they owed to FGLIC.

       2422. FGLIC has suffered damages in that it issued policies to the insureds based upon

the acts and omissions of Network Partners, M&M, MSL Insurance Advisors, and BIP, and their

submission of applications for these policies in violation of their duties as agents, which policies

subsequently lapsed when additional premiums which were due were not paid.

       2423. But for their submission of these policy applications in breach of their duties as

agents, and more particularly in breach of their fiduciary duty as agents, FGLIC would not have

issued these policies.

       2424. FGLIC did not receive any premiums for the insureds’ policies after the first year,

and consequently these policies have either lapsed or are pending lapse.

       2425. FGLIC incurred damages consisting of a portion of the lost premiums on the

insureds’ policies, the exact amount of which damages will be proven at trial.

       2426. FGLIC also incurred damages consisting of the commission and bonus payments

to Network Partners, M&M, MSL Insurance Advisors, and BIP in connection with the insureds’

policies, which commissions and bonuses would not have been paid but for the breach of contract

by Network Partners, M&M, MSL Insurance Advisors, and BIP, the exact amount of which

damages will be proven at trial.

       2427. These damages were proximately caused by the actions of Network Partners,

M&M, MSL Insurance Advisors, and BIP which constituted negligence and a breach of the

fiduciary duty they owed to FGLIC as agents.




                                                280
    Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 281 of 284



          COUNT 10 – INDEMNIFICATION AND ATTORNEYS’ FEES
(AGAINST NETWORK PARTNERS, M&M, MSL INSURANCE ADVISORS, AND BIP)

       2428. FGLIC repeats and re-alleges the allegations set forth in Paragraphs 1 through 2426

of the Second Amended Complaint as if fully set forth herein.

       2429. Pursuant to the Agency Agreement, Network Partners, M&M, MSL Insurance

Advisors, and BIP agreed to indemnify and hold FGLIC harmless as follows:

       Indemnification of Company: You agree to indemnify, hold harmless and defend
       (with commercially reasonable counsel of the Company’s choice subject to your
       agreement not to be unreasonably withheld) the Company against any claim,
       judgment, loss, settlement, cost, damage or other expense (including but not limited
       to attorney’s fees but excluding any such items assessed by a regulatory agency)
       the Company may suffer or incur, as the result of any error or omission; fraudulent,
       negligent, or unauthorized act; or breach of this Agreement by you, Producers
       appointed by you, your officers, your employees, any persons whose activities
       result in the Agency receiving from the Company any compensation or other
       remuneration subject to the following exceptions:

       1.     Settlements or judgments representing life insurance policy limits paid in
       contestable claims; and

       2.       Class Actions under either Federal or State law unless (1) there is an
       adjudication by a court of competent jurisdiction that you knowingly permitted
       Producers to engage in acts or omissions found by said court to be the basis for
       liability or (2) the Class Action alleges actions relative to a course of business
       engaged in by you and alleges only vicarious liability as to the Company.

       The Company shall have exclusive authority to direct the defense and effect any
       settlement in any action for which the foregoing indemnity may apply. You also
       agree to reimburse the Company for any judgment, loss, settlement, cost, damage
       or other expense (including but not limited to reasonable attorney’s fees but
       excluding any such items assessed by a regulatory agency) incurred by the
       Company in answering, defending or otherwise addressing any: arbitration claim;
       attachment; complaint; court proceeding; dispute; garnishment; regulatory or other
       inquiry or investigation; or other proceeding involving you. Producers appointed to
       you, your officers, your employees, all persons who act on your behalf or at your
       direction, and all persons whose activities result in the Agency receiving from the
       Company any compensation or other remuneration. You shall, upon demand, pay
       the Company as a debt due hereunder any sums due to it in accordance with this
       section.




                                               281
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 282 of 284



        2430. As set forth above, Network Partners, M&M, MSL Insurance Advisors, and BIP

breached the Agency Agreement and the Market Conduct Guide, and engaged in conduct

constituting fraud, conspiracy, tortious interference, negligence, and unauthorized acts.

        2431. Accordingly, FGLIC is entitled to indemnification under Section 21 of the Agency

Agreement for damages including, but not limited to, the costs, expenses, attorneys’ fees incurred

by FGLIC in connection with this action, and also in connection with any other future action or

proceeding involving the conduct of Network Partners, M&M, MSL Insurance Advisors, and BIP

as alleged herein.

        2432. FGLIC is entitled to damages pursuant to the indemnification provision in an

amount to be proven at trial.

                                     DEMAND JURY TRIAL

        2433. Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, FGLIC demands a

trial by jury on any issues triable of right by a jury.

        2434. FGLIC requests that the Court impanel an advisory jury for any issues not triable

of right by a jury.

                                      PRAYER FOR RELIEF

WHEREFORE, FGLIC requests that this Court issue a Judgment and Order as follows:

A.      Awarding to FGLIC against the Defendants as follows:

        i.      Damages consisting of all or a portion of the lost premiums on the insureds’

                policies, the exact amount of which damages will be proven at trial;

        ii.     Damages consisting of the commissions and bonuses paid to the Agent Defendants

                and the Agent Does in connection with the insureds’ policies, the exact amount of

                which damages will be proven at trial;




                                                  282
     Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 283 of 284



      iii.   Damages consisting of the costs, expenses, and attorneys’ fees incurred by FGLIC

             in connection with this action, and also in connection with any other future action

             or proceeding involving the Defendants’ conduct as alleged herein; and

      iv.    Granting FGLIC such other and further relief as the Court may deem just and

             proper.

B.    In the alternative, FGLIC seeks relief that:

      i.     FGLIC is entitled to rescind the Agency Agreements and the Insurance Producer

             Agreements, based on the Agent Defendants’ material breach of said agreements,

             and restore the parties to their precontractual positions;

      ii.    A constructive trust be charged upon the commission and bonus payments made to

             the Agent Defendants for the benefit of FGLIC; and

      iii.   The Court grant such other and further relief as the Court may deem just, proper,

             and equitable under the circumstances, including an award of attorney fees and

             costs to FGLIC.




                                              283
   Case 1:17-cv-01508-RDB Document 159-6 Filed 03/07/19 Page 284 of 284



Dated: March _____, 2019          Respectfully submitted,

                                  NORTON ROSE FULBRIGHT US LLP
                                  By: _________________________________
                                  Frank A. Taylor
                                  Julie H. Firestone
                                  Admitted Pro Hac Vice
                                  60 South Sixth Street, Suite 3100
                                  Minneapolis, Minnesota 55402-2157
                                  Telephone: 612-321-2800
                                  Fax: 612-321-2299
                                  Email: julie.firestone@nortonrosefulbright.com
                                  Email: frank.taylor@nortonrosefulbright.com

                                  Priscilla A. Donovan (Bar No. 27031)
                                  Daniel J. Donovan (Bar No. 22661)
                                  Donovan & Rainie, LLC
                                  One South Street, Suite 1120
                                  Baltimore, Maryland 21202
                                  Telephone: 410-685-8800
                                  Fax: 410-685-8885
                                  Email: pard@donovanrainie.com
                                  Email: djd@donovanrainie.com

                                  ATTORNEYS FOR PLAINTIFF FIDELITY
                                  & GUARANTY LIFE INSURANCE
                                  COMPANY




                                   284
